Exhibit 10.1

 

Execution Copy

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF MAY 1, 2009

 

by and among

 

TRANSACTION NETWORK SERVICES, INC.,

as Borrower,

 

TNS, INC.,

as a Credit Party,

 

SUNTRUST BANK,

as Agent, Co-Administrative Agent, L/C Issuer and a Lender,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Administrative Agent and a Lender,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

and

 

 THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arranger and Sole Bookrunner

 

and

 

GE CAPITAL MARKETS, INC.

as Joint Lead Arranger

 

 

 

 

 

--------------------------------------------------------------------------------


 

Execution Copy

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. AMOUNTS AND TERMS OF LOANS

1

1.1

Loans

1

1.2

Interest and Applicable Margins

10

1.3

Fees

13

1.4

Payments

15

1.5

Prepayments

16

1.6

Maturity

17

1.7

Loan Accounts

18

1.8

Yield Protection; Illegality

19

1.9

Taxes/Changes in Laws

20

 

 

 

SECTION 2. AFFIRMATIVE COVENANTS

22

2.1

Compliance With Laws and Contractual Obligations

22

2.2

Insurance

23

2.3

Inspection; Lender Meeting; Books and Records

24

2.4

Organizational Existence

24

2.5

Environmental Matters

24

2.6

Payment of Taxes

25

2.7

Further Assurances

25

2.8

Ratings

26

 

 

 

SECTION 3. NEGATIVE COVENANTS

26

3.1

Indebtedness

26

3.2

Liens and Related Matters

28

3.3

Investments

29

3.4

Contingent Obligations

31

3.5

Restricted Payments

33

3.6

Restriction on Fundamental Changes

34

3.7

Disposal of Assets or Subsidiary Stock

37

3.8

Transactions with Affiliates

38

3.9

Compliance with Laws

38

3.10

Conduct of Business

38

3.11

Changes Relating to Indebtedness and Material Documents

39

3.12

Fiscal Year

39

3.13

Press Release; Public Offering Materials

39

3.14

Limitation on Creation of Subsidiaries

40

3.15

Hazardous Materials

40

3.16

ERISA; Foreign Pension Plans

40

3.17

Sale-Leasebacks

40

3.18

Capital Stock

40

3.19

OFAC

41

 

i

--------------------------------------------------------------------------------


 

SECTION 4. FINANCIAL COVENANTS/REPORTING

41

4.1

Capital Expenditure Limits

41

4.2

Maximum Leverage Ratio

42

4.3

Fixed Charge Coverage Ratio

42

4.4

Financial Statements and Other Reports

43

4.5

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

45

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

46

5.1

Disclosure

46

5.2

No Material Adverse Effect

46

5.3

No Conflict; Governmental Approvals

47

5.4

Organization, Powers, Capitalization and Good Standing

47

5.5

Financial Statements and Budget

48

5.6

Intellectual Property

48

5.7

Investigations, Audits, Etc.

48

5.8

Employee Matters

48

5.9

Solvency

49

5.10

Litigation; Adverse Facts

49

5.11

Use of Proceeds; Margin Regulations

49

5.12

Ownership of Property; Liens

49

5.13

Environmental Matters

50

5.14

ERISA; Foreign Pension Plans

51

5.15

Brokers

52

5.16

Taxes and Tax Returns

52

5.17

Maintenance of Properties; Insurance

53

5.18

Foreign Assets Control Regulations and Anti-Money Laundering

53

5.19

Purchase Documents

53

 

 

 

SECTION 6. DEFAULT, RIGHTS AND REMEDIES

54

6.1

Event of Default

54

6.2

Suspension or Termination of Commitments

56

6.3

Acceleration and other Remedies

56

6.4

Performance by Co-Administrative Agent

57

6.5

Application of Proceeds

57

 

 

 

SECTION 7. CONDITIONS TO LOANS

58

7.1

Conditions to Acquisition Term Loans

58

7.2

Conditions to All Loans

58

 

 

 

SECTION 8. ASSIGNMENT AND PARTICIPATION

59

8.1

Assignment and Participations

59

8.2

Agents

62

8.3

Set Off and Sharing of Payments

71

8.4

Disbursement of Funds

71

 

ii

--------------------------------------------------------------------------------


 

8.5

Disbursements of Advances; Payment; Cash Collateral

72

8.6

Lender Credit Decision

74

 

 

 

SECTION 9. MISCELLANEOUS

74

9.1

Indemnities

74

9.2

Amendments and Waivers

75

9.3

Notices

76

9.4

Electronic Transmissions

78

9.5

Failure or Indulgence Not Waiver; Remedies Cumulative

79

9.6

Marshaling; Payments Set Aside

80

9.7

Severability

80

9.8

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

80

9.9

Headings

80

9.10

Applicable Law

80

9.11

Successors and Assigns

81

9.12

No Fiduciary Relationship; Limited Liability

81

9.13

Construction

81

9.14

Confidentiality

81

9.15

CONSENT TO JURISDICTION

82

9.16

WAIVER OF JURY TRIAL

83

9.17

Survival of Warranties and Certain Agreements

83

9.18

ENTIRE AGREEMENT

83

9.19

Counterparts; Effectiveness

84

9.20

Replacement of Lenders

84

9.21

Delivery of Termination Statements and Mortgage Releases

85

9.22

Subordination of Intercompany Debt

85

9.23

Patriot Act

86

9.24

Joint and Several

86

9.25

Reserved

86

9.26

NO NOVATION

86

9.27

Amendment and Restatement

86

 

iii

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annexes

 

 

 

 

 

Annex A

-

Definitions

Annex B

-

Schedule of Additional Closing Documents

Annex C

-

Pro Forma

Annex D

-

Compliance, Pricing and Excess Cash Flow Certificate

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1(a)(i)

-

Existing Term Note

Exhibit 1.1(a)(ii)

-

Acquisition Term Note

Exhibit 1.1(b)(i)

-

Revolving Note

Exhibit 1.1(b)(ii)

-

Notice of Revolving Credit Advance

Exhibit 1.1(c)

-

Swing Line Note

Exhibit 1.1(d)

-

Request for Letter of Credit Issuance

Exhibit 1.2(e)

-

Notice of Continuation/Conversion

Exhibit 7.1(D)

-

Master Amendment and Reaffirmation

Exhibit 8.1

-

Assignment Agreement

 

 

 

Schedules

 

 

 

 

 

Schedule 1.1(d)

-

Existing Letters of Credit

Schedule 3.1(c)

-

Indebtedness

Schedule 3.2

-

Liens

Schedule 3.3

-

Investments

Schedule 3.4

-

Contingent Obligations

Schedule 3.8

-

Affiliate Transactions

Schedule 5.4(a)

-

Jurisdictions of Organization and Qualifications

Schedule 5.4(b)

-

Capitalization

Schedule 5.6

-

Intellectual Property

Schedule 5.7

-

Investigations and Audits

Schedule 5.8

-

Employee Matters

Schedule 5.10

-

Litigation

Schedule 5.11

-

Use of Proceeds

Schedule 5.12

-

Real Estate

Schedule 5.13

-

Environmental Matters

Schedule 5.14

-

ERISA

Schedule 5.17

-

Insurance

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of May 1, 2009 and
entered into by and among TRANSACTION NETWORK SERVICES, INC., a Delaware
corporation (“Borrower”), TNS, INC., a Delaware corporation (“Holdings”), the
financial institutions who are or hereafter become parties to this Agreement as
Lenders, SUNTRUST BANK (in its individual capacity “SunTrust”), as Agent and
Co-Administrative Agent, GENERAL ELECTRIC CAPITAL CORPORATION (in its individual
capacity “GE Capital”), as Co-Administrative Agent and BANK OF AMERICA, N.A., as
Syndication Agent.

 

R E C I T A L S:

 

WHEREAS, Borrower, Holdings, GE Capital Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated March 28, 2007 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”);

 

WHEREAS, Co-Administrative Agents, the Lenders, Borrower and Holdings wish to
amend and restate the Existing Credit Agreement to (i) make available to
Borrower a new term loan to fund the Acquisition (as hereinafter defined) and
pay certain expenses in connection therewith, (ii) to appoint SunTrust as Agent,
Co-Administrative Agent, L/C Issuer and Swingline Lender and (iii) to make
certain other modifications and changes, all as more fully set forth herein on
the terms and conditions herein;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend, restate and replace
in its entirety the Existing Credit Agreement and re-evidence the obligations
outstanding on the Restatement Date as contemplated hereby; and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Holdings, Borrower, Lenders and
Co-Administrative Agents agree as follows:

 


SECTION 1.


AMOUNTS AND TERMS OF LOANS


 


1.1           LOANS.  (A)             TERM LOANS.


 

(I)            EXISTING TERM LOAN.  ON THE ORIGINAL CLOSING DATE, EXISTING TERM
LENDERS MADE A TERM LOAN TO BORROWER IN AN AGGREGATE AMOUNT EQUAL TO
$225,000,000 (THE “EXISTING TERM LOAN”).  AS OF THE RESTATEMENT DATE, THE
OUTSTANDING PRINCIPAL BALANCE OF THE

 

--------------------------------------------------------------------------------


 

EXISTING TERM LOAN IS $178,500,000.  BORROWER SHALL REPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE EXISTING TERM LOAN THROUGH PERIODIC PAYMENTS ON THE
DATES AND IN THE AMOUNTS INDICATED BELOW (“EXISTING TERM LOAN SCHEDULED
INSTALLMENTS”).

 

Date

 

Scheduled Installment

 

June 30, 2009

 

$

3,346,875

 

September 30, 2009

 

$

3,346,875

 

December 31, 2009

 

$

3,346,875

 

March 31, 2010

 

$

3,346,875

 

June 30, 2010

 

$

4,462,500

 

September 30, 2010

 

$

4,462,500

 

December 31, 2010

 

$

4,462,500

 

March 31, 2011

 

$

4,462,500

 

June 30, 2011

 

$

4,462,500

 

September 30, 2011

 

$

4,462,500

 

December 31, 2011

 

$

4,462,500

 

March 31, 2012

 

$

4,462,500

 

June 30, 2012

 

$

5,578,125

 

September 30, 2012

 

$

5,578,125

 

December 31, 2012

 

$

5,578,125

 

March 31, 2013

 

$

5,578,125

 

June 30, 2013

 

$

5,578,125

 

September 30, 2013

 

$

5,578,125

 

December 31, 2013

 

$

5,578,125

 

March 28, 2014

 

$

90,365,625

 

 

The final installment shall in all events equal the entire remaining principal
balance of the Existing Term Loan.  Notwithstanding the foregoing, the
outstanding principal balance of the Existing Term Loan shall be due and payable
in full on the Term Loan Maturity Date.  Amounts borrowed with respect to the
Existing Term Loan and repaid may not be reborrowed.

 

The Existing Term Loan is evidenced by the several promissory notes issued by
Borrower in substantially the form of Exhibit 1.1(a)(i) (as amended, modified,
extended, substituted or replaced from time to time, each an “Existing Term
Note” and, collectively, the “Existing Term Notes”).  Each Existing Term Note
shall represent the obligation of Borrower to pay the amount of the applicable
Existing Term Lender’s Existing Term Loan Commitment, together with interest
thereon.

 

(II)           ACQUISITION TERM LOAN. SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF
HOLDINGS AND BORROWER CONTAINED HEREIN, EACH ACQUISITION TERM LENDER, SEVERALLY
AND NOT JOINTLY, SHALL MAKE A TERM LOAN TO BORROWER IN ONE DRAW ON THE
RESTATEMENT DATE IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF $230,000,000 (THE
“ACQUISITION TERM LOAN”).  BORROWER SHALL REPAY THE ACQUISITION TERM

 

2

--------------------------------------------------------------------------------


 

LOAN THROUGH PERIODIC PAYMENTS ON THE DATES AND IN THE AMOUNTS INDICATED BELOW
(“ACQUISITION TERM LOAN SCHEDULED INSTALLMENTS”).

 

Date

 

Scheduled Installment

 

June 30, 2009

 

$

4,312,500

 

September 30, 2009

 

$

4,312,500

 

December 31, 2009

 

$

4,312,500

 

March 31, 2010

 

$

4,312,500

 

June 30, 2010

 

$

5,750,000

 

September 30, 2010

 

$

5,750,000

 

December 31, 2010

 

$

5,750,000

 

March 31, 2011

 

$

5,750,000

 

June 30, 2011

 

$

5,750,000

 

September 30, 2011

 

$

5,750,000

 

December 31, 2011

 

$

5,750,000

 

March 31, 2012

 

$

5,750,000

 

June 30, 2012

 

$

7,187,500

 

September 30, 2012

 

$

7,187,500

 

December 31, 2012

 

$

7,187,500

 

March 31, 2013

 

$

7,187,500

 

June 30, 2013

 

$

7,187,500

 

September 30, 2013

 

$

7,187,500

 

December 31, 2013

 

$

7,187,500

 

March 28, 2014

 

$

116,437,500

 

 

The final installment shall in all events equal the entire remaining principal
balance of the Acquisition Term Loan.  Notwithstanding the foregoing, the
outstanding principal balance of the Acquisition Term Loan shall be due and
payable in full on the Term Loan Maturity Date.  Amounts borrowed under this
Section 1.1(a)(ii) and repaid may not be reborrowed.

 

THE ACQUISITION TERM LOAN SHALL BE EVIDENCED BY PROMISSORY NOTES SUBSTANTIALLY
IN THE FORM OF EXHIBIT 1.1(A)(II) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED
OR REPLACED FROM TIME TO TIME, EACH A “ACQUISITION TERM NOTE” AND, COLLECTIVELY,
THE “ACQUISITION TERM NOTES”), AND, EXCEPT AS PROVIDED IN SECTION 1.7, BORROWER
SHALL EXECUTE AND DELIVER EACH ACQUISITION TERM NOTE TO THE APPLICABLE
ACQUISITION TERM LENDER.  EACH ACQUISITION TERM NOTE SHALL REPRESENT THE
OBLIGATION OF BORROWER TO PAY THE AMOUNT OF THE APPLICABLE ACQUISITION TERM
LENDER’S ACQUISITION TERM LOAN COMMITMENT, TOGETHER WITH INTEREST THEREON.

 


(B)           REVOLVING LOANS.


 

(I)            SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND IN
RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND BORROWER
CONTAINED HEREIN, EACH REVOLVING LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO
MAKE AVAILABLE TO BORROWER FROM TIME TO TIME UNTIL THE COMMITMENT TERMINATION
DATE ITS PRO RATA SHARE OF ADVANCES (EACH A

 

3

--------------------------------------------------------------------------------


 

“REVOLVING CREDIT ADVANCE”) REQUESTED BY BORROWER HEREUNDER.  THE PRO RATA SHARE
OF THE REVOLVING LOAN OF ANY REVOLVING LENDER (INCLUDING, WITHOUT DUPLICATION,
SWING LINE LOANS) SHALL NOT AT ANY TIME EXCEED ITS SEPARATE REVOLVING LOAN
COMMITMENT. REVOLVING CREDIT ADVANCES MAY BE REPAID AND REBORROWED; PROVIDED,
THAT THE AMOUNT OF ANY REVOLVING CREDIT ADVANCE TO BE MADE AT ANY TIME SHALL NOT
EXCEED BORROWING AVAILABILITY.  ALL REVOLVING LOANS SHALL BE REPAID IN FULL ON
THE COMMITMENT TERMINATION DATE.  BORROWER SHALL EXECUTE AND DELIVER TO EACH
REVOLVING LENDER A NOTE TO EVIDENCE THE REVOLVING LOAN COMMITMENT OF THAT
REVOLVING LENDER.  EACH NOTE SHALL BE IN THE MAXIMUM PRINCIPAL AMOUNT OF THE
REVOLVING LOAN COMMITMENT OF THE APPLICABLE REVOLVING LENDER SUBSTANTIALLY IN
THE FORM OF EXHIBIT 1.1(B)(I) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR
REPLACED FROM TIME TO TIME, EACH A “REVOLVING NOTE” AND, COLLECTIVELY, THE
“REVOLVING NOTES”).  REVOLVING LOANS WHICH ARE INDEX RATE LOANS MAY BE REQUESTED
IN ANY AMOUNT BY WRITTEN NOTICE DELIVERED BY 11:00 A.M. (NEW YORK TIME) ONE
(1) BUSINESS DAY PRIOR TO SUCH FUNDING FOR FUNDING REQUESTS EQUAL TO OR GREATER
THAN $5,000,000.  FOR FUNDING REQUESTS FOR SUCH LOANS LESS THAN $5,000,000,
WRITTEN NOTICE MUST BE PROVIDED BY 11:00 A.M. (NEW YORK TIME) ON THE BUSINESS
DAY ON WHICH THE LOAN IS TO BE MADE.  ALL LIBOR LOANS REQUIRE THREE (3) BUSINESS
DAYS PRIOR WRITTEN NOTICE WHICH NOTICE MUST BE RECEIVED BY 11:00 A.M. (NEW YORK
TIME) ON SUCH DATE. WRITTEN NOTICES FOR FUNDING REQUESTS SHALL BE IN THE FORM
ATTACHED AS EXHIBIT 1.1(B)(II) (“NOTICE OF REVOLVING CREDIT ADVANCE”).

 


(C)           SWING LINE FACILITY.


 

(I)            AGENT SHALL NOTIFY THE SWING LINE LENDER UPON AGENT’S RECEIPT OF
ANY NOTICE OF REVOLVING CREDIT ADVANCE.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND
BORROWER CONTAINED HEREIN, THE SWING LINE LENDER MAY, IN ITS DISCRETION, MAKE
AVAILABLE FROM TIME TO TIME UNTIL THE COMMITMENT TERMINATION DATE ADVANCES
(EACH, A “SWING LINE ADVANCE”) IN ACCORDANCE WITH ANY SUCH NOTICE.  THE
PROVISIONS OF THIS SECTION 1.1(C) SHALL NOT RELIEVE REVOLVING LENDERS OF THEIR
OBLIGATIONS TO MAKE REVOLVING CREDIT ADVANCES UNDER SECTION 1.1(B); PROVIDED
THAT IF THE SWING LINE LENDER MAKES A SWING LINE ADVANCE PURSUANT TO ANY SUCH
NOTICE, SUCH SWING LINE ADVANCE SHALL BE IN LIEU OF ANY REVOLVING CREDIT ADVANCE
THAT OTHERWISE MAY BE MADE BY REVOLVING LENDERS PURSUANT TO SUCH NOTICE.  THE
AGGREGATE AMOUNT OF SWING LINE ADVANCES OUTSTANDING SHALL NOT EXCEED AT ANY TIME
THE LESSER OF (A) THE SWING LINE COMMITMENT AND (B) BORROWING AVAILABILITY
(“SWING LINE AVAILABILITY”).  UNTIL THE COMMITMENT TERMINATION DATE, BORROWER
MAY FROM TIME TO TIME BORROW, REPAY AND REBORROW UNDER THIS SECTION 1.1(C). 
EACH SWING LINE ADVANCE SHALL BE MADE PURSUANT TO A NOTICE OF REVOLVING CREDIT
ADVANCE DELIVERED BY BORROWER TO AGENT IN ACCORDANCE WITH SECTION 1.1(B). 
UNLESS THE SWING LINE LENDER HAS RECEIVED AT LEAST ONE (1) BUSINESS DAY’S PRIOR
WRITTEN NOTICE FROM REQUISITE REVOLVING LENDERS INSTRUCTING IT NOT TO MAKE A
SWING LINE ADVANCE, THE SWING LINE LENDER SHALL, NOTWITHSTANDING THE FAILURE OF
ANY CONDITION PRECEDENT SET FORTH IN SECTION 7.2, BE ENTITLED TO FUND THAT SWING
LINE ADVANCE, AND TO HAVE EACH REVOLVING LENDER MAKE REVOLVING CREDIT ADVANCES
IN ACCORDANCE WITH SECTION 1.1(C)(III) OR PURCHASE PARTICIPATING INTERESTS IN
ACCORDANCE WITH SECTION 1.1(C)(IV).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE SWING LINE LOAN SHALL CONSTITUTE AN
INDEX RATE LOAN.  BORROWER SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE SWING LINE LOAN UPON DEMAND THEREFOR BY AGENT. THE ENTIRE UNPAID

 

4

--------------------------------------------------------------------------------


 

BALANCE OF THE SWING LINE LOAN SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN
IMMEDIATELY AVAILABLE FUNDS ON THE COMMITMENT TERMINATION DATE IF NOT SOONER
PAID IN FULL.

 

(II)           BORROWER SHALL EXECUTE AND DELIVER TO THE SWING LINE LENDER A
PROMISSORY NOTE TO EVIDENCE THE SWING LINE COMMITMENT.  SUCH NOTE SHALL BE IN
THE PRINCIPAL AMOUNT OF THE SWING LINE COMMITMENT OF THE SWING LINE LENDER AND
SUBSTANTIALLY IN THE FORM OF EXHIBIT 1.1(C) (AS AMENDED, MODIFIED, EXTENDED,
SUBSTITUTED OR REPLACED FROM TIME TO TIME, THE “SWING LINE NOTE”).  THE SWING
LINE NOTE SHALL REPRESENT THE OBLIGATION OF BORROWER TO PAY THE AMOUNT OF THE
SWING LINE COMMITMENT OR, IF LESS, THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL
SWING LINE ADVANCES MADE TO BORROWER TOGETHER WITH INTEREST THEREON AS
PRESCRIBED IN SECTION 1.2.

 

(III)          THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION, MAY ON BEHALF OF BORROWER (AND BORROWER HEREBY
IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS BEHALF) REQUEST
EACH REVOLVING LENDER (INCLUDING THE SWING LINE LENDER) TO MAKE A REVOLVING
CREDIT ADVANCE TO BORROWER (WHICH SHALL BE AN INDEX RATE LOAN) IN AN AMOUNT
EQUAL TO THAT REVOLVING LENDER’S PRO RATA SHARE OF THE PRINCIPAL AMOUNT OF THE
SWING LINE LOAN (THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON THE DATE SUCH
NOTICE IS GIVEN.  UNLESS ANY OF THE EVENTS DESCRIBED IN SECTIONS 6.1(F) AND
6.1(G) HAS OCCURRED (IN WHICH EVENT THE PROCEDURES OF SECTION 1.1(C)(IV) SHALL
APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS
AGREEMENT TO THE MAKING OF A REVOLVING CREDIT ADVANCE ARE THEN SATISFIED, EACH
REVOLVING LENDER SHALL DISBURSE DIRECTLY TO AGENT, ITS PRO RATA SHARE OF A
REVOLVING CREDIT ADVANCE ON BEHALF OF THE SWING LINE LENDER, PRIOR TO 3:00 P.M.
(NEW YORK TIME), IN IMMEDIATELY AVAILABLE FUNDS ON THE BUSINESS DAY NEXT
SUCCEEDING THE DATE THAT NOTICE IS GIVEN.  THE PROCEEDS OF THOSE REVOLVING
CREDIT ADVANCES SHALL BE IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED
TO REPAY THE REFUNDED SWING LINE LOAN.

 

(IV)          IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING CREDIT
ADVANCE PURSUANT TO SECTION 1.1(C)(III), ONE OF THE EVENTS DESCRIBED IN SECTIONS
6.1(F) OR 6.1(G) HAS OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF
SECTION 1.1(C)(V) BELOW, EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING
CREDIT ADVANCE WAS TO HAVE BEEN MADE FOR THE BENEFIT OF BORROWER, PURCHASE FROM
THE SWING LINE LENDER AN UNDIVIDED PARTICIPATION INTEREST IN THE SWING LINE LOAN
IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE (DETERMINED WITH RESPECT TO REVOLVING
LOANS) OF SUCH SWING LINE LOAN.  UPON REQUEST, EACH REVOLVING LENDER SHALL
PROMPTLY TRANSFER TO THE SWING LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE
AMOUNT OF ITS PARTICIPATION INTEREST.

 

(V)           EACH REVOLVING LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
ADVANCES IN ACCORDANCE WITH SECTION 1.1(C)(III) AND TO PURCHASE PARTICIPATION
INTERESTS IN ACCORDANCE WITH SECTION 1.1(C)(IV) SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH REVOLVING
LENDER MAY HAVE AGAINST THE SWING LINE LENDER, BORROWER OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF ANY DEFAULT OR EVENT
OF DEFAULT; (C) ANY INABILITY OF BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO
BORROWING SET FORTH IN THIS AGREEMENT AT ANY TIME OR (D) ANY OTHER CIRCUMSTANCE,
HAPPENING OR EVENT WHATSOEVER,

 

5

--------------------------------------------------------------------------------


 

WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  SWING LINE LENDER SHALL BE
ENTITLED TO RECOVER, ON DEMAND, FROM EACH REVOLVING LENDER THE AMOUNTS REQUIRED
PURSUANT TO SECTIONS 1.1.(C)(III) OR 1.1(C)(IV), AS THE CASE MAY BE.  IF ANY
REVOLVING LENDER DOES NOT MAKE AVAILABLE SUCH AMOUNTS TO AGENT OR THE SWING LINE
LENDER, AS APPLICABLE, THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER, TOGETHER WITH INTEREST THEREON FOR
EACH DAY FROM THE DATE OF NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT THE
FEDERAL FUNDS RATE FOR THE FIRST TWO BUSINESS DAYS AND AT THE INDEX RATE
THEREAFTER.

 


(D)           LETTERS OF CREDIT.  (I) SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF
HOLDINGS AND BORROWER CONTAINED HEREIN, THE REVOLVING LOAN COMMITMENT MAY, IN
ADDITION TO ADVANCES UNDER THE REVOLVING LOAN, BE UTILIZED, UPON THE REQUEST OF
BORROWER, FOR THE ISSUANCE OF LETTERS OF CREDIT.  ON THE TERMS AND SUBJECT TO
THE CONDITIONS CONTAINED HEREIN, EACH L/C ISSUER AGREES TO ISSUE, AT THE REQUEST
OF BORROWER, IN ACCORDANCE WITH SUCH L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES, LETTERS OF CREDIT (DENOMINATED IN DOLLARS) FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE PERIOD FROM THE RESTATEMENT DATE THROUGH THE EARLIER OF
THE COMMITMENT TERMINATION DATE AND 7 DAYS PRIOR TO THE DATE SPECIFIED IN CLAUSE
(A) OF THE DEFINITION OF COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT
SUCH L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING, AFTER GIVING EFFECT TO SUCH
ISSUANCE:


 

(A)          THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF REVOLVING LOANS
WOULD EXCEED THE MAXIMUM REVOLVING LOAN BALANCE OR THE LETTER OF CREDIT
OBLIGATIONS FOR ALL LETTERS OF CREDIT WOULD EXCEED $5,000,000  (THE “L/C
SUBLIMIT”);

 

(B)           THE EXPIRATION DATE OF SUCH LETTER OF CREDIT (1) IS NOT A BUSINESS
DAY, (2) IS MORE THAN ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF OR (3) IS
LATER THAN 7 DAYS PRIOR TO THE DATE SPECIFIED IN CLAUSE (A) OF THE DEFINITION OF
COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT ANY LETTER OF CREDIT WITH A
TERM NOT EXCEEDING ONE YEAR MAY PROVIDE FOR ITS RENEWAL FOR ADDITIONAL PERIODS
NOT EXCEEDING ONE YEAR AS LONG AS (X) EACH OF BORROWER AND SUCH L/C ISSUER HAVE
THE OPTION TO PREVENT SUCH RENEWAL BEFORE THE EXPIRATION OF SUCH TERM OR ANY
SUCH PERIOD AND (Y) NEITHER SUCH L/C ISSUER NOR BORROWER SHALL PERMIT ANY SUCH
RENEWAL TO EXTEND SUCH EXPIRATION DATE BEYOND THE DATE SET FORTH IN CLAUSE
(3) ABOVE; OR

 

(C)           (1) ANY FEE DUE IN CONNECTION WITH, AND ON OR PRIOR TO, SUCH
ISSUANCE HAS NOT BEEN PAID, (2) SUCH LETTER OF CREDIT IS REQUESTED TO BE ISSUED
IN A FORM THAT IS NOT ACCEPTABLE TO SUCH L/C ISSUER OR (3) SUCH L/C ISSUER SHALL
NOT HAVE RECEIVED, EACH IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO IT AND
DULY EXECUTED BY BORROWER (AND, IF SUCH LETTER OF CREDIT IS ISSUED FOR THE
ACCOUNT OF ANY SUBSIDIARY OF BORROWER, SUCH PERSON), THE DOCUMENTS THAT SUCH L/C
ISSUER GENERALLY USES IN THE ORDINARY COURSE OF ITS BUSINESS FOR THE ISSUANCE OF
LETTERS OF CREDIT OF THE TYPE OF SUCH LETTER OF CREDIT (COLLECTIVELY, THE “L/C
REIMBURSEMENT AGREEMENT”).

 

6

--------------------------------------------------------------------------------


 

(D)          FOR EACH SUCH ISSUANCE, THE APPLICABLE L/C ISSUER MAY, BUT SHALL
NOT BE REQUIRED TO, DETERMINE THAT, OR TAKE NOTICE WHETHER, THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 7.2 HAVE BEEN SATISFIED OR WAIVED IN CONNECTION
WITH THE ISSUANCE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT NO LETTER OF
CREDIT SHALL BE ISSUED DURING THE PERIOD STARTING ON THE FIRST BUSINESS DAY
AFTER THE RECEIPT BY SUCH L/C ISSUER OF NOTICE FROM AGENT OR THE REQUIRED
REVOLVING LENDERS THAT ANY CONDITION PRECEDENT CONTAINED IN SECTION 7.2 IS NOT
SATISFIED AND ENDING ON THE DATE ALL SUCH CONDITIONS ARE SATISFIED OR DULY
WAIVED.

 

(E)           IMMEDIATELY UPON THE ISSUANCE BY AN L/C ISSUER OF A LETTER OF
CREDIT, AND WITHOUT FURTHER ACTION ON THE PART OF AGENT OR ANY OF THE LENDERS,
EACH REVOLVING LENDER SHALL BE DEEMED TO HAVE PURCHASED FROM SUCH L/C ISSUER A
PARTICIPATION IN SUCH LETTER OF CREDIT (OR IN ITS OBLIGATION UNDER A RISK
PARTICIPATION AGREEMENT WITH RESPECT THERETO) EQUAL TO SUCH REVOLVING LENDER’S
PRO RATA SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER
OF CREDIT.

 

(II)           REIMBURSEMENT.  BORROWER SHALL BE IRREVOCABLY AND UNCONDITIONALLY
OBLIGATED FORTHWITH WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF
ANY KIND, TO REIMBURSE ANY L/C ISSUER ON DEMAND IN IMMEDIATELY AVAILABLE FUNDS
FOR ANY AMOUNTS PAID BY SUCH L/C ISSUER WITH RESPECT TO A LETTER OF CREDIT,
INCLUDING ALL REIMBURSEMENT PAYMENTS, REASONABLE FEES, CHARGES, AND REASONABLE
COSTS AND EXPENSES PAID BY SUCH L/C ISSUER.  BORROWER HEREBY AUTHORIZES AND
DIRECTS AGENT, AT AGENT’S OPTION, TO DEBIT BORROWER’S ACCOUNT (BY INCREASING THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT ADVANCES OR SWING LINE
ADVANCES) IN THE AMOUNT OF ANY PAYMENT MADE BY AN L/C ISSUER WITH RESPECT TO ANY
LETTER OF CREDIT.  ALL AMOUNTS PAID BY AN L/C ISSUER WITH RESPECT TO ANY LETTER
OF CREDIT THAT ARE NOT REPAID BY BORROWER ON SUCH BUSINESS DAY WITH THE PROCEEDS
OF A REVOLVING CREDIT ADVANCE, SWING LINE ADVANCE OR OTHERWISE SHALL BEAR
INTEREST PAYABLE UPON DEMAND AT THE INTEREST RATE APPLICABLE TO REVOLVING LOANS
WHICH ARE INDEX RATE LOANS PLUS, AT THE ELECTION OF REQUISITE REVOLVING LENDERS,
AN ADDITIONAL TWO PERCENT (2.00%) PER ANNUM.  EACH REVOLVING LENDER AGREES TO
FUND ITS PRO RATA SHARE OF ANY REVOLVING LOAN MADE PURSUANT TO THIS
SECTION 1.1(D)(II).  IN THE EVENT AGENT ELECTS NOT TO DEBIT BORROWER’S ACCOUNT
AND BORROWER FAILS TO REIMBURSE THE L/C ISSUER IN FULL ON THE DATE OF ANY
PAYMENT IN RESPECT OF A LETTER OF CREDIT, AGENT SHALL PROMPTLY NOTIFY EACH
REVOLVING LENDER OF THE AMOUNT OF SUCH UNREIMBURSED PAYMENT AND THE ACCRUED
INTEREST THEREON AND EACH REVOLVING LENDER, ON THE NEXT BUSINESS DAY PRIOR TO
3:00 P.M. (NEW YORK TIME), SHALL DELIVER TO AGENT AN AMOUNT EQUAL TO ITS
PRO RATA SHARE THEREOF IN SAME DAY FUNDS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE L/C ISSUER UPON DEMAND BY
THE L/C ISSUER SUCH REVOLVING LENDER’S PRO RATA SHARE OF EACH PAYMENT MADE BY
THE L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AND NOT IMMEDIATELY REIMBURSED
BY BORROWER OR SATISFIED THROUGH A DEBIT OF BORROWER’S ACCOUNT.  EACH REVOLVING
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS PURSUANT TO THIS SUBSECTION
IN RESPECT OF LETTERS OF CREDIT ARE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING SETOFF, COUNTERCLAIM, THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR ANY FAILURE BY
BORROWER TO SATISFY ANY OF THE CONDITIONS SET FORTH IN SECTION 7.2.  IF ANY
REVOLVING LENDER FAILS TO MAKE AVAILABLE TO THE L/C ISSUER THE AMOUNT OF SUCH
REVOLVING LENDER’S PRO RATA SHARE OF ANY PAYMENTS MADE BY THE L/C ISSUER IN
RESPECT OF A LETTER OF CREDIT

 

7

--------------------------------------------------------------------------------


 

AS PROVIDED IN THIS SECTION 1.1(D)(II), THE L/C ISSUER SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER TOGETHER WITH INTEREST
AT THE INDEX RATE.

 

(III)          REQUEST FOR LETTERS OF CREDIT.  BORROWER SHALL GIVE AGENT AT
LEAST THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE SPECIFYING THE DATE A LETTER
OF CREDIT IS REQUESTED TO BE ISSUED, THE AMOUNT AND THE NAME AND ADDRESS OF THE
BENEFICIARY AND A DESCRIPTION OF THE TRANSACTIONS PROPOSED TO BE SUPPORTED
THEREBY AND THE EXPIRY DATE (OR EXTENDED EXPIRY DATE) OF THE LETTER OF CREDIT. 
EACH REQUEST BY BORROWER FOR THE ISSUANCE OF A LETTER OF CREDIT SHALL BE IN THE
FORM OF EXHIBIT 1.1(D).  IF AGENT INFORMS BORROWER THAT THE L/C ISSUER CANNOT
ISSUE THE REQUESTED LETTER OF CREDIT DIRECTLY, BORROWER MAY REQUEST THAT L/C
ISSUER ARRANGE FOR THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT UNDER A RISK
PARTICIPATION AGREEMENT WITH ANOTHER FINANCIAL INSTITUTION REASONABLY ACCEPTABLE
TO AGENT, L/C ISSUER AND BORROWER.  THE ISSUANCE OF ANY LETTER OF CREDIT UNDER
THIS AGREEMENT SHALL BE SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 7.2 AND THE CONDITIONS THAT THE LETTER OF CREDIT (I) SUPPORTS A
TRANSACTION ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF BORROWER OR
ANOTHER TRANSACTION PERMITTED BY THE TERMS OF THIS AGREEMENT BENEFITING BORROWER
OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES AND (II) IS IN A FORM, IS FOR AN AMOUNT
AND CONTAINS SUCH TERMS AND CONDITIONS AS ARE REASONABLY SATISFACTORY TO THE L/C
ISSUER AND, IN THE CASE OF STANDBY LETTERS OF CREDIT, AGENT.  THE INITIAL NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT SHALL BE ACCOMPANIED BY THE FORM
OF THE LETTER OF CREDIT AND AN APPLICATION FOR A LETTER OF CREDIT, IF ANY, THEN
REQUIRED BY THE L/C ISSUER COMPLETED IN A MANNER REASONABLY SATISFACTORY TO SUCH
L/C ISSUER.  IF ANY PROVISION OF ANY APPLICATION OR REIMBURSEMENT AGREEMENT IS
INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THEN THE PROVISIONS OF THIS
AGREEMENT, TO THE EXTENT OF SUCH INCONSISTENCY, SHALL CONTROL.

 

(IV)          OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF BORROWER TO REIMBURSE THE
L/C ISSUER, AGENT AND LENDERS FOR PAYMENTS MADE IN RESPECT OF LETTERS OF CREDIT
ISSUED BY THE L/C ISSUER SHALL BE UNCONDITIONAL AND IRREVOCABLE AND SHALL BE
PAID UNDER ALL CIRCUMSTANCES STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, INCLUDING THE FOLLOWING CIRCUMSTANCES: (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT; (B) ANY AMENDMENT OR WAIVER OF OR ANY
CONSENT OR DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF ANY LETTER OF CREDIT
OR ANY LOAN DOCUMENT; (C) THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER
RIGHT WHICH BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER PERSON
MAY AT ANY TIME HAVE AGAINST ANY BENEFICIARY OF ANY LETTER OF CREDIT, AGENT, ANY
L/C ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR UNRELATED AGREEMENTS
OR TRANSACTIONS; (D) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER ANY  LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT; (E) PAYMENT
UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT
THAT DOES NOT SUBSTANTIALLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR
(F) ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF ANY L/C ISSUER,
AGENT, ANY LENDER OR ANY OTHER PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 1.1(D)(IV),
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY BORROWER THAT THE ABSOLUTE AND UNCONDITIONAL OBLIGATION OF BORROWER TO
AGENT AND LENDERS HEREUNDER TO REIMBURSE PAYMENTS MADE UNDER A LETTER OF CREDIT
WILL NOT BE EXCUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE L/C
ISSUER.

 

8

--------------------------------------------------------------------------------


 

(V)           OBLIGATIONS OF L/C ISSUERS.  EACH L/C ISSUER AGREES TO PROVIDE
AGENT (WHICH, AFTER RECEIPT, AGENT SHALL PROVIDE TO EACH REVOLVING  LENDER), IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT, EACH OF THE FOLLOWING ON THE FOLLOWING
DATES: (A) (I) ON OR PRIOR TO ANY ISSUANCE OF ANY LETTER OF CREDIT BY SUCH L/C
ISSUER, (II) IMMEDIATELY AFTER ANY DRAWING UNDER ANY SUCH LETTER OF CREDIT OR
(III) IMMEDIATELY AFTER ANY PAYMENT (OR FAILURE TO PAY WHEN DUE) BY BORROWER OF
ANY RELATED L/C REIMBURSEMENT OBLIGATION, NOTICE THEREOF, WHICH SHALL CONTAIN A
REASONABLY DETAILED DESCRIPTION OF SUCH ISSUANCE, DRAWING OR PAYMENT; (B) UPON
THE REQUEST OF AGENT (OR ANY REVOLVING LENDER THROUGH AGENT), COPIES OF ANY
LETTER OF CREDIT ISSUED BY SUCH L/C ISSUER AND ANY RELATED L/C REIMBURSEMENT
AGREEMENT AND SUCH OTHER DOCUMENTS AND INFORMATION AS MAY REASONABLY BE
REQUESTED BY AGENT; (C) ON THE FIRST BUSINESS DAY OF EACH CALENDAR WEEK, A
SCHEDULE OF THE LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT, SETTING FORTH THE LETTER OF CREDIT
OBLIGATIONS FOR SUCH LETTERS OF CREDIT OUTSTANDING ON THE LAST BUSINESS DAY OF
THE PREVIOUS CALENDAR WEEK; AND (D) PROMPTLY FOLLOWING REQUEST BY AGENT, SUCH
ADDITIONAL INFORMATION REASONABLY REQUESTED BY AGENT FROM TIME TO TIME WITH
RESPECT TO THE LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER.

 

(VI)          OUTSTANDING LETTERS OF CREDIT.  THE LETTERS OF CREDIT OUTSTANDING
ON THE RESTATEMENT DATE AND LISTED ON SCHEDULE 1.1(D) HERETO (THE “EXISTING
LETTERS OF CREDIT”) WERE ISSUED PURSUANT TO THE EXISTING CREDIT AGREEMENT AND
WERE THE ONLY LETTERS OF CREDIT ISSUED UNDER THE EXISTING CREDIT AGREEMENT WHICH
WERE OUTSTANDING AS OF THE RESTATEMENT DATE.  BORROWER, ISSUER AND EACH OF THE
LENDERS HEREBY AGREE WITH RESPECT TO THE EXISTING LETTERS OF CREDIT THAT SUCH
EXISTING LETTERS OF CREDIT, FOR ALL PURPOSES UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, SECTIONS 1.1(D)(I), (D)(II) AND (D)(V), SHALL BE DEEMED TO
BE LETTERS OF CREDIT GOVERNED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
FOR PURPOSES OF SECTION 1.3(C) HEREOF.  ON THE LAST DAY OF THE CURRENT TERM OF
ANY EXISTING LETTER OF CREDIT WHICH WOULD OTHERWISE BE RENEWED (AUTOMATICALLY OR
OTHERWISE) FOR ONE OR MORE ADDITIONAL TERMS, SUCH EXISTING LETTER OF CREDIT
SHALL BE TERMINATED AND THE BORROWER SHALL, PURSUANT TO THE TERMS OF THIS
SECTION 1.1(D), REQUEST THAT SUNTRUST, AS L/C ISSUER, ISSUE A LETTER OF CREDIT
HEREUNDER TO REPLACE SUCH EXISTING LETTER OF CREDIT.

 


(E)           FUNDING AUTHORIZATION.  THE PROCEEDS OF ALL LOANS MADE PURSUANT TO
THIS AGREEMENT ON AND SUBSEQUENT TO THE RESTATEMENT DATE ARE TO BE FUNDED BY
AGENT BY WIRE TRANSFER TO THE ACCOUNT DESIGNATED BY BORROWER BELOW (THE
“DISBURSEMENT ACCOUNT”):


 

Bank:

 

Chevy Chase Bank

ABA No.:

 

255071981

Bank Address:

 

6200 Chevy Chase Drive

 

 

Laurel, MD 20707

Account No.:

 

500-431622-8

Reference:

 

To the account of Transaction Network Services, Inc.

 

Borrower shall provide Agent with written notice of any change in the foregoing
instructions at least three (3) Business Days before the desired effective date
of such change.

 

9

--------------------------------------------------------------------------------



 


1.2           INTEREST AND APPLICABLE MARGINS.


 


(A)           BORROWER SHALL PAY INTEREST TO AGENT, FOR THE RATABLE BENEFIT OF
LENDERS, IN ACCORDANCE WITH THE VARIOUS LOANS BEING MADE BY EACH LENDER (OR IN
THE CASE OF THE SWING LINE LOAN, FOR THE BENEFIT OF THE SWING LINE LENDER), IN
ARREARS ON EACH APPLICABLE INTEREST PAYMENT DATE, AT THE FOLLOWING RATES: 
(I) WITH RESPECT TO THE REVOLVING CREDIT ADVANCES WHICH ARE DESIGNATED AS INDEX
RATE LOANS (AND FOR ALL OTHER OBLIGATIONS NOT OTHERWISE SET FORTH BELOW), THE
INDEX RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM OR, WITH RESPECT
TO REVOLVING CREDIT ADVANCES WHICH ARE DESIGNATED AS LIBOR LOANS, THE APPLICABLE
LIBOR RATE PLUS THE APPLICABLE REVOLVER LIBOR MARGIN PER ANNUM; (II) WITH
RESPECT TO SUCH PORTION OF THE TERM LOANS DESIGNATED AS INDEX RATE LOANS, THE
INDEX RATE PLUS THE APPLICABLE TERM LOAN INDEX MARGIN PER ANNUM OR, WITH RESPECT
TO SUCH PORTION OF THE TERM LOANS DESIGNATED AS LIBOR LOANS, THE APPLICABLE
LIBOR RATE PLUS THE APPLICABLE TERM LOAN LIBOR MARGIN PER ANNUM; AND (III) WITH
RESPECT TO THE SWING LINE LOAN, THE INDEX RATE PLUS THE APPLICABLE REVOLVER
INDEX MARGIN PER ANNUM.


 

As of the Restatement Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

5.00

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

6.00

%

 

 

 

 

Applicable Term Loan Index Margin

 

5.00

%

 

 

 

 

Applicable Term Loan LIBOR Margin

 

6.00

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Holdings’ and its Subsidiaries’ consolidated
financial performance, commencing with the first day of the first calendar month
that occurs more than one (1) day after delivery of Borrower’s quarterly
Financial Statements to Agent for the Fiscal Quarter ending June 30, 2009. 
Adjustments in Applicable Margins will be determined by reference to the
following grids:

 

If Leverage Ratio is:

 

Level of
Applicable Margins:

 

³ 3.00

 

Level I

 

³ 2.50 and < 3.00

 

Level II

 

³ 2.00 and < 2.50

 

Level III

 

< 2.00

 

Level IV

 

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable Revolver Index Margin

 

5.00

%

4.75

%

4.50

%

4.25

%

Applicable Revolver LIBOR Margin

 

6.00

%

5.75

%

5.50

%

5.25

%

 

10

--------------------------------------------------------------------------------


 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable Term Loan Index Margin

 

5.00

%

5.00

%

5.00

%

5.00

%

Applicable Term Loan LIBOR Margin

 

6.00

%

6.00

%

6.00

%

6.00

%

 

All adjustments in the Applicable Margins after June 30, 2009 shall be
implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Agent of the
quarterly unaudited Financial Statements evidencing the need for an adjustment. 
Concurrently with the delivery of those Financial Statements, Borrower shall
deliver to Agent a certificate, signed by its chief financial officer or other
officer acceptable to Agent, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins.  Failure to timely
deliver such Financial Statements shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to the highest level set forth in the foregoing grid, until the first day
following the delivery of those Financial Statements demonstrating that such an
increase is not required.  If any Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, that reduction shall be deferred until the first day following the
date on which all Events of Default are waived or cured.

 


(B)           IF ANY PAYMENT ON ANY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER
THAN A BUSINESS DAY, THE MATURITY THEREOF WILL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY (EXCEPT AS SET FORTH IN THE DEFINITION OF LIBOR PERIOD)
AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT
THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)           ALL COMPUTATIONS OF FEES CALCULATED ON A PER ANNUM BASIS AND
INTEREST SHALL BE MADE BY AGENT ON THE BASIS OF A 360-DAY YEAR, OTHER THAN
COMPUTATIONS OF INTEREST BASED ON THE INDEX RATE, WHICH SHALL BE MADE BY AGENT
ON THE BASIS OF A 365/6-DAY YEAR, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS
OCCURRING IN THE PERIOD FOR WHICH SUCH FEES AND INTEREST ARE PAYABLE.  THE INDEX
RATE IS A FLOATING RATE DETERMINED FOR EACH DAY.  EACH DETERMINATION BY AGENT OF
AN INTEREST RATE AND FEES HEREUNDER SHALL BE FINAL, BINDING AND CONCLUSIVE ON
BORROWER, ABSENT MANIFEST ERROR.


 


(D)           SO LONG AS (I) AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
UNDER SECTION 6.1(A), (F) OR (G) AND WITHOUT NOTICE OF ANY KIND, OR (II) ANY
OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND AT THE ELECTION OF
REQUISITE LENDERS CONFIRMED BY WRITTEN NOTICE FROM AGENT TO BORROWER, THE
INTEREST RATES APPLICABLE TO THE LOANS AND THE LETTER OF CREDIT FEE SHALL BE
INCREASED BY TWO PERCENTAGE POINTS (2%) PER ANNUM ABOVE THE RATES OF INTEREST OR
THE RATE OF SUCH FEE OTHERWISE APPLICABLE HEREUNDER (“DEFAULT RATE”), AND ALL
OUTSTANDING OBLIGATIONS SHALL BEAR INTEREST AT THE DEFAULT RATE APPLICABLE TO
SUCH OBLIGATIONS.  INTEREST AND LETTER OF CREDIT FEES AT THE DEFAULT RATE SHALL
ACCRUE FROM EITHER (A) IN THE CASE OF EVENTS OF DEFAULT DESCRIBED IN CLAUSE
(I) ABOVE, THE DATE OF THE EVENT OF DEFAULT OR (B) IN THE CASE OF AN EVENT OF
DEFAULT DESCRIBED IN CLAUSE (II) ABOVE, THE DATE SUCH LENDERS MAKE THE ELECTION
REFERRED TO IN THE FIRST SENTENCE OR, AT THE OPTION OF THE REQUISITE LENDERS,
THE LATEST OF (I) THE INITIAL DATE OF SUCH EVENT OF DEFAULT, (II) THE DATE
THIRTY (30) DAYS PRIOR TO THE DATE OF ELECTION BY THE REQUISITE LENDERS OR
(III) THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS AND
SHALL

 

11

--------------------------------------------------------------------------------



 


CONTINUE UNTIL THAT EVENT OF DEFAULT IS CURED OR WAIVED AND SHALL BE PAYABLE
UPON DEMAND, BUT IN ANY EVENT, SHALL BE PAYABLE ON THE NEXT REGULARLY SCHEDULED
PAYMENT DATE SET FORTH HEREIN FOR SUCH OBLIGATION.


 


(E)           BORROWER SHALL HAVE THE OPTION TO (I) REQUEST THAT ANY REVOLVING
CREDIT ADVANCE BE MADE AS A LIBOR LOAN, (II) CONVERT AT ANY TIME ALL OR ANY PART
OF OUTSTANDING LOANS (OTHER THAN THE SWING LINE LOAN) FROM INDEX RATE LOANS TO
LIBOR LOANS, (III) CONVERT ANY LIBOR LOAN TO AN INDEX RATE LOAN, SUBJECT TO
PAYMENT OF THE LIBOR BREAKAGE FEE IN ACCORDANCE WITH SECTION 1.3(D) IF SUCH
CONVERSION IS MADE PRIOR TO THE EXPIRATION OF THE LIBOR PERIOD APPLICABLE
THERETO, OR (IV) CONTINUE ALL OR ANY PORTION OF ANY LOAN (OTHER THAN THE SWING
LINE LOAN) AS A LIBOR LOAN UPON THE EXPIRATION OF THE APPLICABLE LIBOR PERIOD
AND THE SUCCEEDING LIBOR PERIOD OF THAT CONTINUED LOAN SHALL COMMENCE ON THE
FIRST DAY AFTER THE LAST DAY OF THE LIBOR PERIOD OF THE LOAN TO BE CONTINUED. 
ANY LOAN OR GROUP OF LOANS HAVING THE SAME PROPOSED LIBOR PERIOD TO BE MADE OR
CONTINUED AS, OR CONVERTED INTO, A LIBOR LOAN MUST BE IN A MINIMUM AMOUNT OF
$5,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS OF SUCH AMOUNT.  ANY
SUCH ELECTION MUST BE MADE BY 1:00 P.M. (NEW YORK TIME) ON THE 3RD BUSINESS DAY
PRIOR TO (1) THE DATE OF ANY PROPOSED REVOLVING CREDIT ADVANCE WHICH IS TO BEAR
INTEREST AT THE LIBOR RATE, (2) THE END OF EACH LIBOR PERIOD WITH RESPECT TO ANY
LIBOR LOANS TO BE CONTINUED AS SUCH, OR (3) THE DATE ON WHICH BORROWER WISHES TO
CONVERT ANY INDEX RATE LOAN TO A LIBOR LOAN FOR A LIBOR PERIOD DESIGNATED BY
BORROWER IN SUCH ELECTION.  IF NO ELECTION IS RECEIVED WITH RESPECT TO A LIBOR
LOAN BY 1:00 P.M. (NEW YORK TIME) ON THE 3RD BUSINESS DAY PRIOR TO THE END OF
THE LIBOR PERIOD WITH RESPECT THERETO, THAT LIBOR LOAN SHALL BE CONVERTED TO AN
INDEX RATE LOAN AT THE END OF ITS LIBOR PERIOD.  BORROWER MUST MAKE SUCH
ELECTION BY NOTICE TO AGENT IN WRITING, BY FAX OR OVERNIGHT COURIER OR BASED ON
TELEPHONIC INSTRUCTIONS OF BORROWER (WHICH INSTRUCTIONS SHALL BE PROMPTLY
CONFIRMED IN WRITING BY BORROWER).  IN THE CASE OF ANY CONVERSION OR
CONTINUATION, SUCH ELECTION MUST BE MADE PURSUANT TO A WRITTEN NOTICE (A “NOTICE
OF CONVERSION/CONTINUATION”) IN THE FORM OF EXHIBIT 1.2(E).  NO LOAN SHALL BE
MADE, CONVERTED INTO OR CONTINUED AS A LIBOR LOAN, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND REQUISITE LENDERS HAVE DETERMINED NOT TO MAKE OR
CONTINUE ANY LOAN AS A LIBOR LOAN AS A RESULT THEREOF.


 


(F)            NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT,
AFTER GIVING EFFECT TO ANY BORROWING, OR TO ANY CONTINUATION OR CONVERSION OF
ANY LOANS, THERE SHALL NOT BE MORE THAN SEVEN (7) DIFFERENT LIBOR PERIODS IN
EFFECT.


 


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
SECTION 1.2, IF A COURT OF COMPETENT JURISDICTION DETERMINES IN A FINAL ORDER
THAT THE RATE OF INTEREST PAYABLE HEREUNDER EXCEEDS THE HIGHEST RATE OF INTEREST
PERMISSIBLE UNDER LAW (THE “MAXIMUM LAWFUL RATE”), THEN SO LONG AS THE MAXIMUM
LAWFUL RATE WOULD BE SO EXCEEDED, THE RATE OF INTEREST PAYABLE HEREUNDER SHALL
BE EQUAL TO THE MAXIMUM LAWFUL RATE; PROVIDED, HOWEVER, THAT IF AT ANY TIME
THEREAFTER THE RATE OF INTEREST PAYABLE HEREUNDER IS LESS THAN THE MAXIMUM
LAWFUL RATE, BORROWER SHALL CONTINUE TO PAY INTEREST HEREUNDER AT THE MAXIMUM
LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED BY AGENT, ON BEHALF
OF LENDERS, IS EQUAL TO THE TOTAL INTEREST THAT WOULD HAVE BEEN RECEIVED HAD THE
INTEREST RATE PAYABLE HEREUNDER BEEN (BUT FOR THE OPERATION OF THIS PARAGRAPH)
THE INTEREST RATE PAYABLE SINCE THE RESTATEMENT DATE AS OTHERWISE PROVIDED IN
THIS

 

12

--------------------------------------------------------------------------------



 


AGREEMENT.  THEREAFTER, INTEREST HEREUNDER SHALL BE PAID AT THE RATE(S) OF
INTEREST AND IN THE MANNER PROVIDED IN SECTIONS 1.2(A) THROUGH (F), UNLESS AND
UNTIL THE RATE OF INTEREST AGAIN EXCEEDS THE MAXIMUM LAWFUL RATE, AND AT THAT
TIME THIS PARAGRAPH SHALL AGAIN APPLY.  IN NO EVENT SHALL THE TOTAL INTEREST
RECEIVED BY ANY LENDER PURSUANT TO THE TERMS HEREOF EXCEED THE AMOUNT THAT SUCH
LENDER COULD LAWFULLY HAVE RECEIVED HAD THE INTEREST DUE HEREUNDER BEEN
CALCULATED FOR THE FULL TERM HEREOF AT THE MAXIMUM LAWFUL RATE.  IF THE MAXIMUM
LAWFUL RATE IS CALCULATED PURSUANT TO THIS PARAGRAPH, SUCH INTEREST SHALL BE
CALCULATED AT A DAILY RATE EQUAL TO THE MAXIMUM LAWFUL RATE DIVIDED BY THE
NUMBER OF DAYS IN THE YEAR IN WHICH SUCH CALCULATION IS MADE.  IF,
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 1.2(G), A COURT OF COMPETENT
JURISDICTION SHALL DETERMINE BY A FINAL, NON-APPEALABLE ORDER THAT A LENDER HAS
RECEIVED INTEREST HEREUNDER IN EXCESS OF THE MAXIMUM LAWFUL RATE, AGENT SHALL,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, PROMPTLY APPLY SUCH EXCESS AS
SPECIFIED IN SECTION 1.5(E) AND THEREAFTER SHALL REFUND ANY EXCESS TO BORROWER
OR AS SUCH COURT OF COMPETENT JURISDICTION MAY OTHERWISE ORDER.


 


1.3           FEES.


 


(A)           FEE LETTER.  BORROWER SHALL PAY TO SUNTRUST, INDIVIDUALLY, THE
FEES SPECIFIED IN THAT CERTAIN FEE LETTER DATED AS OF FEBRUARY 20, 2009 AMONG
BORROWER, SUNTRUST ROBINSON HUMPHREY, INC. AND SUNTRUST (THE “SUNTRUST FEE
LETTER”), AT THE TIMES SPECIFIED FOR PAYMENT THEREIN.


 


(B)           UNUSED LINE FEE.  AS ADDITIONAL COMPENSATION FOR THE REVOLVING
LENDERS, BORROWER SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT OF SUCH LENDERS,
IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH FISCAL QUARTER PRIOR TO THE
COMMITMENT TERMINATION DATE AND ON THE COMMITMENT TERMINATION DATE, A FEE FOR
BORROWER’S NON-USE OF AVAILABLE FUNDS (THE “APPLICABLE UNUSED LINE FEE”) IN AN
AMOUNT EQUAL TO THE APPLICABLE UNUSED LINE FEE MARGIN PER ANNUM AS DETERMINED
BELOW MULTIPLIED BY THE DIFFERENCE BETWEEN (X) THE MAXIMUM AMOUNT (AS IT MAY BE
REDUCED FROM TIME TO TIME) AND (Y) THE AVERAGE FOR THE PERIOD OF THE DAILY
CLOSING BALANCES OF THE REVOLVING LOAN AND THE SWING LINE LOAN OUTSTANDING
DURING THE PERIOD FOR WHICH SUCH APPLICABLE UNUSED LINE FEE IS DUE.  AS OF THE
RESTATEMENT DATE, THE APPLICABLE UNUSED LINE FEE MARGIN IS 0.50%.  THE
APPLICABLE UNUSED LINE FEE MARGIN SHALL BE ADJUSTED (UP OR DOWN) PROSPECTIVELY
ON A QUARTERLY BASIS AS DETERMINED BY HOLDINGS’ AND ITS SUBSIDIARIES’
CONSOLIDATED FINANCIAL PERFORMANCE, COMMENCING WITH THE FIRST DAY OF THE FIRST
CALENDAR MONTH THAT OCCURS MORE THAN ONE (1) DAY AFTER DELIVERY OF BORROWER’S
QUARTERLY FINANCIAL STATEMENTS TO AGENT FOR THE FISCAL QUARTER ENDING JUNE 30,
2009.  ADJUSTMENTS IN APPLICABLE UNUSED LINE FEE MARGIN WILL BE DETERMINED BY
REFERENCE TO THE FOLLOWING GRIDS:

 

If Leverage Ratio is:

 

Level of
Applicable Unused Line Fee Margins:

 

< 2.0

 

Level I

 

³ 2.0

 

Level II

 

 

 

 

Level I

 

Level II

 

Applicable Unused Line Fee Margin

 

0.375

%

0.50

%

 

13

--------------------------------------------------------------------------------


 

All adjustments in the Applicable Unused Line Fee Margin after June 30, 2009
shall be implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Agent of the
quarterly unaudited Financial Statements evidencing the need for an adjustment. 
Concurrently with the delivery of those Financial Statements, Borrower shall
deliver to Agent a certificate, signed by its chief financial officer or another
officer acceptable to Agent, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Unused Line Fee Margin. 
Failure to timely deliver such Financial Statements shall, in addition to any
other remedy provided for in this Agreement, result in an increase in the
Applicable Unused Line Fee Margin to the highest level set forth in the
foregoing grid, until the first day following the delivery of those Financial
Statements demonstrating that such an increase is not required.  If any Event of
Default has occurred and is continuing at the time any reduction in the
Applicable Unused Line Fee Margin is to be implemented, that reduction shall be
deferred until the first day following the date on which all Events of Default
are waived or cured.

 

(c)           Letter of Credit Fees.  Borrower agrees to pay to Agent (i) for
the benefit of each L/C Issuer with respect to each outstanding Letter of Credit
issued by such L/C Issuer, a fronting fee in an amount equal to 0.25% multiplied
by the maximum amount available from time to time to be drawn under each such
Letter of Credit, (ii) for the benefit of Revolving Lenders and without
duplication of costs and expenses otherwise payable to Agent or Lenders
hereunder, all reasonable costs and expenses incurred by Agent or any Lender on
account of such Letter of Credit Obligations, and (iii) for the benefit of
Revolving Lenders for each month during which any Letter of Credit Obligation
shall remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal
to the Applicable Revolver LIBOR Margin from time to time in effect multiplied
by the maximum amount available from time to time to be drawn under the
applicable Letter of Credit.  Such fees shall be paid to Agent for the benefit
of the L/C Issuers and Revolving Lenders, as the case may be, in arrears, on the
first Business Day of each Fiscal Quarter and on the Commitment Termination
Date.  In addition, Borrower shall pay to any L/C Issuer, on demand, such fees
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

 

(d)           LIBOR Breakage Fee.  Upon (i) any failure by Borrower to make any
borrowing of, or to convert or continue any LIBOR Loan following Borrower’s
delivery to Agent of any LIBOR Loan request in respect thereof, or (ii) any
payment of a LIBOR Loan on any day that is not the last day of the LIBOR Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise), Borrower shall pay Agent, for the
benefit of all Lenders that funded or were prepared to fund any such LIBOR Loan,
the LIBOR Breakage Fee.

 

(e)           Expenses and Attorneys Fees.  Any action taken by any Credit Party
under or with respect to any Loan Document shall be at the expense of such
Credit Party, and neither

 

14

--------------------------------------------------------------------------------


 

any Co-Administrative Agent nor any other Secured Party shall be required under
any Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein.  Borrower agrees to
promptly pay all reasonable out-of-pocket fees, charges, costs and expenses
incurred by a Co-Administrative Agent in connection with any matters
contemplated by or arising out of the Loan Documents, in connection with the
examination, review, due diligence investigation, documentation, negotiation,
closing or syndication of the transactions contemplated herein and in connection
with the continued administration of the Loan Documents including any
amendments, modifications, terminations, consents and waivers, any other
document prepared in connection therewith or the consummation and administration
of any transaction contemplated therein, in each case including reasonable
attorneys’ fees and expenses.  Borrower agrees to promptly pay all reasonable
fees, charges, costs and expenses (including reasonable fees, charges, costs and
expenses of attorneys, auditors (whether internal or external), appraisers,
consultants and advisors) incurred by a Co-Administrative Agent in connection
with any amendment, waiver, consent with respect to the Loan Documents, Event of
Default, work-out or action to enforce any Loan Document or to collect any
payments due from Borrower or any of its Subsidiaries.  In addition, in
connection with any work-out or action to enforce any Loan Document or to
collect any payments due from Borrower or any of its Subsidiaries, Borrower
agrees to promptly pay all reasonable fees, charges, costs and expenses incurred
by Lenders, including, without limitation, reasonable attorney fees for one
(1) counsel acting for all Lenders other than Co-Administrative Agents.  All
fees, charges, costs and expenses for which Borrower is responsible under this
Section 1.3(e) shall be deemed part of the Obligations when incurred, payable
upon demand or in accordance with the final sentence of Section 1.4 and secured
by the Collateral.

 

1.4           Payments.  All payments by Borrower of the Obligations shall be
without deduction, defense, setoff or counterclaim and shall be made in Dollars
in same day funds and, except as expressly provided in Section 1.1(d)(ii),
delivered to Agent, for the benefit of Co-Administrative Agents and Lenders, as
applicable, by wire transfer to the following account or such other place as
Agent may from time to time designate in writing.

 

Sun Trust Bank

ABA#:  061-000-104

Credit:  Agency Services Operating Account

Acct #:  1000022220783

Attn:  Agency Services

Reference:  Transaction Network Services, Inc.

 

Borrower shall receive credit on the day of receipt for funds received by Agent
by 2:00 p.m. (New York time).  In the absence of timely receipt, such funds
shall be deemed to have been paid on the next Business Day.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the payment may be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the amount of
interest and Fees due hereunder.

 

15

--------------------------------------------------------------------------------


 

Borrower hereby authorizes Lenders to, and Lenders may, make Revolving Credit
Advances or Swing Line Advances, on the basis of their Pro Rata Shares, for the
payment of Scheduled Installments, interest, Fees and expenses, Letter of Credit
reimbursement obligations and any amounts required to be deposited with respect
to outstanding Letter of Credit Obligations pursuant to Sections 1.5(f) or 6.3.
Upon the making of such Revolving Credit Advances or Swing Line Advances the
Borrower shall be deemed to have made the representations and reaffirmations set
forth in the last sentence of Section 7.2 upon the making thereof.

 


1.5           PREPAYMENTS.


 


(A)           VOLUNTARY PREPAYMENTS OF LOANS.  AT ANY TIME, BORROWER MAY PREPAY
THE LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY SUBJECT TO THE
PAYMENT OF (I) LIBOR BREAKAGE FEES, IF APPLICABLE AND (II) THE PREPAYMENT
PREMIUM (AS DEFINED BELOW), IF APPLICABLE.  IF BORROWER PREPAYS A TERM LOAN IN
WHOLE OR IN PART AT ANY TIME PRIOR TO THE FIRST ANNIVERSARY OF THE RESTATEMENT
DATE WITH THE PROCEEDS DIRECTLY OR INDIRECTLY OF FIRST LIEN DEBT FINANCING
CONTAINING TERMS SIMILAR TO THE TERMS GOVERNING THE FACILITIES SET FORTH IN
SECTION 1.1 HEREOF, THEN, AT THE TIME OF SUCH PREPAYMENT, BORROWER SHALL PAY TO
AGENT FOR THE RATABLE BENEFIT OF THE APPLICABLE TERM LENDERS A PREPAYMENT
PREMIUM EQUAL TO 1.00% TIMES THE PRINCIPAL AMOUNT OF THE TERM LOANS SO PREPAID
(THE “PREPAYMENT PREMIUM”).  PREPAYMENTS OF THE LOANS UNDER THIS
SECTION 1.5(A) SHALL BE APPLIED FIRST TO ANY FEES OWED AS A RESULT OF SUCH
PREPAYMENT AND THEN AS DIRECTED BY BORROWER.


 


(B)           PREPAYMENTS FROM EXCESS CASH FLOW.  IF HOLDINGS’ LEVERAGE RATIO AT
THE END OF ANY FISCAL YEAR IS GREATER THAN 1.50 TO 1.00 (DETERMINED BY REFERENCE
TO THE COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE DELIVERED PURSUANT
TO SECTION 4.4(L) FOR SUCH FISCAL YEAR), COMMENCING WITH THE FISCAL YEAR ENDED
DECEMBER 31, 2009, WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH CERTIFICATE IS
REQUIRED TO BE DELIVERED, BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO
(I) 50% OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR IF THE LEVERAGE RATIO IS
GREATER THAN 2.00 TO 1.00 OR (II) 25% OF THE EXCESS CASH FLOW FOR SUCH FISCAL
YEAR IF THE LEVERAGE RATIO IS LESS THAN OR EQUAL TO 2.00 TO 1.00 AND IS GREATER
THAN 1.50 TO 1.00, IN EACH CASE, MINUS VOLUNTARY PREPAYMENT OF TERM LOANS MADE
DURING SUCH FISCAL YEAR; PROVIDED, THAT IN NO EVENT WILL THE PREPAYMENT REQUIRED
HEREUNDER EXCEED DOMESTIC CASH AVAILABILITY.  PREPAYMENTS UNDER THIS
SECTION 1.5(B) SHALL BE APPLIED FIRST TO SCHEDULED INSTALLMENTS OF PRINCIPAL OF
THE TERM LOANS ON A PRO RATA BASIS UNTIL THE TERM LOANS ARE PAID IN FULL, AND
SECOND TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOANS, WITH
CONCURRENT PERMANENT REDUCTION OF THE REVOLVING LOAN COMMITMENT IF AND TO THE
EXTENT A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME
OF SUCH PREPAYMENTS.


 


(C)           PREPAYMENTS FROM ASSET DISPOSITIONS.  IMMEDIATELY UPON RECEIPT OF
ANY NET PROCEEDS FROM AN ASSET DISPOSITION OR SALE-LEASEBACK TRANSACTION IN
EITHER CASE IN EXCESS OF $2,000,000 FOR ANY SINGLE TRANSACTION OR SERIES OF
RELATED TRANSACTIONS DURING ANY FISCAL YEAR, BORROWER SHALL APPLY SUCH NET
PROCEEDS FIRST TO SCHEDULED INSTALLMENTS OF PRINCIPAL OF THE TERM LOANS ON A PRO
RATA BASIS UNTIL THE TERM LOANS ARE PAID IN FULL, AND SECOND TO REDUCE THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOANS, WITH CONCURRENT PERMANENT
REDUCTION OF

 

16

--------------------------------------------------------------------------------



 


THE REVOLVING LOAN COMMITMENT IF AND TO THE EXTENT A DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH PREPAYMENTS.  NOTWITHSTANDING
THE FOREGOING SO LONG AS NO EVENT OF DEFAULT EXISTS AT THE TIME OF RECEIPT OF
SUCH NET PROCEEDS, BORROWER OR ANY SUBSIDIARY MAY REINVEST ALL REMAINING NET
PROCEEDS OF AN ASSET DISPOSITION OR SALE-LEASEBACK TRANSACTION WITHIN ONE
HUNDRED EIGHTY (180) DAYS (OR IN THE CASE OF NET PROCEEDS RECEIVED IN RESPECT OF
THE LOSS, DAMAGE, DESTRUCTION, CASUALTY OR CONDEMNATION OF ANY ASSETS OF
BORROWER OR ITS SUBSIDIARIES, TWO HUNDRED SEVENTY (270) DAYS) IN PRODUCTIVE
FIXED ASSETS OF A KIND THEN USED OR USABLE IN THE BUSINESS OF BORROWER OR ITS
SUBSIDIARIES.  IF BORROWER DOES NOT INTEND TO SO REINVEST SUCH NET PROCEEDS OR
IF THE APPLICABLE PERIOD SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE EXPIRES
WITHOUT BORROWER HAVING REINVESTED SUCH NET PROCEEDS, BORROWER SHALL PREPAY THE
TERM LOANS IN AN AMOUNT EQUAL TO SUCH REMAINING NET PROCEEDS APPLIED FIRST TO
SCHEDULED INSTALLMENTS OF PRINCIPAL OF THE TERM LOANS ON A PRO RATA BASIS UNTIL
THE TERM LOANS ARE PAID IN FULL, AND SECOND TO REDUCE THE OUTSTANDING PRINCIPAL
BALANCE OF THE REVOLVING LOANS, WITH CONCURRENT PERMANENT REDUCTION OF THE
REVOLVING LOAN COMMITMENT IF AND TO THE EXTENT A DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH PREPAYMENTS.


 


(D)           RESERVED.


 


(E)           ALL PREPAYMENTS.  CONSIDERING EACH TYPE OF LOAN BEING PREPAID
SEPARATELY, ANY SUCH PREPAYMENT SHALL BE APPLIED FIRST TO INDEX RATE LOANS OF
THE TYPE REQUIRED TO BE PREPAID BEFORE APPLICATION TO LIBOR LOANS OF THE TYPE
REQUIRED TO BE PREPAID, IN EACH CASE IN A MANNER WHICH MINIMIZES ANY RESULTING
LIBOR BREAKAGE FEE.


 


(F)            LETTER OF CREDIT OBLIGATIONS.  IN THE EVENT ANY LETTERS OF CREDIT
ARE OUTSTANDING AT THE TIME THAT THE REVOLVING LOAN COMMITMENT IS TERMINATED,
BORROWER SHALL DEPOSIT WITH AGENT FOR THE BENEFIT OF ALL REVOLVING LENDERS CASH
IN AN AMOUNT EQUAL TO 105% OF THE AGGREGATE OUTSTANDING LETTER OF CREDIT
OBLIGATIONS TO BE AVAILABLE TO AGENT TO REIMBURSE PAYMENTS OF DRAFTS DRAWN UNDER
SUCH LETTERS OF CREDIT AND PAY ANY FEES AND EXPENSES RELATED THERETO.


 


1.6           MATURITY.


 


(A)           THE PRINCIPAL AMOUNT OF THE TERM LOANS SHALL BE PAID IN
INSTALLMENTS IN THE AMOUNTS AND ON THE DATES SET FORTH IN SECTION 1.1(A) HEREOF.


 


(B)           BORROWER SHALL REPAY TO THE LENDERS IN FULL ON THE DATE SPECIFIED
IN CLAUSE (A) OF THE DEFINITION OF “COMMITMENT TERMINATION DATE” THE AGGREGATE
PRINCIPAL AMOUNT OF THE REVOLVING LOAN AND SWING LINE LOANS OUTSTANDING ON SUCH
DATE.


 


(C)           ALL OF THE OBLIGATIONS SHALL BECOME DUE AND PAYABLE AS OTHERWISE
SET FORTH HEREIN, BUT IN ANY EVENT ALL OF THE REMAINING OBLIGATIONS SHALL BECOME
DUE AND PAYABLE UPON THE TERM LOAN MATURITY DATE.  UNTIL THE TERMINATION DATE,
AGENT SHALL BE ENTITLED TO RETAIN THE LIENS ON THE COLLATERAL GRANTED UNDER THE
COLLATERAL DOCUMENTS AND THE ABILITY TO EXERCISE ALL RIGHTS AND REMEDIES
AVAILABLE TO IT UNDER APPLICABLE LAWS AND CO-ADMINISTRATIVE AGENTS SHALL BE
ENTITLED TO RETAIN THEIR RESPECTIVE ABILITIES TO EXERCISE ALL RIGHTS AND
REMEDIES AVAILABLE TO THEM UNDER THE LOAN DOCUMENTS.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, UPON

 

17

--------------------------------------------------------------------------------



 


ANY TERMINATION OF THE REVOLVING LOAN COMMITMENT, ALL OF THE OBLIGATIONS SHALL
BE DUE AND PAYABLE.


 


1.7           LOAN ACCOUNTS.


 


(A)           AGENT, ON BEHALF OF THE LENDERS, SHALL RECORD ON ITS BOOKS AND
RECORDS THE AMOUNT OF EACH LOAN MADE, THE INTEREST RATE APPLICABLE, ALL PAYMENTS
OF PRINCIPAL AND INTEREST THEREON AND THE PRINCIPAL BALANCE THEREOF FROM TIME TO
TIME OUTSTANDING.  AGENT SHALL DELIVER TO BORROWER ON A MONTHLY BASIS A LOAN
STATEMENT SETTING FORTH SUCH RECORD FOR THE IMMEDIATELY PRECEDING MONTH.  UNLESS
BORROWER NOTIFIES AGENT IN WRITING OF ANY OBJECTION TO ANY SUCH ACCOUNTING
(SPECIFICALLY DESCRIBING THE BASIS FOR SUCH OBJECTION) WITHIN FORTY-FIVE (45)
DAYS AFTER THE DATE THEREOF, SUCH RECORD SHALL, ABSENT MANIFEST ERROR, BE
CONCLUSIVE EVIDENCE OF THE AMOUNT OF THE LOANS MADE BY THE LENDERS TO BORROWER
AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO SO RECORD OR ANY ERROR IN
DOING SO, OR ANY FAILURE TO DELIVER SUCH LOAN STATEMENT SHALL NOT, HOWEVER,
LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF BORROWER HEREUNDER (AND UNDER ANY
NOTE) TO PAY ANY AMOUNT OWING WITH RESPECT TO THE LOANS OR PROVIDE THE BASIS FOR
ANY CLAIM AGAINST AGENT.


 


(B)           AGENT, ACTING AS AGENT OF BORROWER SOLELY FOR TAX PURPOSES AND
SOLELY WITH RESPECT TO THE ACTIONS DESCRIBED IN THIS SECTION 1.7(B), SHALL
ESTABLISH AND MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 9.3 (OR AT SUCH
OTHER ADDRESS AS AGENT MAY NOTIFY BORROWER) (A) A RECORD OF OWNERSHIP (THE
“REGISTER”) IN WHICH AGENT AGREES TO REGISTER BY BOOK ENTRY THE INTERESTS
(INCLUDING ANY RIGHTS TO RECEIVE PAYMENT HEREUNDER) OF AGENT, EACH LENDER AND
EACH L/C ISSUER IN THE TERM LOANS, REVOLVING LOANS, SWING LOANS AND LETTER OF
CREDIT OBLIGATIONS, EACH OF THEIR OBLIGATIONS UNDER THIS AGREEMENT TO
PARTICIPATE IN EACH LOAN, LETTER OF CREDIT AND L/C REIMBURSEMENT OBLIGATIONS,
AND ANY ASSIGNMENT OF ANY SUCH INTEREST, OBLIGATION OR RIGHT AND (B) ACCOUNTS IN
THE REGISTER IN ACCORDANCE WITH ITS USUAL PRACTICE IN WHICH IT SHALL RECORD
(1) THE NAMES AND ADDRESSES OF THE LENDERS AND THE L/C ISSUERS (AND EACH CHANGE
THERETO PURSUANT TO SECTIONS 8.1 AND 9.20), (2) THE COMMITMENTS OF EACH LENDER,
(3) THE AMOUNT OF EACH LOAN AND EACH FUNDING OF ANY PARTICIPATION DESCRIBED IN
CLAUSE (A) ABOVE, FOR LIBOR RATE LOANS, THE INTEREST PERIOD APPLICABLE THERETO,
(4) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR PAID, (5) THE
AMOUNT OF THE L/C REIMBURSEMENT OBLIGATIONS DUE AND PAYABLE OR PAID IN RESPECT
OF LETTERS OF CREDIT AND (6) ANY OTHER PAYMENT RECEIVED BY AGENT FROM BORROWER
AND ITS APPLICATION TO THE OBLIGATIONS.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE LOANS (INCLUDING ANY NOTES EVIDENCING SUCH LOANS AND, IN THE CASE
OF REVOLVING LOANS, THE CORRESPONDING OBLIGATIONS TO PARTICIPATE IN LETTER OF
CREDIT OBLIGATIONS AND SWING LOANS) AND THE LETTER OF CREDIT REIMBURSEMENT
OBLIGATIONS ARE REGISTERED OBLIGATIONS, THE RIGHT, TITLE AND INTEREST OF THE
LENDERS AND THE L/C ISSUERS AND THEIR ASSIGNEES IN AND TO SUCH LOANS OR LETTER
OF CREDIT REIMBURSEMENT OBLIGATIONS, AS THE CASE MAY BE, SHALL BE TRANSFERABLE
ONLY UPON NOTATION OF SUCH TRANSFER IN THE REGISTER AND NO ASSIGNMENT THEREOF
SHALL BE EFFECTIVE UNTIL RECORDED THEREIN.  THIS SECTION 1.7 AND SECTION 8.1
SHALL BE CONSTRUED SO THAT THE LOANS AND LETTER OF CREDIT REIMBURSEMENT
OBLIGATIONS ARE AT ALL TIMES MAINTAINED IN “REGISTERED FORM” WITHIN THE MEANING
OF SECTIONS 163(F), 871(H)(2) AND 881(C)(2) OF THE IRC.

 

18

--------------------------------------------------------------------------------



 

(d)           The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender or any L/C Issuer shall be
available for access by Borrower, Agent, such Lender or such L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice.  No Lender
or L/C Issuer shall, in such capacity, have access to or be otherwise permitted
to review any information in the Register other than information with respect to
such Lender or L/C Issuer unless otherwise agreed by Agent.

 


1.8           YIELD PROTECTION; ILLEGALITY.


 


(A)           CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.  IN THE EVENT THAT ANY
LENDER SHALL HAVE DETERMINED THAT THE ADOPTION AFTER THE DATE WHICH IS THE
180TH DAY PRIOR TO THE RESTATEMENT DATE OF ANY LAW, TREATY, GOVERNMENTAL (OR
QUASI-GOVERNMENTAL) RULE, REGULATION, GUIDELINE OR ORDER REGARDING CAPITAL
ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS OR COMPLIANCE BY ANY
LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE
REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS
(WHETHER OR NOT HAVING THE FORCE OF LAW AND WHETHER OR NOT FAILURE TO COMPLY
THEREWITH WOULD BE UNLAWFUL) FROM ANY CENTRAL BANK OR GOVERNMENTAL AGENCY OR
BODY HAVING JURISDICTION DOES OR SHALL HAVE THE EFFECT OF INCREASING THE AMOUNT
OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO BE MAINTAINED BY SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER AND THEREBY REDUCING THE RATE OF RETURN
ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS
OBLIGATIONS HEREUNDER, THEN BORROWER SHALL FROM TIME TO TIME WITHIN FIFTEEN (15)
DAYS AFTER NOTICE AND DEMAND FROM SUCH LENDER (TOGETHER WITH THE CERTIFICATE
REFERRED TO IN THE NEXT SENTENCE AND WITH A COPY TO AGENT) PAY TO AGENT, FOR THE
ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER
FOR SUCH REDUCTION; PROVIDED THAT THE RESPECTIVE LENDER SHALL NOT BE ENTITLED TO
RECEIVE ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 1.8(A) FOR PERIODS PRIOR TO
THE 180TH DAY BEFORE THE RECEIPT OF SUCH NOTICE AND DEMAND.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE COMPUTATION OF SUCH COST
SUBMITTED BY SUCH LENDER TO BORROWER AND AGENT SHALL, ABSENT MANIFEST ERROR, BE
FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


(B)           INCREASED LIBOR FUNDING COSTS; ILLEGALITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THE INTRODUCTION OF OR ANY CHANGE
IN ANY LAW, RULE, REGULATION, TREATY OR DIRECTIVE (OR ANY CHANGE IN THE
INTERPRETATION THEREOF) SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER TO AGREE
TO MAKE OR TO MAKE OR TO CONTINUE TO FUND OR MAINTAIN ANY LIBOR LOAN, THEN,
UNLESS THAT LENDER IS ABLE TO MAKE OR TO CONTINUE TO FUND OR TO MAINTAIN SUCH
LIBOR LOAN AT ANOTHER BRANCH OR OFFICE OF THAT LENDER WITHOUT, IN THAT LENDER’S
OPINION, ADVERSELY AFFECTING IT OR ITS LOANS OR THE INCOME OBTAINED THEREFROM,
ON NOTICE THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO BORROWER THROUGH AGENT,
(I) THE OBLIGATION OF SUCH LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE TO
FUND OR MAINTAIN LIBOR LOANS SHALL TERMINATE AND (II) BORROWER SHALL FORTHWITH
PREPAY IN FULL ALL OUTSTANDING LIBOR LOANS OWING TO SUCH LENDER, TOGETHER WITH
INTEREST ACCRUED THEREON, UNLESS BORROWER, WITHIN FIVE (5) BUSINESS DAYS AFTER
THE DELIVERY OF SUCH NOTICE AND DEMAND, CONVERTS ALL LIBOR LOANS INTO INDEX RATE
LOANS. IF, AFTER THE DATE WHICH IS THE 180TH 

 

19

--------------------------------------------------------------------------------


 


DAY PRIOR TO THE RESTATEMENT DATE, THE INTRODUCTION OF, CHANGE IN OR
INTERPRETATION OF ANY LAW, RULE, REGULATION, TREATY OR DIRECTIVE WOULD IMPOSE OR
INCREASE RESERVE REQUIREMENTS (OTHER THAN AS TAKEN INTO ACCOUNT IN THE
DEFINITION OF LIBOR) AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE
COST TO AGENT OR ANY SUCH LENDER OF ISSUING ANY LETTER OF CREDIT OR MAKING OR
CONTINUING ANY LOAN HEREUNDER, AS THE CASE MAY BE, OR TO REDUCE ANY AMOUNT
RECEIVABLE HEREUNDER BY SUCH AGENT OR LENDER, THEN BORROWER SHALL FROM TIME TO
TIME WITHIN FIFTEEN (15) DAYS AFTER NOTICE AND DEMAND FROM AGENT (TOGETHER WITH
THE CERTIFICATE REFERRED TO IN THE NEXT SENTENCE) PAY TO AGENT, FOR ITSELF OR
FOR THE ACCOUNT OF ALL SUCH AFFECTED LENDERS, AS APPLICABLE, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE AGENT AND SUCH LENDERS FOR SUCH INCREASED COST OR
REDUCED AMOUNT.  A CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE
BASIS OF THE COMPUTATION OF SUCH COST SUBMITTED BY AGENT ON BEHALF OF ALL SUCH
AFFECTED LENDERS TO BORROWER SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE
AND BINDING FOR ALL PURPOSES.


 


(C)           RESERVES ON LIBOR RATE LOANS.  BORROWER SHALL PAY TO EACH LENDER,
AS LONG AS SUCH LENDER SHALL BE REQUIRED UNDER REGULATIONS OF THE FEDERAL
RESERVE BOARD TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS
CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY KNOWN AS
“EUROCURRENCY LIABILITIES”), ADDITIONAL COSTS ON THE UNPAID PRINCIPAL AMOUNT OF
EACH LIBOR LOAN EQUAL TO ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY
SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION
SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR), PAYABLE ON EACH DATE ON WHICH
INTEREST IS PAYABLE ON SUCH LOAN PROVIDED BORROWER SHALL HAVE RECEIVED AT LEAST
FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE (WITH A COPY TO AGENT) OF SUCH
ADDITIONAL INTEREST FROM THE LENDER.  IF A LENDER FAILS TO GIVE NOTICE FIFTEEN
(15) DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST
SHALL BE PAYABLE FIFTEEN (15) DAYS FROM RECEIPT OF SUCH NOTICE.


 


1.9           TAXES/CHANGES IN LAWS.


 


(A)           NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR REIMBURSEMENTS MADE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR, AND BORROWER AGREES TO INDEMNIFY AGENT AND EACH LENDER
AGAINST, ANY AND ALL CHARGES, TAXES, LEVIES, IMPOSTS, DEDUCTIONS OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO OF ANY NATURE WHATSOEVER
IMPOSED BY ANY TAXING AUTHORITY, EXCLUDING SUCH TAXES TO THE EXTENT IMPOSED ON
AGENT’S OR A LENDER’S NET INCOME BY THE UNITED STATES OR BY THE JURISDICTION IN
WHICH AGENT OR SUCH LENDER IS ORGANIZED OR OTHERWISE CONDUCTS BUSINESS.  IF
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY SUCH AMOUNTS FROM OR IN RESPECT
OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER OR AGENT, THEN THE SUM PAYABLE
HEREUNDER SHALL BE INCREASED AS MAY BE NECESSARY SO THAT, AFTER MAKING ALL
REQUIRED DEDUCTIONS, SUCH LENDER OR AGENT RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE.  IN ADDITION, BORROWER
AGREES TO PAY, AND AUTHORIZES AGENT TO PAY IN ITS NAME, ANY STAMP, DOCUMENTARY,
EXCISE OR PROPERTY TAX, CHARGES OR SIMILAR LEVIES IMPOSED BY ANY APPLICABLE
REQUIREMENT OF LAW OR GOVERNMENTAL AUTHORITY AND ALL LIABILITIES WITH RESPECT
THERETO (INCLUDING BY REASON OF ANY DELAY IN PAYMENT THEREOF), IN EACH CASE
ARISING FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH
RESPECT TO, ANY LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREIN
(COLLECTIVELY, “OTHER TAXES”).  WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF
TAXES OR OTHER TAXES BY ANY CREDIT PARTY, BORROWER

 

20

--------------------------------------------------------------------------------


 


SHALL FURNISH TO AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 9.3, THE ORIGINAL
OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.


 


(B)           CHANGES IN LAW.  IN THE EVENT THAT, SUBSEQUENT TO THE DATE WHICH
IS THE 90TH DAY PRIOR TO THE RESTATEMENT DATE, (1) ANY CHANGES IN ANY EXISTING
LAW, REGULATION, TREATY OR DIRECTIVE OR IN THE ADMINISTRATION, INTERPRETATION OR
APPLICATION THEREOF, (2) ANY NEW LAW, REGULATION, TREATY OR DIRECTIVE ENACTED OR
ANY ADMINISTRATION, INTERPRETATION OR APPLICATION THEREOF, OR (3) COMPLIANCE BY
EITHER CO-ADMINISTRATIVE AGENT OR ANY LENDER WITH ANY REQUEST, GUIDELINE OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY:


 

(I)            DOES OR SHALL SUBJECT EITHER CO-ADMINISTRATIVE AGENT OR ANY
LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO EITHER CO-ADMINISTRATIVE AGENT OR
ANY LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER AMOUNT PAYABLE HEREUNDER
(EXCEPT FOR NET INCOME TAXES, OR FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME
TAXES, IMPOSED GENERALLY BY FEDERAL, STATE OR LOCAL TAXING AUTHORITIES WITH
RESPECT TO INTEREST OR COMMITMENT FEES OR OTHER FEES PAYABLE HEREUNDER OR
CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF SUCH CO-ADMINISTRATIVE
AGENT OR SUCH LENDER); OR

 

(II)           DOES OR SHALL IMPOSE ON EITHER CO-ADMINISTRATIVE AGENT OR ANY
LENDER ANY OTHER CONDITION OR INCREASED COST IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR PARTICIPATIONS HEREIN; AND THE RESULT OF ANY OF THE
FOREGOING IS TO INCREASE THE COST TO ANY SUCH CO-ADMINISTRATIVE AGENT OR ANY
SUCH LENDER OF ISSUING OR MAINTAINING ANY LETTER OF CREDIT OR MAKING OR
CONTINUING ANY LOAN HEREUNDER, AS THE CASE MAY BE, OR TO REDUCE ANY AMOUNT
RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THEN, IN ANY SUCH CASE,
BORROWER SHALL PROMPTLY PAY TO SUCH CO-ADMINISTRATIVE AGENT OR SUCH LENDER, UPON
ITS DEMAND, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE SUCH
CO-ADMINISTRATIVE AGENT OR SUCH LENDER, ON AN AFTER-TAX BASIS, FOR SUCH
ADDITIONAL COST OR REDUCED AMOUNT RECEIVABLE, AS DETERMINED BY SUCH
CO-ADMINISTRATIVE AGENT OR SUCH LENDER WITH RESPECT TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.  IF SUCH CO-ADMINISTRATIVE AGENT OR SUCH LENDER BECOMES
ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 1.9(B), IT
SHALL PROMPTLY NOTIFY BORROWER OF THE EVENT BY REASON OF WHICH SUCH
CO-ADMINISTRATIVE AGENT OR SUCH LENDER HAS BECOME SO ENTITLED WITHIN 90 DAYS OF
SUCH EVENT.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THE
FOREGOING SENTENCE SUBMITTED BY SUCH CO-ADMINISTRATIVE AGENT OR SUCH LENDER TO
BORROWER (WITH A COPY TO AGENT, IF APPLICABLE) SHALL, ABSENT MANIFEST ERROR, BE
FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.

 


(C)           FOREIGN LENDERS.  PRIOR TO BECOMING A LENDER UNDER THIS AGREEMENT
ON OR PRIOR TO THE DATE ON WHICH ANY SUCH FORM OR CERTIFICATION EXPIRES OR
BECOMES OBSOLETE, AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE
MOST RECENT FORM OR CERTIFICATION PREVIOUSLY DELIVERED BY IT PURSUANT TO THIS
CLAUSE AND WITHIN FIFTEEN (15) DAYS AFTER A REASONABLE WRITTEN REQUEST OF
BORROWER OR AGENT (OR IN THE CASE OF AN SPV OR A PARTICIPATION, THE RELEVANT
LENDER) FROM TIME TO TIME THEREAFTER, EACH SUCH PERSON OR LENDER THAT IS NOT IN
EACH CASE A “UNITED STATES PERSON” (AS SUCH TERM IS DEFINED IN IRC
SECTION 7701(A)(30)) FOR U.S. FEDERAL INCOME TAX PURPOSES (A “FOREIGN LENDER”)
SHALL PROVIDE TO BORROWER AND AGENT (AND IN THE CASE OF AN SPV

 

21

--------------------------------------------------------------------------------



 


OR A PARTICIPATION, THE RELEVANT LENDER), IF IT IS LEGALLY ENTITLED TO, TWO
COMPLETED ORIGINALS OF EACH OF THE FOLLOWING, AS APPLICABLE:  (A) FORMS W-8ECI
(CLAIMING EXEMPTION FROM U.S. WITHHOLDING TAX BECAUSE THE INCOME IS EFFECTIVELY
CONNECTED WITH A U.S. TRADE OR BUSINESS), W-8BEN (CLAIMING EXEMPTION FROM, OR A
REDUCTION OF, U.S. WITHHOLDING TAX UNDER AN INCOME TAX TREATY) AND/OR W-8IMY OR
ANY SUCCESSOR FORMS, (B) IN THE CASE OF A FOREIGN LENDER CLAIMING EXEMPTION
UNDER SECTIONS 871(H) OR 881(C) OF THE CODE, FORM W-8BEN (CLAIMING EXEMPTION
FROM U.S. WITHHOLDING TAX UNDER THE PORTFOLIO INTEREST EXEMPTION) OR ANY
SUCCESSOR FORM AND A CERTIFICATE IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT THAT
SUCH FOREIGN LENDER IS NOT (1) A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT SHAREHOLDER” OF BORROWER
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE OR (3) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE OR (C) ANY
OTHER APPLICABLE DOCUMENT PRESCRIBED BY THE IRS CERTIFYING AS TO THE ENTITLEMENT
OF SUCH FOREIGN LENDER TO SUCH EXEMPTION FROM UNITED STATES WITHHOLDING TAX OR
REDUCED RATE WITH RESPECT TO ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER
UNDER THE LOAN DOCUMENTS (A “CERTIFICATE OF EXEMPTION”).  IF A FOREIGN LENDER IS
ENTITLED TO AN EXEMPTION WITH RESPECT TO PAYMENTS TO BE MADE TO SUCH FOREIGN
LENDER UNDER THIS AGREEMENT AND DOES NOT PROVIDE A CERTIFICATE OF EXEMPTION TO
BORROWER AND AGENT WITHIN THE TIME PERIODS SET FORTH IN THE PRECEDING SENTENCE,
BORROWER SHALL WITHHOLD TAXES FROM PAYMENTS TO SUCH FOREIGN LENDER AT THE
APPLICABLE STATUTORY RATES AND BORROWER SHALL NOT BE REQUIRED TO PAY ANY
ADDITIONAL AMOUNTS AS A RESULT OF SUCH WITHHOLDING, PROVIDED THAT ALL SUCH
WITHHOLDING SHALL CEASE UPON DELIVERY BY SUCH FOREIGN LENDER OF A CERTIFICATE OF
EXEMPTION TO BORROWER AND AGENT.


 


(D)           U.S. LENDERS.  EACH LENDER OTHER THAN A FOREIGN LENDER SHALL
(A) ON OR PRIOR TO THE DATE SUCH PERSON BECOMES A LENDER HEREUNDER, (B) ON OR
PRIOR TO THE DATE ON WHICH ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES
OBSOLETE, (C) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST
RECENT FORM OR CERTIFICATION PREVIOUSLY DELIVERED BY IT PURSUANT TO THIS CLAUSE
(D) AND (D) FROM TIME TO TIME IF REQUESTED BY BORROWER OR AGENT (OR, IN THE CASE
OF A PARTICIPANT OR SPV, THE RELEVANT LENDER), PROVIDE AGENT AND BORROWER (AND,
IN THE CASE OF A PARTICIPANT OR SPV, THE RELEVANT LENDER) WITH TWO COMPLETED
ORIGINALS OF FORM W-9 (CERTIFYING THAT SUCH LENDER IS ENTITLED TO AN EXEMPTION
FROM U.S. BACKUP WITHHOLDING TAX) OR ANY SUCCESSOR FORM.  EACH LENDER HAVING
SOLD A PARTICIPATION IN ANY OF ITS OBLIGATIONS OR IDENTIFIED AN SPV AS SUCH TO
AGENT SHALL COLLECT FROM SUCH PARTICIPANT OR SPV THE DOCUMENTS DESCRIBED IN THIS
CLAUSE (D) AND PROVIDE THEM TO AGENT.


 


SECTION 2.
AFFIRMATIVE COVENANTS


 

Each of Borrower and Holdings jointly and severally agrees that from and after
the date hereof and until the Termination Date:

 

2.1           Compliance With Laws and Contractual Obligations.  Holdings and
Borrower will, and will cause each of Borrower’s Subsidiaries to, (a) comply
with (i) the requirements of all applicable laws, rules, regulations and orders
of any Governmental Authority (including, without limitation, laws, rules,
regulations and orders relating to taxes, employer and employee

 

22

--------------------------------------------------------------------------------


 

contributions, securities, employee retirement and welfare benefits,
environmental protection matters and employee health and safety) as now in
effect and which may be imposed in the future in all jurisdictions in which
Holdings, Borrower or any of Borrower’s Subsidiaries is now doing business or
may hereafter be doing business and (ii) the obligations, covenants and
conditions contained in all Contractual Obligations of Holdings, Borrower or any
of Borrower’s Subsidiaries other than in the case of (i) or (ii) where such
noncompliance could not be reasonably expected to have, either individually or
in the aggregate, a Material Adverse Effect, and (b) maintain or obtain all
licenses, qualifications and permits now held or hereafter required to be held
by Holdings, Borrower or any of Borrower’s Subsidiaries, for which the loss,
suspension, revocation or failure to obtain or renew, could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  This Section 2.1 shall not preclude Holdings, Borrower or any of
Borrower’s Subsidiaries from contesting any taxes or other payments so long as
(x) they are being diligently contested in good faith in a manner which stays
enforcement thereof, (y) if appropriate, expense provisions for such taxes or
other payments have been recorded in conformity with GAAP, subject to
Section 3.2 and (z) no Lien (other than a Permitted Encumbrance) in respect
thereof has been created.

 

2.2           Insurance.  Holdings and Borrower will, and will cause each of
Borrower’s Subsidiaries to, maintain or cause to be maintained, with financially
sound and reputable insurers, public liability and property damage insurance
with respect to its business and properties and the business and properties of
its Subsidiaries against loss or damage of the kinds customarily carried or
maintained by corporations of established reputation engaged in similar
businesses and in amounts reasonably acceptable to Co-Administrative Agents and
will deliver evidence thereof to each Co-Administrative Agent.  Holdings and
Borrower shall cause Agent, pursuant to endorsements and/or assignments in form
and substance reasonably satisfactory to Co-Administrative Agents, to be named
as lender’s loss payee in the case of casualty insurance, additional insured in
the case of all liability insurance and assignee in the case of all business
interruption insurance, if any, in each case for the benefit of
Co-Administrative Agents and Lenders.  In the event Holdings or any of its
Subsidiaries fails to provide Co-Administrative Agents with evidence of the
insurance coverage required by this Agreement, either Co-Administrative Agent
may purchase insurance at Holdings’ or Borrower’s expense to protect Agent’s
interests in the Collateral.  This insurance may, but need not, protect the
interests of Holdings or any of its Subsidiaries.  The coverage purchased by a
Co-Administrative Agent may not pay any claim made by Holdings or any of its
Subsidiaries or any claim that is made against Holdings or any of its
Subsidiaries in connection with the Collateral.  Holdings or Borrower may later
cancel any insurance purchased by a Co-Administrative Agent, but only after
providing Co-Administrative Agents with evidence that Holdings or Borrower has
obtained insurance as required by this Agreement.  If a Co-Administrative Agent
purchases insurance for the Collateral, Holdings and Borrower will be
responsible for the costs of that insurance, including interest and other
Charges imposed by such Co-Administrative Agent in connection with the placement
of the insurance, until the effective date of the cancellation or expiration of
the insurance.  The costs of the insurance may be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance Holdings or
Borrower is able to obtain on its own.

 

23

--------------------------------------------------------------------------------


 


2.3           INSPECTION; LENDER MEETING; BOOKS AND RECORDS.  (A)  EACH OF
HOLDINGS AND BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, PERMIT
ANY AUTHORIZED REPRESENTATIVES OF EITHER CO-ADMINISTRATIVE AGENT TO VISIT, AUDIT
AND INSPECT ANY OF THE PROPERTIES OF HOLDINGS, BORROWER OR ANY OF THEIR
SUBSIDIARIES, INCLUDING SUCH PARTIES’ FINANCIAL AND ACCOUNTING RECORDS, AND TO
MAKE COPIES AND TAKE EXTRACTS THEREFROM, AND TO DISCUSS SUCH PARTIES’ AFFAIRS,
FINANCES AND BUSINESS WITH SUCH PARTIES’ OFFICERS AND CERTIFIED PUBLIC
ACCOUNTANTS, AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN
AS MAY BE REASONABLY REQUESTED (COLLECTIVELY, A “FIELD REVIEW”); PROVIDED THAT,
UNLESS A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (I) EACH
CO-ADMINISTRATIVE AGENT SHALL BE LIMITED TO TWO (2) FIELD REVIEWS PER FISCAL
YEAR AND (II) BORROWER SHALL NOT BE RESPONSIBLE FOR REIMBURSEMENT OF A
CO-ADMINISTRATIVE AGENT FOR THE COSTS THEREOF FOR ANY FIELD REVIEW OF ANY PERSON
THAT IS NOT A CREDIT PARTY OR FOR MORE THAN ONE (1) FIELD REVIEW PER FISCAL YEAR
OF ANY CREDIT PARTY MADE BY SUCH CO-ADMINISTRATIVE AGENT.  REPRESENTATIVES OF
EACH LENDER WILL BE PERMITTED TO ACCOMPANY REPRESENTATIVES OF A
CO-ADMINISTRATIVE AGENT DURING EACH VISIT, INSPECTION AND DISCUSSION REFERRED TO
IN THE IMMEDIATELY PRECEDING SENTENCE.  WITHOUT IN ANY WAY LIMITING THE
FOREGOING, HOLDINGS AND BORROWER WILL, AND WILL CAUSE EACH OTHER CREDIT PARTY
TO, PARTICIPATE AND WILL CAUSE KEY MANAGEMENT PERSONNEL OF EACH CREDIT PARTY TO
PARTICIPATE IN A MEETING WITH CO-ADMINISTRATIVE AGENTS AND LENDERS AT LEAST ONCE
DURING EACH YEAR, WHICH MEETING SHALL BE HELD AT SUCH TIME AND SUCH PLACE AS MAY
BE REASONABLY REQUESTED BY MUTUAL AGREEMENT OF THE CO-ADMINISTRATIVE AGENTS.


 


(B)           EACH OF HOLDINGS AND BORROWER WILL, AND WILL CAUSE EACH OF THEIR
SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND
CORRECT, IN ALL MATERIAL RESPECTS, ENTRIES SHALL BE MADE OF ALL MATERIAL
DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES TO THE
EXTENT NECESSARY TO PREPARE THE CONSOLIDATED FINANCIAL STATEMENTS OF HOLDINGS
AND ITS SUBSIDIARIES IN CONFORMITY WITH GAAP.


 

2.4           Organizational Existence.  Borrower will at all times preserve and
keep in full force and effect its organizational existence and all rights and
franchises material to its business.  Except as otherwise permitted by
Section 3.6 or except as could not reasonably be expected to have a Material
Adverse Effect, Holdings will, and Borrower will cause each of Borrower’s
Subsidiaries to, at all times preserve and keep in full force and effect its
organizational existence and all rights and franchises material to its business.

 

2.5           Environmental Matters.  Each of Holdings and Borrower will, and
will cause each of Borrower’s Subsidiaries and each other Person within its
control to: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply in all material respects
with Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its Real
Estate; (c) notify each Co-Administrative Agent promptly after such Person
becomes aware of any violation of Environmental Laws or Environmental Permits or
any Release on, at, in, under, above, to, from or about any Real Estate that is
reasonably likely to

 

24

--------------------------------------------------------------------------------


 

result in Environmental Liabilities to Holdings, Borrower or any of Borrower’s
Subsidiaries in excess of $1,000,000; and (d) promptly forward to each
Co-Administrative Agent a copy of any order, notice of actual or alleged
violation or liability, request for information or any communication or report
received by such Person in connection with any such violation or Release or any
other matter relating to any Environmental Laws or Environmental Permits that
could reasonably be expected to result in Environmental Liabilities to Holdings,
Borrower or any of Borrower’s Subsidiaries in excess of $1,000,000, in each case
whether or not the Environmental Protection Agency or any Governmental Authority
has taken or threatened any action in connection with any such violation,
Release or other matter.  If Co-Administrative Agents at any time have a
reasonable basis to believe that there may be a violation of any Environmental
Laws or Environmental Permits by Holdings, Borrower, any Subsidiary of Borrower
or any Person under Borrower’s control or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate, that, in each case, could reasonably be
expected to have a Material Adverse Effect, then Holdings and Borrower shall,
and shall cause each Subsidiary of Borrower to, upon a Co-Administrative Agent’s
written request (i) cause the performance of such environmental audits including
subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at Borrower’s expense, as such Co-Administrative Agent
may from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Co-Administrative Agents
and shall be in form and substance reasonably acceptable to Co-Administrative
Agents, (ii) if the Credit Parties fail to perform (or cause to be performed)
any environmental audit under clause (i) of this sentence within a reasonable
time after receiving a written request from a Co-Administrative Agent, Credit
Parties shall permit Co-Administrative Agents or their representatives to have
access to all Real Estate for the purpose of conducting such environmental
audits and testing as Co-Administrative Agents deem appropriate, including
subsurface sampling of soil and groundwater.  Borrower shall reimburse
Co-Administrative Agents for the costs of such audits and tests and the same
will constitute a part of the Obligations secured hereunder.

 

2.6           Payment of Taxes.  Each Credit Party shall timely pay and
discharge (or cause to be paid and discharged) all material taxes, assessments
and governmental and other charges or levies imposed upon it or upon its income
or profits, or upon property belonging to it; provided that such Credit Party
shall not be required to pay any such tax, assessment, charge or levy that is
being contested in good faith by appropriate proceedings and for which the
affected Credit Party shall have set aside on its books adequate reserves with
respect thereto in conformance with GAAP.

 


2.7           FURTHER ASSURANCES.


 


(A)           HOLDINGS AND BORROWER SHALL, SHALL CAUSE EACH DOMESTIC SUBSIDIARY
TO AND, TO THE EXTENT REQUIRED UNDER SECTION 2.7(C), SHALL CAUSE EACH FOREIGN
SUBSIDIARY TO, FROM TIME TO TIME, EXECUTE SUCH GUARANTIES, FINANCING STATEMENTS,
DOCUMENTS, SECURITY AGREEMENTS AND REPORTS AS EITHER CO-ADMINISTRATIVE AGENT OR
REQUISITE LENDERS AT ANY TIME MAY REASONABLY REQUEST TO EVIDENCE, PERFECT OR
OTHERWISE IMPLEMENT THE GUARANTIES AND SECURITY FOR REPAYMENT OF THE OBLIGATIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.

 

25

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT HOLDINGS OR ANY OF THE DOMESTIC SUBSIDIARIES ACQUIRES
A FEE INTEREST IN REAL PROPERTY AFTER THE RESTATEMENT DATE (OTHER THAN THE LACEY
PROPERTY), HOLDINGS OR BORROWER SHALL, OR SHALL CAUSE THE RESPECTIVE DOMESTIC
SUBSIDIARY TO, DELIVER TO AGENT A FULLY EXECUTED MORTGAGE OR DEED OF TRUST OVER
SUCH REAL PROPERTY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
CO-ADMINISTRATIVE AGENTS, TOGETHER WITH SUCH TITLE INSURANCE POLICIES, SURVEYS,
APPRAISALS, EVIDENCE OF INSURANCE, LEGAL OPINIONS, ENVIRONMENTAL ASSESSMENTS AND
OTHER DOCUMENTS AND CERTIFICATES AS SHALL BE REASONABLY REQUIRED BY
CO-ADMINISTRATIVE AGENTS.


 


(C)           EACH OF HOLDINGS AND BORROWER SHALL (I) CAUSE EACH PERSON, UPON
ITS BECOMING A DOMESTIC SUBSIDIARY OF HOLDINGS OR BORROWER (PROVIDED THAT THIS
SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE LENDERS TO ANY
TRANSACTION NOT EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT), PROMPTLY TO
GUARANTY THE OBLIGATIONS AND TO GRANT TO AGENT, FOR THE BENEFIT OF
CO-ADMINISTRATIVE AGENTS AND LENDERS, A SECURITY INTEREST IN THE REAL, PERSONAL
AND MIXED PROPERTY OF SUCH PERSON TO SECURE THE OBLIGATIONS AND (II) PLEDGE, OR
CAUSE TO BE PLEDGED, TO AGENT, FOR THE BENEFIT OF CO-ADMINISTRATIVE AGENTS AND
LENDERS, ALL OF THE STOCK OF EACH DOMESTIC SUBSIDIARY AND THE STOCK OF ANY
FOREIGN SUBSIDIARY, TO SECURE THE OBLIGATIONS; PROVIDED THAT THE PLEDGE OF STOCK
OF ANY FOREIGN SUBSIDIARY OF BORROWER OR ANY DOMESTIC SUBSIDIARY SHALL BE
LIMITED TO SIXTY-FIVE PERCENT (65%) OF ALL CLASSES OF VOTING STOCK OF SUCH
SUBSIDIARY AND ONE HUNDRED PERCENT (100%) OF ALL OTHER CLASSES OF STOCK IN THE
CASE OF FIRST-TIER FOREIGN SUBSIDIARIES AND SHALL NOT BE REQUIRED FOR OTHER
FOREIGN SUBSIDIARIES; PROVIDED, FURTHER, THAT NO FOREIGN SUBSIDIARY OF BORROWER
SHALL BE REQUIRED TO PLEDGE ANY STOCK OR OTHER PROPERTY PURSUANT TO THIS
SECTION 2.7, AND; PROVIDED, EVEN FURTHER, THAT THE CERTIFICATES REPRESENTING THE
STOCK OF ANY FOREIGN SUBSIDIARY THAT IS NOT A CREDIT PARTY SHALL NOT BE REQUIRED
TO BE DELIVERED TO AGENT UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  THE DOCUMENTATION FOR SUCH GUARANTY, SECURITY AND PLEDGE SHALL BE
SUBSTANTIALLY SIMILAR TO THE LOAN DOCUMENTS EXECUTED CONCURRENTLY HEREWITH WITH
SUCH MODIFICATIONS AS ARE REASONABLY REQUESTED BY CO-ADMINISTRATIVE AGENTS.


 


2.8           RATINGS.


 

Borrower shall at all times maintain a corporate credit rating from S&P and a
corporate family rating from Moody’s.


 


SECTION 3.
NEGATIVE COVENANTS


 

Each of Holdings and Borrower jointly and severally agrees that from and after
the date hereof and until the Termination Date:

 

3.1           Indebtedness.  Holdings and Borrower shall not and shall not cause
or permit Borrower’s Subsidiaries directly or indirectly to create, incur,
assume, or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness (other than pursuant to a Contingent Obligation permitted
under Section 3.4) except:

 

(a)           the Obligations;

 

26

--------------------------------------------------------------------------------


 


(B)           (I) INTERCOMPANY INDEBTEDNESS ARISING FROM LOANS MADE BY BORROWER
TO ANY DOMESTIC SUBSIDIARY THAT IS A GUARANTOR OR MADE BY ANY DOMESTIC
SUBSIDIARY TO BORROWER OR ANY OTHER DOMESTIC SUBSIDIARY THAT IS A GUARANTOR AND
(II) INTERCOMPANY INDEBTEDNESS ARISING FROM LOANS MADE BY ANY FOREIGN SUBSIDIARY
TO BORROWER OR ANY OF BORROWER’S SUBSIDIARIES AND (III) INTERCOMPANY
INDEBTEDNESS ARISING FROM LOANS MADE BY BORROWER OR ANY DOMESTIC SUBSIDIARY TO
ANY FOREIGN SUBSIDIARY PROVIDED THAT, IN THE CASE OF CLAUSE (III), (A) THE SUM
OF (1) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH LOANS DESCRIBED IN SUCH CLAUSE
(III) MADE (AND NOT YET REPAID) IN THE THEN CURRENT FISCAL YEAR PLUS (2) THE
AGGREGATE AMOUNT OF OTHER INVESTMENTS PURSUANT TO SECTION 3.3(L) IN SUCH FISCAL
YEAR MADE BY BORROWER OR ANY DOMESTIC SUBSIDIARY IN ANY FOREIGN SUBSIDIARY PLUS
(3) THE AGGREGATE AMOUNT OF CONTINGENT OBLIGATIONS INCURRED BY BORROWER OR ANY
DOMESTIC SUBSIDIARY FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY IN SUCH FISCAL
YEAR PURSUANT TO SECTIONS 3.4(G) AND (H) WHICH REMAIN OUTSTANDING AT SUCH TIME
DOES NOT EXCEED THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL YEAR AND (B) NO
EVENT OF DEFAULT EXISTS AT THE TIME OF THE MAKING OF ANY SUCH INTERCOMPANY LOAN
OR WOULD RESULT THEREFROM;


 


(C)           INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES OUTSTANDING ON THE
RESTATEMENT DATE AND LISTED ON SCHEDULE 3.1(C) HERETO AND ANY INDEBTEDNESS
RESULTING FROM THE REFINANCING OF ANY SUCH INDEBTEDNESS; PROVIDED, HOWEVER, THAT
(I) THE PRINCIPAL AMOUNT OF ANY SUCH REFINANCING INDEBTEDNESS (AS DETERMINED AS
OF THE DATE OF THE INCURRENCE OF SUCH REFINANCING INDEBTEDNESS IN ACCORDANCE
WITH GAAP) DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS REFINANCED
THEREBY ON SUCH DATE PLUS THE AMOUNT OF (A) ANY CONTRACTUALLY STATED CALL AND/OR
REDEMPTION PREMIUM, IF ANY, AND (B) ANY TRANSACTION FEES, IN EACH CASE, PAID IN
CONNECTION WITH THE REFINANCING OF SUCH OUTSTANDING INDEBTEDNESS, (II) THE
WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH INDEBTEDNESS IS NOT DECREASED,
(III) THE OBLIGOR(S) WITH RESPECT TO SUCH REFINANCING INDEBTEDNESS ARE THE SAME
PERSONS WHICH ARE OBLIGORS WITH RESPECT TO THE INDEBTEDNESS REFINANCED THEREBY,
AND (IV) IN THE CASE OF ANY SUCH REFINANCING INDEBTEDNESS, (A) THE COVENANTS,
DEFAULTS AND SIMILAR PROVISIONS APPLICABLE TO SUCH REFINANCING INDEBTEDNESS OR
OBLIGATIONS ARE NO MORE RESTRICTIVE IN ANY MATERIAL RESPECT THAN THE PROVISIONS
CONTAINED IN THIS AGREEMENT AND DO NOT CONFLICT WITH, OR CAUSE A BREACH OF, ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND (B) SUCH REFINANCING
INDEBTEDNESS IS OTHERWISE UPON TERMS AND SUBJECT TO DEFINITIVE DOCUMENTATION
WHICH IS CUSTOMARY FOR INDEBTEDNESS OF THIS TYPE INCURRED BY A SIMILARLY
SITUATED BORROWER;


 


(D)           INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES UNDER
(I) INTEREST RATE AGREEMENTS ENTERED INTO TO PROTECT BORROWER OR ANY OF ITS
SUBSIDIARIES AGAINST FLUCTUATIONS IN INTEREST RATES IN RESPECT OF INDEBTEDNESS
OTHERWISE PERMITTED UNDER THIS AGREEMENT OR (II) OTHER HEDGING AGREEMENTS
PROVIDING PROTECTION AGAINST FLUCTUATIONS IN CURRENCY VALUES OR IN THE PRICE OF
COMMODITIES AND RAW MATERIALS IN CONNECTION WITH BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ OPERATIONS SO LONG AS SUCH OTHER HEDGING AGREEMENTS ARE USED FOR
BUSINESS PURPOSES AND NOT FOR SPECULATIVE PURPOSES;


 


(E)           INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES CONSISTING OF
(I) CAPITAL LEASE OBLIGATIONS, (II) DEBT INCURRED TO FINANCE THE COST (INCLUDING
THE COST OF CONSTRUCTION) OF ACQUISITION OF PROPERTY AND/OR (III) INDEBTEDNESS
OF A SUBSIDIARY OF BORROWER OUTSTANDING ON THE DATE SUCH PERSON BECOMES A
SUBSIDIARY PURSUANT TO A PERMITTED ACQUISITION

 

27

--------------------------------------------------------------------------------


 


(OTHER THAN INDEBTEDNESS ISSUED AS CONSIDERATION IN, OR TO PROVIDE ANY PORTION
OF THE FUNDS UTILIZED TO CONSUMMATE, SUCH PERMITTED ACQUISITION) (COLLECTIVELY,
“PURCHASE MONEY INDEBTEDNESS”), PROVIDED THE AGGREGATE PRINCIPAL AMOUNT OF ALL
INDEBTEDNESS DESCRIBED IN CLAUSES (I), (II) AND (III) SHALL NOT EXCEED
$10,000,000 AT ANY TIME OUTSTANDING (THE “PURCHASE MONEY BASKET”);


 


(F)            CONTINGENT OBLIGATIONS PERMITTED UNDER SECTION 3.4;


 


(G)           UNSECURED, SUBORDINATED DEBT OF HOLDINGS EVIDENCED BY PROMISSORY
NOTES IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $5,000,000 AT ANY TIME OUTSTANDING AND ISSUED
SOLELY AS CONSIDERATION FOR THE REPURCHASE OR REDEMPTION OF ANY STOCK OF
HOLDINGS HELD BY ANY OFFICERS OR MANAGERS OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES;


 


(H)           UNSECURED INDEBTEDNESS OF HOLDINGS OWING TO BORROWER TO EVIDENCE
ANY ADVANCES MADE BY BORROWER TO HOLDINGS SOLELY FOR THE PURPOSES SET FORTH IN
SECTIONS 3.5(A), AND 3.5(C);


 


(I)            CUSTOMARY EARN-OUT OBLIGATIONS OWING BY HOLDINGS OR ANY
SUBSIDIARY IN CONNECTION WITH ANY PERMITTED ACQUISITION, PROVIDED THAT SUCH
INDEBTEDNESS SHALL CONSTITUTE SUBORDINATED DEBT AND SHALL BE ON SUCH OTHER TERMS
AND CONDITIONS REASONABLY SATISFACTORY TO CO-ADMINISTRATIVE AGENTS;


 


(J)            UNSECURED, SUBORDINATED DEBT OF HOLDINGS OR ANY SUBSIDIARY ISSUED
AS CONSIDERATION FOR ANY PERMITTED ACQUISITION, PROVIDED THAT (I) AFTER SUCH
PERMITTED ACQUISITION AND AFTER GIVING EFFECT THERETO ON A PRO FORMA BASIS, NO
DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST, (II) SUCH SUBORDINATED DEBT IS ON
TERMS AND CONDITIONS REASONABLY SATISFACTORY TO CO-ADMINISTRATIVE AGENTS, AND
(III) SUCH INDEBTEDNESS SHALL NOT HAVE ANY PRINCIPAL PAYMENTS DUE PRIOR TO
MARCH 28, 2015;


 


(K)           INDEBTEDNESS OF ANY FOREIGN SUBSIDIARIES TO PERSONS OTHER THAN
BORROWER OR ANY SUBSIDIARY IN SUPPORT OF THE WORKING CAPITAL NEEDS OF SUCH
FOREIGN SUBSIDIARY NOT TO EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING; AND


 


(L)            ANY OTHER UNSECURED INDEBTEDNESS NOT TO EXCEED $5,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING.


 


3.2           LIENS AND RELATED MATTERS.


 


(A)           NO LIENS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR
PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME
OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET OF
HOLDINGS, BORROWER, OR ANY SUCH SUBSIDIARY, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED ENCUMBRANCES
(INCLUDING, WITHOUT LIMITATION, THOSE LIENS CONSTITUTING PERMITTED ENCUMBRANCES
EXISTING ON THE RESTATEMENT DATE AND RENEWALS AND EXTENSIONS THEREOF, AS SET
FORTH ON SCHEDULE 3.2).

 

28

--------------------------------------------------------------------------------



 


(B)           NO NEGATIVE PLEDGES.  HOLDINGS AND BORROWER SHALL NOT AND SHALL
NOT CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENTER INTO
OR ASSUME ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS) PROHIBITING THE CREATION
OR ASSUMPTION OF ANY LIEN UPON ITS PROPERTIES OR ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OTHER THAN (I) AGREEMENTS GOVERNING PURCHASE MONEY
INDEBTEDNESS OR INDEBTEDNESS INCURRED UNDER SECTION 3.1(K) OTHERWISE PERMITTED
HEREBY SO LONG AS SUCH PROHIBITION OR LIMITATION SHALL APPLY ONLY AGAINST THE
ASSETS FINANCED THEREBY AND TO PROCEEDS THEREOF; (II) PROVISIONS RESTRICTING
SUBLETTING OR ASSIGNMENT UNDER ANY LEASE GOVERNING A LEASEHOLD INTEREST OR LEASE
OF PERSONAL PROPERTY: (III) RESTRICTIONS WITH RESPECT TO A SUBSIDIARY IMPOSED
PURSUANT TO ANY AGREEMENT WHICH HAS BEEN ENTERED INTO FOR THE SALE OR
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OR ASSETS OF
SUCH SUBSIDIARY, SO LONG AS SUCH SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE EQUITY INTERESTS OR ASSETS OF SUCH SUBSIDIARY IS PERMITTED UNDER THIS
AGREEMENT; AND (IV) RESTRICTIONS ON ASSIGNMENTS OR SUBLICENSING OF LICENSED
INTELLECTUAL PROPERTY.


 


(C)           NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS TO BORROWER.  EXCEPT
AS PROVIDED HEREIN OR EXCEPT PURSUANT TO AGREEMENTS RELATING TO INDEBTEDNESS
INCURRED UNDER SECTION 3.1(K), HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT
CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR
OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUCH SUBSIDIARY TO:
(1) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ANY OF SUCH PERSON’S STOCK
OWNED BY BORROWER OR ANY OTHER SUBSIDIARY; (2) PAY ANY INDEBTEDNESS OWED TO
BORROWER OR ANY OTHER SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO BORROWER OR ANY
OTHER SUBSIDIARY; OR (4) EXCEPT IN RESPECT OF TRANSFERS OF PROPERTY OR ASSETS
FINANCED OR LICENSED PURSUANT TO AGREEMENTS GOVERNING PURCHASE MONEY
INDEBTEDNESS OR LICENSES PERMITTED HEREBY, TRANSFER ANY OF ITS PROPERTY OR
ASSETS TO BORROWER OR ANY OTHER SUBSIDIARY.


 


(D)           PURCHASE MONEY INDEBTEDNESS.  IF REQUESTED BY A LENDER OF PURCHASE
MONEY INDEBTEDNESS IN CONNECTION WITH AN EXTENSION OF CREDIT TO BORROWER OR ANY
SUBSIDIARY WHICH IS OTHERWISE PERMITTED BY THIS AGREEMENT, ANY LIEN OR SECURITY
INTEREST OF AGENT FOR THE BENEFIT OF THE LENDERS IN OR UPON THE ASSET(S) BEING
ACQUIRED BY BORROWER OR ANY SUBSIDIARY AND FINANCED BY SUCH LENDER OF PURCHASE
MONEY INDEBTEDNESS MAY BE RELEASED OR EXPRESSLY SUBORDINATED TO THE LIEN OR
SECURITY INTEREST THEREIN OF SUCH LENDER OF PURCHASE MONEY INDEBTEDNESS ON TERMS
AND CONDITIONS REASONABLY ACCEPTABLE TO CO-ADMINISTRATIVE AGENTS AND SUCH LENDER
OF PURCHASE MONEY INDEBTEDNESS, WHICH TERMS MAY INCLUDE AN AGREEMENT BY
CO-ADMINISTRATIVE AGENTS NOT TO FORECLOSE UPON THE ASSET(S) BEING FINANCED BY
THE LENDER OF PURCHASE MONEY INDEBTEDNESS WITHOUT THE PRIOR WRITTEN CONSENT OF
SUCH LENDER OF PURCHASE MONEY INDEBTEDNESS, AND THE LENDERS HEREBY SEVERALLY
AUTHORIZE CO-ADMINISTRATIVE AGENTS TO ENTER INTO SUCH AN AGREEMENT.


 

3.3           Investments.  Holdings and Borrower shall not and shall not cause
or permit Borrower’s Subsidiaries to directly or indirectly make or own any
Investment in any Person except:

 

29

--------------------------------------------------------------------------------


 


(A)           BORROWER AND ITS SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS IN CASH
EQUIVALENTS AND HOLD CASH IN DEPOSIT ACCOUNTS OR SECURITIES ACCOUNTS IN THE
ORDINARY COURSE OF BUSINESS;


 


(B)           HOLDINGS AND ITS SUBSIDIARIES MAY MAKE INTERCOMPANY LOANS TO EACH
OTHER TO THE EXTENT PERMITTED UNDER SECTIONS 3.1(B) AND (H);


 


(C)           BORROWER AND ITS SUBSIDIARIES MAY HOLD THE INVESTMENTS EXISTING ON
THE RESTATEMENT DATE AND IDENTIFIED ON SCHEDULE 3.3, PLUS ANY ADDITIONS THERETO
OTHERWISE PERMITTED BY THIS SECTION 3.3;


 


(D)           BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD INVESTMENTS
(INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN SETTLEMENT OF DELINQUENT
OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)           BORROWER AND ITS SUBSIDIARIES MAY ENTER INTO INTEREST RATE
AGREEMENTS AND OTHER HEDGING AGREEMENTS AS PERMITTED UNDER SECTION 3.1;


 


(F)            BORROWER AND ITS SUBSIDIARIES MAY MAKE DEPOSITS MADE IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES TO SUPPLIERS OR
SERVICERS AND TO SECURE THE PERFORMANCE OF LEASES;


 


(G)           BORROWER AND ITS SUBSIDIARIES MAY INCUR GUARANTEES PERMITTED BY
SECTION 3.4;


 


(H)           BORROWER AND ITS SUBSIDIARIES MAY MAKE LOANS AND ADVANCES TO
EMPLOYEES FOR MOVING, ENTERTAINMENT, TRAVEL AND OTHER SIMILAR EXPENSES OF
BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS NOT TO EXCEED
$2,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;


 


(I)            (I) HOLDINGS MAY MAKE INVESTMENTS IN BORROWER, (II) BORROWER MAY
MAKE INVESTMENTS IN ANY SUBSIDIARY THAT IS A GUARANTOR AND ANY SUBSIDIARY THAT
IS A GUARANTOR MAY MAKE INVESTMENTS IN ANY OTHER SUBSIDIARY THAT IS A GUARANTOR,
AND (III) ANY SUBSIDIARY THAT IS NOT A GUARANTOR MAY MAKE INVESTMENTS IN ANY
OTHER SUBSIDIARY THAT IS NOT A GUARANTOR.


 


(J)            BORROWER AND ITS SUBSIDIARIES MAY HOLD INVESTMENTS CONSISTING OF
NON-CASH CONSIDERATION RECEIVED IN CONNECTION WITH ASSET DISPOSITIONS PERMITTED
UNDER SECTION 3.7(B)(III);


 


(K)           BORROWER AND ITS SUBSIDIARIES MAY EFFECT PERMITTED ACQUISITIONS IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.6;


 


(L)            BORROWER AND ITS DOMESTIC SUBSIDIARIES MAY MAKE INVESTMENTS IN
ANY FOREIGN SUBSIDIARY SO LONG AS (I) THE SUM OF (A) THE AGGREGATE AMOUNT OF
SUCH INVESTMENTS MADE IN THE THEN CURRENT FISCAL YEAR PLUS (B) THE AGGREGATE
AMOUNT OF INTERCOMPANY INDEBTEDNESS

 

30

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 3.1(B)(III) INCURRED IN SUCH FISCAL YEAR BY FOREIGN
SUBSIDIARIES AND NOT YET REPAID PLUS (C) THE AGGREGATE AMOUNT OF CONTINGENT
OBLIGATIONS INCURRED BY BORROWER OR ANY DOMESTIC SUBSIDIARY FOR THE BENEFIT OF
ANY FOREIGN SUBSIDIARY IN SUCH FISCAL YEAR PURSUANT TO SECTIONS 3.4(G) AND
(H) WHICH REMAIN OUTSTANDING AT SUCH TIME DOES NOT EXCEED THE FOREIGN INVESTMENT
BASKET FOR SUCH FISCAL YEAR AND (II) NO EVENT OF DEFAULT EXISTS AT THE TIME OF
THE MAKING OF ANY SUCH INVESTMENT OR WOULD RESULT THEREFROM;


 


(M)          HOLDINGS MAY HOLD PROMISSORY NOTES ISSUED BY ANY OFFICER OR
EMPLOYEE OF HOLDINGS OR ANY OF ITS SUBSIDIARIES SOLELY AS CONSIDERATION FOR THE
PURCHASE OF HOLDINGS COMMON STOCK;


 


(N)           BORROWER MAY CREATE NEW SUBSIDIARIES IN ACCORDANCE WITH
SECTION 3.14 SO LONG AS ANY INVESTMENT MADE IN ANY NEW FOREIGN SUBSIDIARY IS
OTHERWISE PERMITTED BY THIS SECTION 3.3;


 


(O)           BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS CONSTITUTING
ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;


 


(P)           BORROWER AND ITS SUBSIDIARIES MAY MAKE OTHER INVESTMENTS NOT
EXPRESSLY PERMITTED BY CLAUSES (A) THROUGH (O) ABOVE SO LONG AS (I) BOTH BEFORE
AND AFTER GIVING EFFECT TO SUCH INVESTMENT ON A PRO FORMA BASIS, BORROWER IS IN
COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTION 4.2 AND 4.3 AND BORROWER HAS
A PRO FORMA LEVERAGE RATIO OF NOT MORE THAN 1.5 TO 1.0 AND (II) SUCH INVESTMENTS
DO NOT EXCEED (1) $10,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR OR
(2) $25,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING; AND


 


(Q)           BORROWER AND IT SUBSIDIARIES MAY MAKE OTHER INVESTMENTS NOT
EXPRESSLY PERMITTED BY CLAUSES (A) THROUGH (P) ABOVE, SO LONG AS SUCH
INVESTMENTS DO NOT EXCEED (I) $5,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR OR
(II) $12,500,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING.


 

 

3.4           Contingent Obligations.  Holdings and Borrower shall not and shall
not cause or permit Borrower’s Subsidiaries to directly or indirectly create or
become or be liable with respect to any Contingent Obligation except:

 


(A)           LETTER OF CREDIT OBLIGATIONS;


 


(B)           THOSE RESULTING FROM ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           THOSE EXISTING ON THE RESTATEMENT DATE AND DESCRIBED IN SCHEDULE
3.4;


 


(D)           THOSE ARISING UNDER INDEMNITY AGREEMENTS TO TITLE INSURERS TO
CAUSE SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE INSURANCE POLICIES;


 


(E)           THOSE ARISING WITH RESPECT TO CUSTOMARY INDEMNIFICATION
OBLIGATIONS OR PURCHASE PRICE (INCLUDING PURCHASE PRICE ADJUSTMENTS AS A RESULT
OF WORKING CAPITAL TESTS)

 

31

--------------------------------------------------------------------------------


 


ADJUSTMENTS INCURRED IN CONNECTION WITH ASSET DISPOSITIONS PERMITTED HEREUNDER,
PERMITTED ACQUISITIONS OR THE ACQUISITION;


 


(F)            THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO
SURETY AND APPEAL BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER SIMILAR
OBLIGATIONS;


 


(G)           THOSE INCURRED WITH RESPECT TO INDEBTEDNESS PERMITTED BY
SECTION 3.1, PROVIDED THAT (I) ANY SUCH CONTINGENT OBLIGATION IS SUBORDINATED TO
THE OBLIGATIONS TO THE SAME EXTENT AS THE INDEBTEDNESS TO WHICH IT RELATES IS
SUBORDINATED TO THE OBLIGATIONS, (II) THE SUM OF (A) THE AGGREGATE AMOUNT OF
SUCH CONTINGENT OBLIGATIONS INCURRED IN SUCH FISCAL YEAR BY BORROWER OR THE
DOMESTIC SUBSIDIARIES FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY WHICH REMAIN
OUTSTANDING AT SUCH TIME PLUS (B) THE AGGREGATE AMOUNT OF CONTINGENT OBLIGATIONS
INCURRED BY BORROWER OR ANY DOMESTIC SUBSIDIARY FOR THE BENEFIT OF ANY FOREIGN
SUBSIDIARY IN SUCH FISCAL YEAR PURSUANT TO SECTION 3.4(H) WHICH REMAIN
OUTSTANDING, PLUS (C) THE AGGREGATE AMOUNT OF INTERCOMPANY INDEBTEDNESS PURSUANT
TO SECTION 3.1(B)(III) INCURRED IN SUCH FISCAL YEAR BY FOREIGN SUBSIDIARIES AND
NOT YET REPAID PLUS (D) THE AGGREGATE AMOUNT OF INVESTMENTS PURSUANT TO
SECTION 3.3(L) IN SUCH FISCAL YEAR BY BORROWER OR ANY DOMESTIC SUBSIDIARY IN ANY
FOREIGN SUBSIDIARY DOES NOT EXCEED THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL
YEAR, (III) EXCEPT AS PROVIDED IN CLAUSE (II) ABOVE, NEITHER BORROWER NOR ANY
GUARANTOR MAY INCUR CONTINGENT OBLIGATIONS UNDER THIS CLAUSE (G) IN RESPECT OF
INDEBTEDNESS OF ANY PERSON THAT IS NOT THE BORROWER OR A GUARANTOR AND NO OTHER
SUBSIDIARY OF BORROWER MAY INCUR CONTINGENT OBLIGATIONS UNDER THIS CLAUSE (G) IN
RESPECT OF INDEBTEDNESS OF ANY PERSON THAT IS NOT A SUBSIDIARY OF BORROWER AND
(IV) NO EVENT OF DEFAULT MAY EXIST AT THE TIME OF THE INCURRENCE OF SUCH
CONTINGENT OBLIGATION OR WOULD RESULT THEREFROM;


 


(H)           THOSE INCURRED FOR THE BENEFIT OF ANY SUBSIDIARY OF BORROWER
(OTHER THAN THOSE INCURRED WITH RESPECT TO INDEBTEDNESS PERMITTED BY
SECTION 3.1) IF THE PRIMARY OBLIGATION IS NOT PROHIBITED BY THIS AGREEMENT,
PROVIDED THAT (I) ANY SUCH CONTINGENT OBLIGATION IS SUBORDINATED TO THE
OBLIGATIONS TO THE SAME EXTENT AS THE PRIMARY OBLIGATION TO WHICH IT RELATES IS
SUBORDINATED TO THE OBLIGATIONS, (II) THE SUM OF (A) THE AGGREGATE AMOUNT OF
SUCH CONTINGENT OBLIGATIONS INCURRED IN SUCH FISCAL YEAR BY BORROWER OR ANY
DOMESTIC SUBSIDIARY FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY WHICH REMAIN
OUTSTANDING AT SUCH TIME PLUS (B) THE AGGREGATE AMOUNT OF CONTINGENT OBLIGATIONS
INCURRED BY BORROWER OR ANY DOMESTIC SUBSIDIARY FOR THE BENEFIT OF ANY FOREIGN
SUBSIDIARY IN SUCH FISCAL YEAR PURSUANT TO SECTION 3.4(G) WHICH REMAIN
OUTSTANDING, PLUS (C) THE AGGREGATE AMOUNT OF INTERCOMPANY INDEBTEDNESS PURSUANT
TO SECTION 3.1(B)(III) INCURRED IN SUCH FISCAL YEAR BY FOREIGN SUBSIDIARIES AND
NOT YET REPAID PLUS (D) THE AGGREGATE AMOUNT OF INVESTMENTS PURSUANT TO
SECTION 3.3(L) IN SUCH FISCAL YEAR BY BORROWER OR ANY DOMESTIC SUBSIDIARY IN ANY
FOREIGN SUBSIDIARY DOES NOT EXCEED THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL
YEAR AND (III) NO EVENT OF DEFAULT EXISTS AT THE TIME OF THE INCURRENCE OF SUCH
CONTINGENT OBLIGATION OR WOULD RESULT THEREFROM; AND


 


(I)            ANY OTHER CONTINGENT OBLIGATIONS NOT EXPRESSLY PERMITTED BY
CLAUSES (A) THROUGH (H) ABOVE, SO LONG AS ANY SUCH OTHER CONTINGENT OBLIGATIONS,
IN THE AGGREGATE AT ANY TIME OUTSTANDING, DO NOT EXCEED $4,000,000.

 

32

--------------------------------------------------------------------------------


 

3.5           Restricted Payments.  Holdings and Borrower shall not and shall
not cause or permit Borrower’s Subsidiaries to directly or indirectly declare,
order, pay, make or set apart any sum for any Restricted Payment, except that:

 


(A)           BORROWER MAY MAKE PAYMENTS AND DISTRIBUTIONS TO HOLDINGS THAT ARE
USED BY HOLDINGS TO PAY FEDERAL, STATE AND LOCAL INCOME TAXES THEN DUE AND OWING
AND INTEREST AND PENALTIES WITH RESPECT THERETO, FRANCHISE TAXES AND OTHER
SIMILAR LICENSING EXPENSES, INSIDE DIRECTORS’ FEES NOT TO EXCEED $100,000 PER
DIRECTOR IN ANY FISCAL YEAR OF BORROWER, DIRECTORS’ FEES TO DIRECTORS OTHER THAN
INSIDE DIRECTORS CONSISTENT WITH FEES PAID BY OTHER SIMILARLY SITUATED PUBLIC
COMPANIES, DIRECTORS’ AND OFFICERS’ INSURANCE PREMIUMS, CLAIMS FOR
INDEMNIFICATION MADE BY AN OFFICER OR DIRECTOR IN ACCORDANCE WITH APPLICABLE LAW
AND PURSUANT TO THE ORGANIZATIONAL DOCUMENTS OF THE RELEVANT CREDIT PARTY,
ACCOUNTING EXPENSES, DE MINIMIS CORPORATE EXPENSES, EXPENSES RELATED TO FILINGS
WITH THE SEC AND OTHER GOVERNMENTAL AUTHORITIES, IN EACH CASE INCURRED IN THE
ORDINARY COURSE OF BUSINESS; PROVIDED THAT BORROWER’S AGGREGATE CONTRIBUTION TO
TAXES AS A RESULT OF THE FILING OF A CONSOLIDATED OR COMBINED RETURN BY HOLDINGS
SHALL NOT BE GREATER, NOR THE AGGREGATE RECEIPT OF TAX BENEFITS LESS, THAN THEY
WOULD HAVE BEEN HAD BORROWER NOT FILED A CONSOLIDATED OR COMBINED RETURN WITH
HOLDINGS; PROVIDED FURTHER THAT ANY MATERIAL REFUND NOT APPLIED TO FUTURE TAX
LIABILITIES SHALL BE PROMPTLY RETURNED BY HOLDINGS TO BORROWER;


 


(B)           WHOLLY-OWNED SUBSIDIARIES OF BORROWER OR ANOTHER CREDIT PARTY MAY
MAKE RESTRICTED PAYMENTS TO THEIR DIRECT PARENTS AND NON WHOLLY-OWNED
SUBSIDIARIES OF BORROWER OR ANOTHER CREDIT PARTY MAY MAKE RESTRICTED PAYMENTS
PRO RATA TO THE HOLDERS OF THEIR STOCK; PROVIDED THAT, (I) THE BORROWER MAY NOT
MAKE RESTRICTED PAYMENTS TO HOLDINGS UNDER THIS CLAUSE (B) AND (II) TRANSACTION
NETWORK SERVICES (BERMUDA) LTD. MAY NOT MAKE RESTRICTED PAYMENTS TO THE HOLDERS
OF ITS STOCK SO LONG AS IT IS NOT A WHOLLY-OWNED SUBSIDIARY OF BORROWER OR
ANOTHER CREDIT PARTY;


 


(C)           BORROWER MAY PAY DIVIDENDS TO HOLDINGS TO PERMIT HOLDINGS TO
REPURCHASE STOCK OWNED BY EMPLOYEES OF BORROWER WHOSE EMPLOYMENT WITH BORROWER
AND ITS AFFILIATES HAS BEEN TERMINATED AND TO REPURCHASE STOCK REMITTED BACK TO
HOLDINGS BY EMPLOYEES OF BORROWER WITH RESPECT TO RESTRICTED STOCK UNITS OF SUCH
EMPLOYEES, PROVIDED THAT SUCH DIVIDEND PAYMENTS SHALL NOT EXCEED $5,000,000 IN
ANY FISCAL YEAR AND PROVIDED THAT NO EVENT OF DEFAULT EXISTS AT THE TIME OF SUCH
RESTRICTED PAYMENT OR WOULD OCCUR AS A RESULT THEREOF (PROVIDED THAT (I) THE
FOREGOING PROVISO SHALL NOT APPLY TO AMOUNTS EXPENDED BY HOLDINGS PURSUANT TO
THIS CLAUSE (C) SOLELY FROM (X) CASH PROCEEDS RECEIVED FROM NEW ISSUANCES OF
HOLDINGS COMMON STOCK IF RECEIVED SUBSTANTIALLY CONTEMPORANEOUSLY WITH AND USED
SOLELY TO EFFECT A REDEMPTION OF AN EXECUTIVE’S STOCK AND (Y) THE PROCEEDS OF
KEY MAN LIFE INSURANCE IF THE PROCEEDS ARE USED TO REPURCHASE THE STOCK
DESCRIBED ABOVE FROM A DECEASED OR INCAPACITATED EMPLOYEE OR MANAGER, AND
(II) HOLDINGS MAY REPURCHASE HOLDINGS COMMON STOCK FROM MANAGEMENT OF BORROWER
OR ANY SUBSIDIARY THROUGH THE CANCELLATION OF INDEBTEDNESS OWING BY SUCH OFFICER
OR MANAGER);


 


(D)           TO THE EXTENT THAT SUCH PAYMENTS ARE RESTRICTED PAYMENTS, ANY
PAYMENTS OR DISTRIBUTIONS MADE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES TO
EMPLOYEES UNDER SECTION 2.02(A)(VI) AND SECTION 6.01(E) OF THE PURCHASE
AGREEMENT (AS IN EFFECT ON THE RESTATEMENT DATE) IN AN AMOUNT NOT TO EXCEED
$2,300,000; AND

 

33

--------------------------------------------------------------------------------


 


(E)           IN ADDITION TO THE STOCK REPURCHASES PERMITTED BY THE FOREGOING
CLAUSE (C), BORROWER MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS TO PERMIT HOLDINGS
TO MAKE DIVIDENDS TO ITS STOCKHOLDERS AND REPURCHASE ITS STOCK, SO LONG AS SUCH
RESTRICTED PAYMENTS, WHEN AGGREGATED WITH ALL RESTRICTED PAYMENTS PREVIOUSLY
MADE AFTER THE RESTATEMENT DATE PURSUANT TO THIS SECTION 3.5(E), DO NOT EXCEED
AN AMOUNT EQUAL TO 20% OF THE SUM OF (I) CUMULATIVE POSITIVE NET INCOME OF
BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD FROM JANUARY 1, 2009 THROUGH THE
END OF THE MOST RECENT FISCAL QUARTER OR FISCAL YEAR FOR WHICH BORROWER HAS
DELIVERED THE FINANCIAL STATEMENTS REQUIRED PURSUANT TO SECTION 4.5(A) OR
(B) PLUS (II) NON-CASH STOCK COMPENSATION EXPENSE AS THE RESULT OF ANY GRANT OF
STOCK TO ANY EMPLOYEES OR MANAGEMENT OF HOLDINGS, BORROWER OR ANY OF THEIR
SUBSIDIARIES FOR SUCH PERIOD PLUS (III) AMORTIZATION ASSOCIATED WITH INTANGIBLE
ASSETS OF HOLDINGS, BORROWER OR ANY OF THEIR SUBSIDIARIES FOR SUCH PERIOD;
PROVIDED, THAT (A) ANY SUCH RESTRICTED PAYMENT MAY NOT BE MADE PRIOR TO THE DATE
WHICH IS EIGHTEEN MONTHS FOLLOWING THE RESTATEMENT DATE, (B) AT THE TIME OF SUCH
RESTRICTED PAYMENT THERE SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT, (C) BOTH
BEFORE AND AFTER GIVING EFFECT TO SUCH RESTRICTED PAYMENT ON A PRO FORMA BASIS,
BORROWER IS IN COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 4.2 AND 4.3
AND HAS A PRO FORMA LEVERAGE RATIO OF NOT MORE THAN 1.5 TO 1.0, AND (D) AFTER
GIVING EFFECT TO SUCH RESTRICTED PAYMENT, AT LEAST $15,000,000 OF REQUIRED
AVAILABILITY WOULD EXIST.


 


3.6           RESTRICTION ON FUNDAMENTAL CHANGES.


 

Holdings and Borrower shall not and shall not cause or permit Borrower’s
Subsidiaries to directly or indirectly:  (a) amend, modify or waive any term or
provision of its organizational documents, including its articles of
incorporation, certificates of designations pertaining to preferred stock,
by-laws, partnership agreement or operating agreement unless required by law
except if such amendment, modification, or waiver could not reasonably be
expected to have an adverse effect on Co-Administrative Agents or Lenders or
affect in any respect any Liens in favor of Agent and Lenders; (b) enter into
any transaction of merger or consolidation except (i) pursuant to a Permitted
Acquisition, or (ii) upon not less than five (5) Business Days prior written
notice to Agent, any Subsidiary of Borrower may be merged with or into any
wholly-owned Subsidiary of Borrower so long as if either such Subsidiary was a
Guarantor prior to such merger, the surviving Subsidiary is a Guarantor;
(c) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); provided that any liquidation, wind-up or dissolution of
Transaction Network Services (Bermuda) Ltd. shall be permitted hereunder so long
as any assets held by such entity at the time of such liquidation, wind-up or
dissolution are disposed of in accordance with Section 3.7 hereof; or
(d) acquire by purchase or otherwise all or any substantial part of the business
or assets of, or a business line, unit or division of, any other Person except
pursuant to the Acquisition or a Permitted Acquisition or any Investment
permitted under Section 3.3(p) or Section 3.3(q).

 

Notwithstanding the foregoing, Borrower or its Subsidiaries may acquire all or
substantially all of the assets or Stock of, or a business line, unit or
division of, any Person (the “Target”) (in each case, a “Permitted Acquisition”)
subject to the satisfaction of each of the following conditions or waiver
thereof by the Requisite Lenders:

 

34

--------------------------------------------------------------------------------


 

(I)            EACH CO-ADMINISTRATIVE AGENT SHALL RECEIVE AT LEAST 15 BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF SUCH PROPOSED PERMITTED ACQUISITION, WHICH NOTICE
SHALL INCLUDE A REASONABLY DETAILED DESCRIPTION OF SUCH PROPOSED PERMITTED
ACQUISITION;

 

(II)           SUCH PERMITTED ACQUISITION SHALL ONLY INVOLVE A BUSINESS (A) OF
THE TYPE ENGAGED IN BY BORROWER AND ITS SUBSIDIARIES AS OF THE RESTATEMENT DATE,
(B) SUBSTANTIALLY SIMILAR TO THE BUSINESS ENGAGED IN BY BORROWER AND ITS
SUBSIDIARIES AS OF THE RESTATEMENT DATE OR (C) THAT TRANSPORTS ON BEHALF OF
THIRD PARTIES DATA COMMUNICATIONS AND WHICH BUSINESS WOULD NOT SUBJECT EITHER
CO-ADMINISTRATIVE AGENT OR ANY LENDER TO REGULATORY OR THIRD PARTY APPROVALS IN
CONNECTION WITH THE EXERCISE OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENTS OTHER THAN APPROVALS APPLICABLE TO THE EXERCISE OF SUCH
RIGHTS AND REMEDIES WITH RESPECT TO BORROWER PRIOR TO SUCH PERMITTED
ACQUISITION;

 

(III)          SUCH PERMITTED ACQUISITION SHALL BE CONSENSUAL AND SHALL HAVE
BEEN APPROVED BY THE TARGET’S BOARD OF DIRECTORS;

 

(IV)          NO ADDITIONAL INDEBTEDNESS, GUARANTEED INDEBTEDNESS, CONTINGENT
OBLIGATIONS OR OTHER LIABILITIES OTHER THAN PURCHASE MONEY INDEBTEDNESS
PERMITTED PURSUANT TO SECTION 3.1(E)(III) SHALL BE INCURRED, ASSUMED OR
OTHERWISE BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF BORROWER AND TARGET
AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION, EXCEPT (A) LOANS MADE
HEREUNDER, AND (B) ORDINARY COURSE TRADE PAYABLES, ACCRUED EXPENSES AND OTHER
INDEBTEDNESS OF THE TARGET TO THE EXTENT PERMITTED BY SECTION 3.1 OR 3.4;

 

(V)           (A) BOTH BEFORE OR AFTER GIVING EFFECT TO THE PROPOSED PERMITTED
ACQUISITION ON A PRO FORMA BASIS, BORROWER IS IN COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTIONS 4.2 AND 4.3, AND (B)(1) IF EITHER BEFORE OR
AFTER GIVING EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A PRO FORMA BASIS,
BORROWER HAS A PRO FORMA LEVERAGE RATIO OF MORE THAN 2.0 TO 1.0, THE AGGREGATE
CONSIDERATION (I) IN CONNECTION WITH ANY SINGLE PERMITTED ACQUISITION SHALL NOT
EXCEED $20,000,000, (II) IN CONNECTION WITH PERMITTED ACQUISITIONS IN ANY FISCAL
YEAR SHALL NOT EXCEED $30,000,000 AND (III) IN CONNECTION WITH ALL PERMITTED
ACQUISITIONS SINCE THE RESTATEMENT DATE SHALL NOT EXCEED $75,000,000, OR (2) IF
BOTH BEFORE AND AFTER GIVING EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A
PRO FORMA BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO OF NOT MORE THAN 2.0 TO
1.0, THE AGGREGATE CONSIDERATION (I) IN CONNECTION WITH ANY SINGLE PERMITTED
ACQUISITION SHALL NOT EXCEED $30,000,000, AND (II) IN CONNECTION WITH ALL
PERMITTED ACQUISITIONS SINCE THE RESTATEMENT DATE SHALL NOT EXCEED $100,000,000,
IN EACH CASE, EXCLUDING UP TO $15,000,000 PER ACQUISITION OF CONSIDERATION PAID
IN THE FORM OF HOLDINGS COMMON STOCK AND INCLUDING ALL TRANSACTION COSTS AND ALL
INDEBTEDNESS, LIABILITIES AND CONTINGENT OBLIGATIONS INCURRED OR ASSUMED IN
CONNECTION THEREWITH OR OTHERWISE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF
BORROWER AND TARGET.

 

(VI)          THE BUSINESS AND ASSETS ACQUIRED IN SUCH PERMITTED ACQUISITION
SHALL BE FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED ENCUMBRANCES);

 

(VII)         AT OR PRIOR TO THE CLOSING OF ANY PERMITTED ACQUISITION, AGENT
WILL BE GRANTED A FIRST PRIORITY PERFECTED LIEN (TO THE EXTENT REQUIRED BY THE
COLLATERAL DOCUMENTS AND

 

35

--------------------------------------------------------------------------------


 

SUBJECT TO PERMITTED ENCUMBRANCES) IN ALL ASSETS ACQUIRED PURSUANT THERETO OR IN
THE ASSETS AND STOCK OF THE TARGET AS AND TO THE EXTENT REQUIRED BY
SECTION 2.7(C), AND HOLDINGS AND BORROWER AND THE TARGET SHALL HAVE EXECUTED
SUCH DOCUMENTS AND TAKEN SUCH ACTIONS AS MAY BE REQUIRED BY AGENT IN CONNECTION
THEREWITH;

 

(VIII)        CONCURRENTLY WITH DELIVERY OF THE NOTICE REFERRED TO IN CLAUSE
(I) ABOVE, BORROWER SHALL HAVE DELIVERED TO EACH CO-ADMINISTRATIVE AGENT, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO CO-ADMINISTRATIVE AGENTS:

 

(A)          A PRO FORMA CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND CASH
FLOW STATEMENT OF HOLDINGS AND ITS SUBSIDIARIES (THE “ACQUISITION PRO FORMA”),
BASED ON RECENT FINANCIAL STATEMENTS, WHICH SHALL BE COMPLETE AND SHALL FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE ASSETS, LIABILITIES, FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS SUBSIDIARIES IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED, BUT TAKING INTO ACCOUNT SUCH PERMITTED ACQUISITION
AND THE FUNDING OF ALL LOANS IN CONNECTION THEREWITH, AND SUCH ACQUISITION PRO
FORMA SHALL REFLECT THAT (X) AVERAGE DAILY REQUIRED AVAILABILITY FOR THE 60-DAY
PERIOD PRECEDING THE CONSUMMATION OF SUCH PERMITTED ACQUISITION WOULD HAVE
EXCEEDED $5,000,000 ON A PRO FORMA BASIS (AFTER GIVING EFFECT TO SUCH PERMITTED
ACQUISITION AND ALL LOANS FUNDED IN CONNECTION THEREWITH AS IF MADE ON THE FIRST
DAY OF SUCH PERIOD) AND THE ACQUISITION PROJECTIONS (AS HEREINAFTER DEFINED)
SHALL REFLECT THAT SUCH REQUIRED AVAILABILITY OF $5,000,000 SHALL CONTINUE FOR
AT LEAST 60 DAYS AFTER THE CONSUMMATION OF SUCH PERMITTED ACQUISITION AND (Y) ON
A PRO FORMA BASIS, NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND HOLDINGS AND ITS
SUBSIDIARIES WOULD HAVE BEEN IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET
FORTH IN SECTION 4  FOR THE FOUR QUARTER PERIOD REFLECTED IN THE COMPLIANCE,
PRICING, AND EXCESS CASH CERTIFICATE MOST RECENTLY DELIVERED TO AGENT PURSUANT
TO SECTION 4.4(L) PRIOR TO THE CONSUMMATION OF SUCH PERMITTED ACQUISITION (AFTER
GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND ALL LOANS FUNDED IN CONNECTION
THEREWITH AS IF MADE ON THE FIRST DAY OF SUCH PERIOD);

 

(B)           SOLELY IN RESPECT OF ANY PERMITTED ACQUISITION WHERE THE TOTAL
AGGREGATE CONSIDERATION EXCEEDS $10,000,000, PROJECTIONS COVERING THE 1 YEAR
PERIOD COMMENCING ON THE DATE OF SUCH PERMITTED ACQUISITION SETTING FORTH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO CO-ADMINISTRATIVE AGENTS THE
ANTICIPATED RESULTS OF OPERATIONS OF THE TARGET AND HOLDINGS AND ITS
SUBSIDIARIES (THE “ACQUISITION PROJECTIONS”) BASED UPON HISTORICAL FINANCIAL
DATA FOR THE TARGET OF A RECENT DATE REASONABLY SATISFACTORY TO
CO-ADMINISTRATIVE AGENTS; WHICH ACQUISITION PROJECTIONS SHALL EVIDENCE THAT ON A
PRO FORMA BASIS, AFTER GIVING EFFECT TO ANY ADD-BACKS APPROVED BY
CO-ADMINISTRATIVE AGENTS, (I) EBITDA FOR THE FOUR QUARTER PERIOD IMMEDIATELY
FOLLOWING SUCH PERMITTED ACQUISITION WILL BE AT LEAST $1 GREATER THAN IF SUCH
ACQUISITION HAD NOT OCCURRED AND (II) HOLDINGS AND ITS SUBSIDIARIES SHALL
CONTINUE TO BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 4
FOR THE 1 YEAR PERIOD THEREAFTER;

 

(C)           A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER (OR ANOTHER OFFICER
ACCEPTABLE TO CO-ADMINISTRATIVE AGENTS) OF BORROWER TO THE EFFECT THAT: 
(V) HOLDINGS AND ITS SUBSIDIARIES WHEN TAKEN AS A WHOLE WILL BE SOLVENT UPON THE
CONSUMMATION OF THE PERMITTED ACQUISITION; (W) THE ACQUISITION PRO FORMA FAIRLY
PRESENTS IN ALL MATERIAL RESPECTS THE FINANCIAL

 

36

--------------------------------------------------------------------------------


 

CONDITION OF HOLDINGS AND ITS SUBSIDIARIES (ON A CONSOLIDATED BASIS) AS OF THE
DATE THEREOF AFTER GIVING EFFECT TO THE PERMITTED ACQUISITION; (Y) THE
ACQUISITION PROJECTIONS ARE A REASONABLE ESTIMATE OF THE FUTURE FINANCIAL
PERFORMANCE OF HOLDINGS AND ITS SUBSIDIARIES SUBSEQUENT TO THE DATE THEREOF
BASED UPON THE HISTORICAL PERFORMANCE OF HOLDINGS AND ITS SUBSIDIARIES AND
TARGET AND (Z) HOLDINGS AND ITS SUBSIDIARIES HAVE COMPLETED THEIR DUE DILIGENCE
INVESTIGATION WITH RESPECT TO THE TARGET AND SUCH PERMITTED ACQUISITION, WHICH
INVESTIGATION WAS CONDUCTED IN A MANNER SIMILAR TO THAT WHICH WOULD HAVE BEEN
CONDUCTED BY A PRUDENT PURCHASER OF A COMPARABLE BUSINESS AND THE RESULTS OF
WHICH INVESTIGATION WERE DELIVERED TO EACH CO-ADMINISTRATIVE AGENT;

 

(IX)           AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF SUCH
PERMITTED ACQUISITION, EACH CO-ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO CO-ADMINISTRATIVE AGENTS, COPIES OF THE
ACQUISITION AGREEMENT AND RELATED AGREEMENTS AND INSTRUMENTS, AND ALL OPINIONS,
CERTIFICATES, LIEN SEARCH RESULTS, COPIES OF ALL ENVIRONMENTAL REPORTS AND
MEMORANDA RELATED THERETO TO THE EXTENT PREPARED IN CONNECTION WITH SUCH
PERMITTED ACQUISITION, AND OTHER DOCUMENTS REASONABLY REQUESTED BY
CO-ADMINISTRATIVE AGENTS, INCLUDING THOSE SPECIFIED IN SECTION 2.7; AND

 

(X)            AT THE TIME OF SUCH PERMITTED ACQUISITION AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 

3.7           Disposal of Assets or Subsidiary Stock.  Holdings and Borrower
shall not and shall not cause or permit any Credit Party to directly or
indirectly convey, sell, lease, sublease, transfer or otherwise dispose of, or
grant any Person an option to acquire, in one transaction or a series of related
transactions, any of its property, business or assets, whether now owned or
hereafter acquired, except for (a) sales of  inventory and equipment in good
faith to customers for fair value in the ordinary course of business and
dispositions of obsolete or worn out equipment not used or useful in the
business; (b) Asset Dispositions by Borrower and Subsidiaries of Borrower that
are Credit Parties (excluding sales of Accounts and Stock of any of Holdings’
Subsidiaries) if all of the following conditions are met:  (i) the market value
of assets sold or otherwise disposed of in any single transaction or series of
related transactions does not exceed $7,500,000 and the aggregate market value
of assets sold or otherwise disposed of in any Fiscal Year does not exceed
$10,000,000; (ii) the consideration received is at least equal to the fair
market value of such assets; (iii) at least 85% of the consideration received is
cash; (iv) the Net Proceeds of such Asset Disposition are applied as required by
Section 1.5(c); (v) after giving effect to the Asset Disposition and the
repayment of Indebtedness with the proceeds thereof, Holdings and its
Subsidiaries are in compliance on a pro forma basis with the covenants set forth
in Section 4 recomputed for the most recently ended quarter for which
information is available; and (vi) no Default or Event of Default then exists or
would result from such Asset Disposition; (c) Investments made to the extent
permitted by Section 3.3; (d) leases, licenses, subleases and sublicenses in the
ordinary course of business and provided such lease, license, sublease or
sublicense does not materially interfere with the conduct of the business of
such Credit Party or any other Credit Party; (e) liquidations of Cash
Equivalents in the ordinary course of business and consistent with past
practices; and (f) sales or discounts, in each case without recourse and in the
ordinary course of business, of Accounts arising in the ordinary course of
business (i) which are overdue, or (ii) which Borrower may reasonably determine
are difficult to collect, but in each

 

37

--------------------------------------------------------------------------------


 

case only in connection with the compromise or collection thereof consistent
with customary industry practice (and not as part of any bulk sale or financing
of receivables).

 

3.8           Transactions with Affiliates.  Holdings and Borrower shall not and
shall not cause or permit the other Credit Parties to directly or indirectly
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any management,
consulting, investment banking, advisory or other similar services) with any
Affiliate or with any director, officer or employee of any Credit Party, except
(a) as set forth on Schedule 3.8, (b) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of any such Credit Party
or any of its Subsidiaries and upon fair and reasonable terms that are no less
favorable to any such Credit Party or any of its Subsidiaries than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (c) payment of reasonable compensation to officers and employees for
services actually rendered to any such Credit Party or any of its Subsidiaries
(including the issuance of Holdings Common Stock to management employees of
Borrower or its Subsidiaries), (d) payment of directors’ fees, (e) transactions
expressly permitted by Sections 3.3(h) and 3.5, and (f) transactions among the
Credit Parties expressly permitted by this Agreement.

 

3.9           Compliance with Laws.  Each Credit Party (i) is in compliance with
the requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56) and the obligations,
conditions and covenants contained in all Contractual Obligations other than
those laws, rules, regulations, orders and provisions of such Contractual
Obligations the noncompliance with which could not be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(ii) maintains all licenses, qualifications and permits for which the loss,
suspension, revocation or failure to obtain or maintain could reasonably be
expected to have a Material Adverse Effect.

 


3.10         CONDUCT OF BUSINESS.


 


(A)           THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR
SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENGAGE IN ANY BUSINESS OTHER THAN A
BUSINESS (A) OF THE TYPE ENGAGED IN BY BORROWER AND THE OTHER CREDIT PARTIES AS
OF THE  RESTATEMENT DATE, (B) SUBSTANTIALLY SIMILAR TO THE BUSINESS ENGAGED IN
BY BORROWER AND THE OTHER CREDIT PARTIES AS OF THE  RESTATEMENT DATE, OR
(C) THAT TRANSPORTS ON BEHALF OF THIRD PARTIES DATA COMMUNICATIONS.


 


(B)           HOLDINGS WILL ENGAGE IN NO BUSINESS OTHER THAN (I) ITS OWNERSHIP
OF THE STOCK OF BORROWER, (II) ITS DECLARATION AND PAYMENT OF THE RESTRICTED
PAYMENTS PERMITTED UNDER SECTION 3.5 AND ACTIVITIES INCIDENTAL THERETO AND
(III) THE ISSUANCE OF STOCK TO THE EXTENT NOT PROHIBITED BY SECTION 3.18. 
NOTWITHSTANDING THE FOREGOING, HOLDINGS MAY ENGAGE IN THOSE ACTIVITIES THAT ARE
INCIDENTAL TO (A) THE MAINTENANCE OF ITS CORPORATE EXISTENCE IN COMPLIANCE WITH
APPLICABLE LAW, AND ITS STATUS AS A PUBLICLY HELD COMPANY (B) LEGAL, TAX AND
ACCOUNTING MATTERS IN CONNECTION WITH ANY OF THE FOREGOING ACTIVITIES,
(C) ENTERING INTO, AND PERFORMING ITS OBLIGATIONS

 

38

--------------------------------------------------------------------------------


 


UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND (D) ENTERING INTO, AND
PERFORMING ITS OBLIGATIONS UNDER TRANSACTIONS EXPRESSLY PERMITTED TO BE ENTERED
INTO BY HOLDINGS HEREUNDER.


 


3.11         CHANGES RELATING TO INDEBTEDNESS AND MATERIAL DOCUMENTS.  HOLDINGS
AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO
DIRECTLY OR INDIRECTLY CHANGE OR AMEND THE TERMS OF ANY OF ITS INDEBTEDNESS
PERMITTED BY SECTION 3.1(C), (I) OR (J):  (A) HAVING AN OUTSTANDING PRINCIPAL
BALANCE IN EXCESS OF $10,000,000 IF THE EFFECT OF SUCH AMENDMENT IS TO:
(I) INCREASE THE INTEREST RATE ON SUCH INDEBTEDNESS BY MORE THAN 3.00% OVER THE
AMOUNT SET FORTH IN THE ORIGINAL DOCUMENTATION GOVERNING SUCH INDEBTEDNESS;
(II) ACCELERATE THE DATES UPON WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE
ON OR INCREASE THE PRINCIPAL AMOUNT OF OR CHANGE THE REDEMPTION OR PREPAYMENT
PROVISIONS OF SUCH INDEBTEDNESS OR, DIRECTLY OR INDIRECTLY, VOLUNTARILY
PURCHASE, REDEEM, DEFEASE OR PREPAY ANY PRINCIPAL OF, PREMIUM, IF ANY, INTEREST
OR OTHER AMOUNT PAYABLE IN RESPECT OF ANY SUCH INDEBTEDNESS, OTHER THAN
INDEBTEDNESS SECURED BY A PERMITTED ENCUMBRANCE IF THE ASSET SECURING SUCH
INDEBTEDNESS HAS BEEN SOLD OR OTHERWISE DISPOSED OF IN ACCORDANCE WITH
SECTION 3.7(B); (III) ADD OR MAKE MORE RESTRICTIVE ANY EVENT OF DEFAULT OR ANY
COVENANT WITH RESPECT TO SUCH INDEBTEDNESS; OR (IV) CHANGE OR AMEND ANY OTHER
TERM IF SUCH CHANGE OR AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF
THE OBLIGOR OR CONFER ADDITIONAL MATERIAL RIGHTS ON THE HOLDER OF SUCH
INDEBTEDNESS IN A MANNER ADVERSE TO HOLDINGS OR ANY OF ITS SUBSIDIARIES OR
LENDERS; OR (B) WHICH IS SUBORDINATED DEBT IF THE EFFECT OF SUCH AMENDMENT IS
TO: (I) CHANGE THE SUBORDINATION PROVISIONS THEREOF (OR THE SUBORDINATION TERMS
OF ANY GUARANTY THEREOF); OR (II) INCREASE THE PORTION OF INTEREST PAYABLE IN
CASH WITH RESPECT TO ANY INDEBTEDNESS FOR WHICH INTEREST IS PAYABLE BY THE
ISSUANCE OF PAYMENT-IN-KIND NOTES OR IS PERMITTED TO ACCRUE.


 


(B)           HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT
BORROWER’S SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CHANGE, AMEND, SUPPLEMENT OR
OTHERWISE MODIFY (PURSUANT TO A WAIVER OR OTHERWISE) THE TERMS AND CONDITIONS OF
ANY OF THE PURCHASE DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF
CO-ADMINISTRATIVE AGENTS IF SUCH CHANGE COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON CO-ADMINISTRATIVE AGENTS OR LENDERS OR AFFECT IN ANY
MATERIAL RESPECT ANY LIENS OR ANY COLLATERAL IN FAVOR OF AGENT ON BEHALF OF THE
LENDERS.


 

3.12         Fiscal Year.  Each of Holdings and Borrower shall not change its
Fiscal Year or permit any of Borrower’s Subsidiaries to change its respective
Fiscal Years.

 

3.13         Press Release; Public Offering Materials.  Holdings and Borrower
each agrees that neither it nor its Affiliates will issue any press releases or
other public disclosure using the name of SunTrust or its affiliates or
referring to this Agreement, the other Loan Documents or the Related
Transactions Documents without at least two (2) Business Days’ prior notice to
SunTrust and without the prior written consent of SunTrust unless, except as set
forth below, such Person is required to do so under law and then, in any event,
such Person will consult (unless prohibited by law) with SunTrust before issuing
such press release or other public disclosure; provided however, such Person
need not obtain such written consent to use SunTrust’s name to refer to this
Agreement to the extent such disclosure is in connection with a prospectus,
proxy statement or other securities filing with the SEC or other Governmental
Authority.

 

39

--------------------------------------------------------------------------------


 

3.14         Limitation on Creation of Subsidiaries.  Holdings and Borrower
shall not and shall not permit Borrower’s Subsidiaries to directly or indirectly
establish, create or acquire any new Subsidiary, except that Borrower or any of
its Subsidiaries may acquire, pursuant to a Permitted Acquisition, establish or
create one or more wholly-owned Subsidiaries and transfer assets to such newly
established or created Subsidiaries so long as the provisions of Section 2.7 are
complied with and, in the case of an Investment in one or more Foreign
Subsidiaries, the provisions of Section 3.3(1) have been complied with.

 

3.15         Hazardous Materials.  Holdings and Borrower shall not and shall not
cause or permit Borrower’s Subsidiaries to cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities by the Credit Parties or any of their
Subsidiaries under, any Environmental Laws or Environmental Permits or
(b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than in the case of (a) or (b), such
violations or Environmental Liabilities that could not reasonably be expected to
have a Material Adverse Effect.

 


3.16         ERISA; FOREIGN PENSION PLANS.


 


(A)           HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT ANY
ERISA AFFILIATE TO CAUSE OR PERMIT TO OCCUR AN ERISA EVENT TO THE EXTENT SUCH
ERISA EVENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT
THEIR SUBSIDIARIES TO ESTABLISH, MAINTAIN AND OPERATE ANY FOREIGN PENSION PLAN
THAT IS NOT IN COMPLIANCE WITH ALL THE REQUIREMENTS OF ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY OR THE RESPECTIVE
REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH FOREIGN PENSION PLAN, WHERE THE
FAILURE TO COMPLY COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 

3.17         Sale-Leasebacks.  Holdings and Borrower shall not and shall not
cause or permit any of their Subsidiaries to engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets; provided
that Holdings, Borrower or any of their Subsidiaries shall be able to enter into
any sale-leaseback transaction involving the Lacey Property so long as the
proceeds of such transaction are applied in accordance with Section 1.5(c).

 


3.18         CAPITAL STOCK.


 


(A)           HOLDINGS WILL NOT ISSUE (I) ANY PREFERRED STOCK OTHER THAN
PERMITTED HOLDINGS PREFERRED STOCK OR (II) ANY REDEEMABLE COMMON STOCK; AND


 


(B)           HOLDINGS WILL NOT PERMIT ANY SUBSIDIARY OF HOLDINGS TO ISSUE ANY
STOCK (INCLUDING BY WAY OF SALES OF TREASURY STOCK) OR ANY OPTIONS OR WARRANTS
TO PURCHASE, OR SECURITIES CONVERTIBLE INTO, STOCK, EXCEPT (I) FOR TRANSFERS AND
REPLACEMENTS OF THE THEN OUTSTANDING SHARES OF STOCK,  (II) FOR STOCK SPLITS,
STOCK DIVIDENDS AND ADDITIONAL ISSUANCES WHICH DO NOT DECREASE THE PERCENTAGE
OWNERSHIP OF HOLDINGS OR ANY OF ITS SUBSIDIARIES IN ANY CLASS OF THE STOCK OF

 

40

--------------------------------------------------------------------------------


 


BORROWER OR SUCH SUBSIDIARY, (III) IN THE CASE OF FOREIGN SUBSIDIARIES OF
BORROWER, TO QUALIFY DIRECTORS TO THE EXTENT REQUIRED UNDER APPLICABLE LAW,
(IV) SUBSIDIARIES OF BORROWER FORMED AFTER THE RESTATEMENT DATE PURSUANT TO
SECTION 3.14 MAY ISSUE STOCK TO BORROWER OR THE RESPECTIVE SUBSIDIARY OF
BORROWER WHICH OWNS SUCH STOCK IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 3.14 AND (V) ANY FOREIGN SUBSIDIARY FORMED AFTER THE RESTATEMENT DATE
PURSUANT TO SECTION 3.14 MAY ISSUE STOCK TO BORROWER, ANY SUBSIDIARY AND ANY
OTHER INVESTOR IF THE INVESTMENT IN SUCH FOREIGN SUBSIDIARY BY BORROWER AND ITS
SUBSIDIARIES IS MADE IN ACCORDANCE WITH SECTION 3.3.  ALL STOCK ISSUED IN
ACCORDANCE WITH THIS SECTION 3.18(B) SHALL, TO THE EXTENT REQUIRED BY A PLEDGE
AGREEMENT, BE DELIVERED TO AGENT AND PLEDGED PURSUANT TO A PLEDGE AGREEMENT.


 

3.19         OFAC.  No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to (i) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (ii) engage in any dealings or transactions prohibited by Section 2
of such executive order, or be otherwise knowingly associated with any such
person in any  manner violative of Section 2, (iii) be a person on the list of
Specially Designated Nationals and Blocked Persons (an “SDN”) under the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) regulations,
or (iv) conduct business with an SDN or in a country in violation of an economic
sanctions program of the United States administered by OFAC or any successor
agency (a “Sanctions Program”).

 


SECTION 4.
FINANCIAL COVENANTS/REPORTING


 

Borrower covenants and agrees that from and after the date hereof until the
Termination Date, Borrower shall perform and comply with, and shall cause each
of the other Credit Parties to perform and comply with, all covenants in this
Section 4 applicable to such Person.

 


4.1           CAPITAL EXPENDITURE LIMITS.


 


(A)           BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL NOT
MAKE CAPITAL EXPENDITURES DURING ANY FISCAL YEAR THAT EXCEED THE AMOUNT SET
FORTH IN THE TABLE BELOW OPPOSITE THE APPLICABLE FISCAL YEAR (THE “CAPEX
LIMIT”); PROVIDED, HOWEVER, THAT THE CAPEX LIMIT FOR EACH SUBSEQUENT FISCAL YEAR
REFERENCED BELOW (COMMENCING WITH THE 2010 FISCAL YEAR) WILL BE INCREASED, IF AT
ALL, BY THE POSITIVE AMOUNT EQUAL TO THE LESSER OF (I) 50% OF THE CAPEX LIMIT
THEN IN EFFECT FOR THE IMMEDIATELY PRECEDING FISCAL YEAR (AFTER GIVING EFFECT TO
ANY INCREASE PURSUANT TO THIS PROVISION), AND (II) THE AMOUNT (IF ANY), EQUAL TO
THE DIFFERENCE OBTAINED BY TAKING THE CAPEX LIMIT THEN IN EFFECT FOR THE
IMMEDIATELY PRECEDING FISCAL YEAR (AFTER GIVING EFFECT TO ANY INCREASE PURSUANT
TO THIS PROVISION) MINUS THE ACTUAL AMOUNT OF ANY CAPITAL EXPENDITURES EXPENDED
DURING SUCH PRECEDING FISCAL YEAR (THE “CARRY OVER AMOUNT”); PROVIDED, FURTHER,
THE CARRY OVER AMOUNT FOR PURPOSES OF MEASURING COMPLIANCE HEREWITH FOR THE 2009
FISCAL YEAR SHALL BE DEEMED TO BE $0.

 

41

--------------------------------------------------------------------------------


 

Fiscal Year

 

Capex Limit

 

2009

 

$

57,500,000

 

2010

 

$

50,000,000

 

2011

 

$

55,000,000

 

2012

 

$

55,000,000

 

2013 and each Fiscal Year thereafter

 

$

60,000,000

 


 


(B)           NOTWITHSTANDING THE FOREGOING, BORROWER AND ITS SUBSIDIARIES MAY
MAKE ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL EXPENDITURES WILL NOT BE
INCLUDED IN ANY DETERMINATION UNDER THE FOREGOING CLAUSE (A)) AS FOLLOWS:
(I) CAPITAL EXPENDITURES WITH THE NET PROCEEDS RECEIVED BY BORROWER OR ANY OF
ITS SUBSIDIARIES FROM ANY ASSET DISPOSITION SO LONG AS SUCH CAPITAL EXPENDITURES
ARE TO BE MADE OR CONTRACTUALLY COMMITTED TO BE MADE WITHIN 180 DAYS (OR IN THE
CASE OF NET PROCEEDS RECEIVED IN RESPECT OF THE LOSS, DAMAGE, DESTRUCTION,
CASUALTY OR CONDEMNATION OF ANY ASSETS OF BORROWER OR ITS SUBSIDIARY, 270 DAYS)
FOLLOWING THE DATE OF SUCH ASSET DISPOSITION OR TO REPLACE OR RESTORE ANY
PROPERTIES OR ASSETS IN RESPECT TO WHICH SUCH NET PROCEEDS WERE PAID TO THE
EXTENT SUCH NET PROCEEDS ARE NOT REQUIRED TO BE APPLIED TO REPAY THE TERM LOAN
PURSUANT TO SECTION 1.5(C); AND (II) CAPITAL EXPENDITURES CONSTITUTING THE
ACQUISITION OR ANY PERMITTED ACQUISITION.


 

4.2           Maximum Leverage Ratio.  Holdings, Borrower and its Subsidiaries
on a consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Leverage Ratio as of the last day of such Fiscal Quarter and for the
12-month period then ended of not more than the following:

 

2.80 to 1.0 for the Fiscal Quarter ending March 31, 2009;

3.25 to 1.0 for the Fiscal Quarter ending June 30, 2009;

3.25 to 1.0 for the Fiscal Quarter ending September 30, 2009;

3.00 to 1.0 for the Fiscal Quarter ending December 31, 2009;

3.00 to 1.0 for the Fiscal Quarter ending March 31, 2010;

2.75 to 1.0 for the Fiscal Quarter ending June 30, 2010;

2.75 to 1.0 for the Fiscal Quarter ending September 30, 2010;

2.50 to 1.0 for the Fiscal Quarter ending December 31, 2010;

2.50 to 1.0 for the Fiscal Quarter ending March 31, 2011;

2.25 to 1.0 for the Fiscal Quarter ending June 30, 2011;

2.25 to 1.0 for the Fiscal Quarter ending September 30, 2011;

2.25 to 1.0 for the Fiscal Quarter ending December 31, 2011;

2.00 to 1.0 for each Fiscal Quarter ending thereafter.

 


4.3           FIXED CHARGE COVERAGE RATIO.


 

Holdings, Borrower and its Subsidiaries on a consolidated basis shall have a
Fixed Charge Coverage Ratio of not less than 1.20 to 1.00 as of the last day of
each Fiscal Quarter and for the 12-month period then ended.

 

42

--------------------------------------------------------------------------------


 

4.4           Financial Statements and Other Reports.  Holdings and Borrower
will maintain, and cause each of its Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of Financial Statements in conformity with GAAP
(it being understood that quarterly Financial Statements are not required to
have footnote disclosures).  Borrower will deliver each of the Financial
Statements and other reports described below in electronic form to Agent and
Agent will deliver, or cause to be delivered, copies thereof to the Lenders:

 


(A)           QUARTERLY FINANCIALS.  NOT LATER THAN THE EARLIER OF (I) 45 DAYS
AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF
HOLDINGS (COMMENCING WITH THE FISCAL QUARTER ENDED MARCH 31, 2009), AND (II) THE
PUBLIC FILING WITH THE SEC OF HOLDINGS’ FORM 10-Q FOR EACH SUCH FISCAL QUARTER,
BORROWER WILL DELIVER TO AGENT A COPY OF SUCH FORM 10-Q FOR SUCH FISCAL QUARTER
AND, TO THE EXTENT NOT INCLUDED THEREIN, (1) THE CONSOLIDATED BALANCE SHEETS OF
HOLDINGS AND ITS SUBSIDIARIES, AS AT THE END OF SUCH FISCAL QUARTER, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW
FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN
CURRENT FISCAL YEAR OF HOLDINGS TO THE END OF SUCH FISCAL QUARTER AND (2) A
REPORT SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR; PROVIDED THAT THE FILING WITH
THE SEC BY HOLDINGS OF ITS QUARTERLY REPORT ON FORM 10-Q FOR THE APPLICABLE
FISCAL QUARTER WITHIN THE TIME PERIOD SET FORTH IN THIS SECTION 4.4(A) SHALL
SATISFY THE REQUIREMENTS OF THIS SECTION 4.4(A).


 


(B)           YEAR-END FINANCIALS.  NOT LATER THAN THE EARLIER OF (A) 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS (COMMENCING WITH THE FISCAL YEAR
ENDED DECEMBER 31, 2009) AND (B) THE PUBLIC FILING WITH THE SEC OF HOLDINGS’
FORM 10-K FOR SUCH FISCAL YEAR, BORROWER WILL DELIVER TO AGENT A COPY OF SUCH
FORM 10-K FOR SUCH FISCAL YEAR AND, TO THE EXTENT NOT INCLUDED THEREIN, (1) THE
CONSOLIDATED BALANCE SHEETS OF HOLDINGS AND ITS SUBSIDIARIES, AS AT THE END OF
SUCH YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOW FOR SUCH FISCAL YEAR, AND (2) A REPORT WITH RESPECT TO THE
CONSOLIDATED FINANCIAL STATEMENTS FROM A FIRM OF CERTIFIED PUBLIC ACCOUNTANTS
SELECTED BY BORROWER AND REASONABLY ACCEPTABLE TO AGENT, WHICH REPORT SHALL BE
PREPARED IN ACCORDANCE WITH STATEMENT OF AUDITING STANDARDS NO. 58 (THE
“STATEMENT”) “REPORTS ON AUDITED FINANCIAL STATEMENTS” AND SUCH REPORT SHALL BE
“UNQUALIFIED” (AS SUCH TERM IS DEFINED IN SUCH STATEMENT); PROVIDED THAT THE
FILING WITH THE SEC BY HOLDINGS OF ITS ANNUAL REPORT ON FORM 10-K FOR THE
APPLICABLE FISCAL YEAR WITHIN THE TIME PERIOD SET FORTH IN THIS
SECTION 4.4(B) SHALL SATISFY THE REQUIREMENTS OF THIS SECTION 4.4(B).


 


(C)           RESERVED.


 


(D)           APPRAISALS.  FROM TIME TO TIME, IF AGENT OR ANY LENDER DETERMINES
THAT OBTAINING APPRAISALS IS NECESSARY IN ORDER FOR AGENT OR SUCH LENDER TO
COMPLY WITH APPLICABLE LAWS OR REGULATIONS, AGENT WILL, AT BORROWER’S EXPENSE,
OBTAIN APPRAISAL REPORTS IN FORM AND SUBSTANCE AND FROM APPRAISERS SATISFACTORY
TO AGENT STATING THE THEN CURRENT FAIR MARKET VALUES OF ALL OR ANY PORTION OF
THE REAL ESTATE OWNED BY CREDIT PARTIES.  IN ADDITION TO THE FOREGOING, AT
BORROWER’S EXPENSE, AT ANY TIME WHILE AND SO LONG AS AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, AND IN THE ABSENCE OF AN EVENT OF DEFAULT NOT
MORE THAN ONCE DURING EACH CALENDAR YEAR, AGENT MAY OBTAIN APPRAISAL REPORTS IN
FORM AND SUBSTANCE AND FROM APPRAISERS

 

43

--------------------------------------------------------------------------------


 


SATISFACTORY TO AGENT STATING THE THEN CURRENT MARKET VALUES OF ALL OR ANY
PORTION OF THE REAL ESTATE AND PERSONAL PROPERTY OWNED BY ANY OF THE CREDIT
PARTIES.


 


(E)           BUDGET.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN SIXTY
(60) DAYS AFTER THE LAST DAY OF EACH OF HOLDINGS’ FISCAL YEARS, BORROWER WILL
DELIVER A BUDGET OF HOLDINGS AND ITS SUBSIDIARIES FOR THE FORTHCOMING FISCAL
YEAR, PREPARED ON A QUARTER BY QUARTER BASIS.


 


(F)            RESERVED.


 


(G)           EVENTS OF DEFAULT, ETC.  PROMPTLY UPON ANY RESPONSIBLE OFFICER OF
HOLDINGS OR BORROWER OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS OR
CONDITIONS, BORROWER SHALL DELIVER COPIES OF ALL NOTICES GIVEN OR RECEIVED BY
BORROWER OR HOLDINGS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH RESPECT TO ANY
SUCH EVENT OR CONDITION AND A CERTIFICATE OF BORROWER’S CHIEF EXECUTIVE OFFICER
SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF SUCH EVENT OR CONDITION AND
WHAT ACTION HOLDINGS, BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS
TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO (1) ANY CONDITION OR
EVENT THAT CONSTITUTES, OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE
OCCURRENCE OF, AN EVENT OF DEFAULT OR DEFAULT, (2) ANY NOTICE THAT ANY PERSON
HAS GIVEN TO BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OTHER ACTION TAKEN WITH
RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF THE TYPE REFERRED TO IN
SECTION 6.1(B),  (3) ANY NOTICE GIVEN OR ACTION TAKEN IN RESPECT OF A CLAIMED
MATERIAL DEFAULT OR BREACH OF THE PURCHASE DOCUMENTS AND ANY CLAIM FOR
INDEMNIFICATION OR REIMBURSEMENT MADE WITH RESPECT TO THE PURCHASE DOCUMENTS BY
ANY PARTY THERETO, OR (4) ANY EVENT OR CONDITION THAT COULD REASONABLY BE
EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT.


 


(H)           LITIGATION.  PROMPTLY UPON ANY RESPONSIBLE OFFICER OF HOLDINGS OR
BORROWER OBTAINING KNOWLEDGE OF (1) THE INSTITUTION OF ANY ACTION, CHARGE,
CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION, TAX AUDIT
OR ARBITRATION NOW PENDING OR THREATENED AGAINST OR AFFECTING ANY CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES (“LITIGATION”) NOT PREVIOUSLY DISCLOSED BY BORROWER TO
CO-ADMINISTRATIVE AGENTS OR (2) ANY MATERIAL DEVELOPMENT IN ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AT ANY TIME PENDING
AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY
OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES WHICH, IN EACH CASE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, BORROWER WILL PROMPTLY
GIVE NOTICE THEREOF TO EACH CO-ADMINISTRATIVE AGENTS AND PROVIDE SUCH OTHER
INFORMATION AS MAY BE REASONABLY AVAILABLE TO THEM TO ENABLE CO-ADMINISTRATIVE
AGENTS AND THEIR COUNSEL TO EVALUATE SUCH MATTER.


 


(I)            NOTICE OF CORPORATE AND OTHER CHANGES.  BORROWER SHALL PROVIDE
PROMPT WRITTEN NOTICE OF (1) ANY CHANGE AFTER THE RESTATEMENT DATE IN THE
AUTHORIZED AND ISSUED STOCK OF ANY CREDIT PARTY (OTHER THAN HOLDINGS) OR ANY
SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN ANY CHANGE IN THE AUTHORIZED AND
ISSUED STOCK OF SUCH SUBSIDIARY HELD BY BORROWER OR ANY OF ITS SUBSIDIARIES) OR
ANY AMENDMENT TO THE ARTICLES OR CERTIFICATE OF INCORPORATION, BY-LAWS,
PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY CREDIT PARTY,
(2) ANY SUBSIDIARY CREATED OR ACQUIRED BY ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES AFTER THE RESTATEMENT DATE,

 

44

--------------------------------------------------------------------------------


 


SUCH NOTICE, IN EACH CASE, TO IDENTIFY THE APPLICABLE JURISDICTIONS, CAPITAL
STRUCTURES OR SUBSIDIARIES, AS APPLICABLE, (3) ANY CHANGES TO THE LIST OF
SUBSIDIARIES THAT ARE CREDIT PARTIES, (4) ANY AMENDMENT, SUPPLEMENT OR OTHER
MODIFICATION TO ANY OF THE PURCHASE DOCUMENTS, (5) THE OCCURRENCE OF ANY ERISA
EVENT THAT ALONE, OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF HOLDINGS AND ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $2,000,000, AND (6) ANY OTHER
EVENT THAT OCCURS AFTER THE RESTATEMENT DATE WHICH WOULD CAUSE ANY OF THE
REPRESENTATIONS AND WARRANTIES IN SECTION 5 OF THIS AGREEMENT (EXCEPT TO THE
EXTENT SUCH REPRESENTATION OR WARRANTY IS MADE ONLY AS OF THE RESTATEMENT DATE)
OR IN ANY OTHER LOAN DOCUMENT TO BE UNTRUE OR MISLEADING IN ANY MATERIAL
RESPECT.  THE FOREGOING NOTICE REQUIREMENT SHALL NOT BE CONSTRUED TO CONSTITUTE
CONSENT BY ANY OF THE LENDERS TO ANY TRANSACTION REFERRED TO ABOVE WHICH IS NOT
EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT.


 


(J)            CUSTOMER CONCENTRATION.  BORROWER SHALL PROVIDE PROMPT WRITTEN
NOTICE IF ANY CUSTOMER WHICH WAS ONE OF BORROWER’S AND ITS SUBSIDIARIES’ LARGEST
FIVE (5) CUSTOMERS ON A CONSOLIDATED BASIS IN TERMS OF REVENUE IN THE PRIOR
FISCAL YEAR GIVES NOTICE THAT IT INTENDS TO CANCEL ITS CONTRACT OR SIGNIFICANTLY
REDUCE ITS USAGE OF SERVICES (OR BORROWER HAS REASON TO BELIEVE THAT SUCH USAGE
WILL BE SO REDUCED) IF AS A RESULT THEREOF SUCH CUSTOMER COULD REASONABLY BE
EXPECTED TO CEASE TO BE ONE OF BORROWER’S AND ITS SUBSIDIARIES’ LARGEST TEN
(10) CUSTOMERS ON A CONSOLIDATED BASIS IN THE THEN CURRENT FISCAL YEAR.


 


(K)           OTHER INFORMATION.  WITH REASONABLE PROMPTNESS, BORROWER WILL
DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT TO HOLDINGS OR ANY
SUBSIDIARY OF HOLDINGS AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY A
CO-ADMINISTRATIVE AGENT.


 


(L)            COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE.  TOGETHER
WITH EACH DELIVERY OF FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES
PURSUANT TO SECTIONS 4.4(A) AND (B), BORROWER WILL DELIVER A FULLY AND PROPERLY
COMPLETED COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE (IN SUBSTANTIALLY
THE SAME FORM AS ANNEX D (THE “COMPLIANCE, PRICING AND EXCESS CASH FLOW
CERTIFICATE”) SIGNED BY BORROWER’S CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER OR OTHER OFFICER ACCEPTABLE TO AGENT; PROVIDED THAT THE EXCESS CASH FLOW
PORTION OF SUCH CERTIFICATE IS ONLY REQUIRED TO BE DELIVERED ANNUALLY.


 

4.5           Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.  Financial statements and other information furnished to
Agent pursuant to Section 4.4 or any other section (unless specifically
indicated otherwise) shall be prepared in accordance with GAAP as in effect at
the time of such preparation; provided that to the extent an Accounting Change
results in a material change in the method of accounting in the financial
statements required to be furnished to Agent hereunder or in the calculation of
financial covenants, standards or terms contained in this Agreement, the parties
hereto agree to enter into good faith negotiations to amend such provisions so
as equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of the Credit Parties will be the same
after such changes as they were before such changes; and if the parties fail to
agree on the amendment of such

 

45

--------------------------------------------------------------------------------


 

provisions, Borrower will furnish financial statements in accordance with such
changes but shall provide calculations for all financial covenants, perform all
financial covenants and otherwise observe all financial standards and terms in
accordance with applicable accounting principles and practices in effect
immediately prior to such changes; provided further that Borrower shall prepare
footnotes to the Financial Statements required to be delivered hereunder that
show the differences between the Financial Statements delivered (which reflect
such Accounting Changes) and the basis for calculating financial covenant
compliance (without reflecting such Accounting Changes).   All such adjustments
described in clause (c) of the definition of the term Accounting Changes
resulting from expenditures made subsequent to the Restatement Date (including
capitalization of costs and expenses or payment of pre-Restatement Date
liabilities) shall be treated as expenses in the period the expenditures are
made.

 


SECTION 5.
REPRESENTATIONS AND WARRANTIES


 

To induce Agent and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Holdings and Borrower, jointly
and severally, represent, warrant and covenant to Agent and each Lender that the
following statements are and, after giving effect to the Related Transactions
and the Acquisition, will remain true, correct and complete until the
Termination Date:

 


5.1           DISCLOSURE.  (A)     TO THE KNOWLEDGE OF ANY RESPONSIBLE OFFICER
OF HOLDINGS OR BORROWER, NO REPRESENTATION OR WARRANTY OF ANY CREDIT PARTY
CONTAINED IN THIS AGREEMENT, THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 5.5, THE OTHER RELATED TRANSACTIONS DOCUMENTS OR ANY OTHER DOCUMENT,
CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO AGENT OR ANY LENDER BY OR ON
BEHALF OF ANY SUCH PERSON FOR USE IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
RELATED TRANSACTIONS DOCUMENTS WHEN TAKEN AS A WHOLE CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED OR OMITS TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT
MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.


 


(B)           AS OF THE RESTATEMENT DATE, IMMEDIATELY PRIOR TO GIVING EFFECT TO
THIS AGREEMENT ON THE RESTATEMENT DATE, (I) EACH REPRESENTATION AND WARRANTY OF
ANY CREDIT PARTY SET FORTH IN THE EXISTING CREDIT AGREEMENT WAS TRUE AND CORRECT
IN ALL MATERIAL RESPECTS (WITHOUT DUPLICATION OF ANY MATERIALITY QUALIFIER
CONTAINED THEREIN AND EXCEPT WITH RESPECT TO ANY REPRESENTATION OR WARRANTY THAT
WAS AS OF A DATE CERTAIN IN WHICH CASE SUCH REPRESENTATION OR WARRANTY WAS TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE (WITHOUT DUPLICATION OF ANY
MATERIALITY QUALIFIER CONTAINED THEREIN) AND (II) NO “DEFAULT” OR “EVENT OF
DEFAULT” (AS EACH SUCH TERM WAS DEFINED IN THE EXISTING CREDIT AGREEMENT) HAD
OCCURRED AND WAS CONTINUING UNDER OR WITH RESPECT TO THE EXISTING CREDIT
AGREEMENT.


 

5.2           No Material Adverse Effect.  Since December 31, 2008, there have
been no events or changes in facts or circumstances affecting Holdings or any of
its Subsidiaries which had or could reasonably be expected to have a Material
Adverse Effect and that have not been disclosed herein or in the attached
Disclosure Schedules.

 

46

--------------------------------------------------------------------------------


 

5.3           No Conflict; Governmental Approvals.  The consummation of the
Related Transactions does not and will not violate or conflict with any laws,
rules, regulations or orders of any Governmental Authority or violate, conflict
with, result in a breach of, or constitute a default (with due notice or lapse
of time or both) under any Contractual Obligation or organizational documents of
Holdings or any of its Subsidiaries except if such violations, conflicts,
breaches or defaults have not had and could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.  The
execution, delivery and performance by Holdings and Borrower of this Agreement,
and by each Credit Party of the other Loan Documents to which it is a party do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority or any other Person except those as have
been obtained or made and are in full force and effect or where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 


5.4           ORGANIZATION, POWERS, CAPITALIZATION AND GOOD STANDING.


 


(A)           ORGANIZATION AND POWERS.  HOLDINGS AND EACH OF ITS SUBSIDIARIES IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION AND QUALIFIED TO DO BUSINESS IN ALL STATES WHERE
SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE FAILURE TO BE SO QUALIFIED COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE (I) JURISDICTION
OF ORGANIZATION OF HOLDING AND EACH OF ITS SUBSIDIARIES AND (II) JURISDICTIONS
IN WHICH HOLDINGS AND EACH OF ITS SUBSIDIARIES IS AS OF THE RESTATEMENT DATE
QUALIFIED TO DO BUSINESS ARE SET FORTH ON SCHEDULE 5.4(A).  HOLDINGS AND EACH OF
ITS SUBSIDIARIES HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO OWN AND
OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND PROPOSED
TO BE CONDUCTED, TO ENTER INTO EACH RELATED TRANSACTIONS DOCUMENT TO WHICH IT IS
A PARTY AND TO INCUR THE OBLIGATIONS, GRANT LIENS AND SECURITY INTERESTS IN THE
COLLATERAL AND CARRY OUT THE RELATED TRANSACTIONS.  AS OF THE RESTATEMENT DATE,
THE SUBSIDIARIES OF HOLDINGS THAT ARE CREDIT PARTIES ARE INDICATED AS SUCH ON
SCHEDULE 5.4(A).


 


(B)           CAPITALIZATION.  AS OF THE RESTATEMENT DATE:  (I) THE AUTHORIZED
STOCK OF HOLDINGS AND EACH OF ITS SUBSIDIARIES IS AS SET FORTH ON SCHEDULE
5.4(B); (II) ALL ISSUED AND OUTSTANDING STOCK OF HOLDINGS AND EACH OF ITS
SUBSIDIARIES IS DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, AND SUCH STOCK WAS ISSUED IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE STATE, FEDERAL AND FOREIGN LAWS CONCERNING THE ISSUANCE OF
SECURITIES; (III) ALL ISSUED AND OUTSTANDING STOCK OF BORROWER AND EACH OF ITS
SUBSIDIARIES IS FREE AND CLEAR OF ALL LIENS OTHER THAN THOSE IN FAVOR OF AGENT
FOR THE BENEFIT OF AGENT AND LENDERS; (IV) THE IDENTITY OF THE HOLDERS OF THE
STOCK OF EACH OF BORROWER AND ITS SUBSIDIARIES AND THE PERCENTAGE OF THEIR
FULLY-DILUTED OWNERSHIP OF THE STOCK OF EACH OF BORROWER AND ITS SUBSIDIARIES IS
SET FORTH ON SCHEDULE 5.4(B); AND (V) NO STOCK OF BORROWER OR ANY OF ITS
SUBSIDIARIES, OTHER THAN THOSE DESCRIBED ABOVE, ARE ISSUED AND OUTSTANDING. 
EXCEPT AS PROVIDED IN SCHEDULE 5.4(B), AS OF THE RESTATEMENT DATE, THERE ARE NO
PREEMPTIVE OR OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR
SIMILAR AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION FROM
HOLDINGS OR ANY OF ITS SUBSIDIARIES OF ANY STOCK OF ANY SUCH ENTITY.

 

47

--------------------------------------------------------------------------------



 


(C)           BINDING OBLIGATION.  THIS AGREEMENT IS, AND THE OTHER RELATED
TRANSACTIONS DOCUMENTS WHEN EXECUTED AND DELIVERED WILL BE, THE LEGALLY VALID
AND BINDING OBLIGATIONS OF THE APPLICABLE PARTIES THERETO, EACH ENFORCEABLE
AGAINST EACH OF SUCH PARTIES, AS APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND THE EFFECTS
OF GENERAL PRINCIPLES OF EQUITY.


 

5.5           Financial Statements and Budget.  All Financial Statements
concerning Holdings, Borrower and their respective Subsidiaries which have been
or will hereafter be furnished to Agent pursuant to this Agreement have been or
will be prepared in accordance with GAAP consistently applied (except as
disclosed therein) and do or will present fairly in all material respects the
financial condition of the entities covered thereby as at the dates thereof and
the results of their operations for the periods then ended, subject to, in the
case of unaudited Financial Statements, the absence of footnotes and normal
year-end adjustments.

 

Each Budget delivered pursuant to Section 4.4(e) of this Agreement represent or
will represent as of the date thereof the good faith estimate of Borrower and
its senior management concerning the most probable course of its business it
being understood that projections are subject to inherent uncertainties and that
actual results may differ.

 

5.6           Intellectual Property.  Each of Holdings and its Subsidiaries
owns, is licensed to use or otherwise has the right to use, all Intellectual
Property used in or necessary for the conduct of its business as currently
conducted except where such failure could not be reasonably expected to have a
Material Adverse Effect and all registered Intellectual Property is properly
registered and is identified on Schedule 5.6.  Except as disclosed in Schedule
5.6, to the knowledge of any Responsible Officer of Holdings or Borrower, the
use of such Intellectual Property by Holdings and its Subsidiaries and the
conduct of their businesses does not and has not been alleged by any Person to
infringe on the rights of any Person.

 

5.7           Investigations, Audits, Etc.  As of the Restatement Date, except
as set forth on Schedule 5.7, neither Holdings nor any of its Subsidiaries has
any knowledge or has received any formal notice that it is the subject of any
review or audit by the IRS or any governmental investigation concerning the
violation or possible violation of any law.

 

5.8           Employee Matters.  Except as set forth on Schedule 5.8,
(a) neither Holdings nor any Domestic Subsidiary nor any of their respective
employees is subject to any collective bargaining agreement, (b) no petition for
certification or union election is pending with respect to the employees of
Holdings or any Domestic Subsidiary and no union or collective bargaining unit
has sought such certification or recognition with respect to the employees of
Holdings or any Domestic Subsidiary, (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the knowledge of any Responsible
Officer of Holdings or Borrower after due inquiry, threatened between Holdings
or any other Credit Party and its respective employees, other than employee
grievances arising in the ordinary course of business which could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect and (d) hours worked by and payment made to employees of each of Holdings
and its Domestic

 

48

--------------------------------------------------------------------------------


 

Subsidiaries comply in all material respects with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters.

 

5.9           Solvency.  Holdings and its Subsidiaries when taken as a whole are
Solvent.

 

5.10         Litigation; Adverse Facts.  Except as set forth on Schedule 5.10,
there are no judgments outstanding against Holdings or any of its Subsidiaries
or affecting any property of Holdings or any of its Subsidiaries, nor is there
any significant Litigation pending, or to the knowledge of any Responsible
Officer of Holdings or Borrower threatened, against Holdings or any of its
Subsidiaries.  None of such outstanding judgments or pending or threatened
Litigation could reasonably be expected to result in a Material Adverse Effect.

 


5.11         USE OF PROCEEDS; MARGIN REGULATIONS.


 


(A)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED FOR “BUYING” OR
“CARRYING” “MARGIN STOCK” WHICH WOULD RESULT IN ANY LOAN BEING “DIRECTLY OR
INDIRECTLY SECURED” BY SUCH MARGIN STOCK WITHIN THE RESPECTIVE MEANINGS OF SUCH
TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY OTHER PURPOSE THAT
VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.  IF REQUESTED BY AGENT, HOLDINGS AND BORROWER WILL, AND
WILL CAUSE EACH OF BORROWER’S SUBSIDIARIES TO, FURNISH TO AGENT AND EACH LENDER
A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF FR
FORM G-3 OR FR FORM U-1, AS APPLICABLE, REFERRED TO IN REGULATION U.


 


(B)           BORROWER SHALL UTILIZE THE PROCEEDS OF (I) THE ACQUISITION TERM
LOAN SOLELY TO FINANCE THE ACQUISITION (AND TO PAY ANY RELATED TRANSACTION
EXPENSES), AND (II) THE REVOLVING LOAN AND THE SWINGLINE LOAN TO FINANCE
BORROWER’S ORDINARY WORKING CAPITAL AND GENERAL CORPORATE NEEDS (INCLUDING,
WITHOUT LIMITATION, FOR INVESTMENTS, PERMITTED ACQUISITIONS, RESTRICTED PAYMENTS
AND PAYMENTS WITH RESPECT TO INDEBTEDNESS EXPRESSLY PERMITTED HEREUNDER). 
SCHEDULE 5.11 CONTAINS A DESCRIPTION OF BORROWER’S SOURCES AND USES OF FUNDS AS
OF THE RESTATEMENT DATE, INCLUDING LOANS AND LETTER OF CREDIT OBLIGATIONS TO BE
MADE OR INCURRED ON THAT DATE, AND A FUNDS FLOW MEMORANDUM DETAILING HOW FUNDS
FROM EACH SOURCE ARE TO BE TRANSFERRED FOR PARTICULAR USES.


 

(c)           None of Holdings, Borrower or any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

5.12         Ownership of Property; Liens.  As of the Restatement Date, the real
estate (“Real Estate”) listed in Schedule 5.12 constitutes all of the real
property owned, leased, subleased, or used by any Credit Party.  Each of the
Credit Parties owns good and marketable fee simple title to all of its owned
Real Estate, and valid and marketable leasehold interests in all of its leased
Real Estate, all as described on Schedule 5.12, and copies of each material
lease or a summary of terms thereof reasonably satisfactory to Co-Administrative
Agents have been delivered to the Co-Administrative Agents.  Schedule 5.12
further describes any Real Estate with respect to which any Credit Party is a
lessor, sublessor or assignor as of the Restatement Date.  Each of the Credit
Parties and each of its Subsidiaries also has good and marketable title to, or
valid

 

49

--------------------------------------------------------------------------------


 

leasehold interests in, all of its personal property and assets.  As of the
Restatement Date, none of the properties and assets of any Credit Party or any
of its Subsidiaries are subject to any Liens other than Permitted Encumbrances,
and there are no facts, circumstances or conditions known to any Responsible
Officer of Borrower that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances against the properties or
assets of any Credit Party.  Each of the Credit Parties has received all deeds,
assignments, waivers, consents, nondisturbance and attornment or similar
agreements, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Credit Party’s right, title and interest in and to all such Real
Estate and other properties and assets except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.  Schedule 5.12
also describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate.  As of the Restatement Date,
no portion of any Credit Party’s Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored
in all material respects to its original condition or otherwise remedied.  As of
the Restatement Date, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

 


5.13         ENVIRONMENTAL MATTERS.


 


(A)           EXCEPT AS SET FORTH IN SCHEDULE 5.13 AS OF THE RESTATEMENT DATE:
(I) THE REAL ESTATE IS FREE OF CONTAMINATION FROM ANY HAZARDOUS MATERIAL EXCEPT
FOR SUCH CONTAMINATION THAT COULD NOT REASONABLY BE EXPECTED TO ADVERSELY IMPACT
THE VALUE OR MARKETABILITY OF SUCH REAL ESTATE AND THAT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ITS SUBSIDIARIES
IN EXCESS OF $1,000,000 IN THE AGGREGATE; (II) NEITHER HOLDINGS NOR ANY
SUBSIDIARY OF HOLDINGS HAS CAUSED OR SUFFERED TO OCCUR ANY RELEASE OF HAZARDOUS
MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF THEIR REAL ESTATE;
(III) HOLDINGS AND ITS SUBSIDIARIES ARE AND HAVE BEEN IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS, EXCEPT FOR SUCH NONCOMPLIANCE THAT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ITS SUBSIDIARIES
IN EXCESS OF $1,000,000 IN THE AGGREGATE; (IV) HOLDINGS AND ITS SUBSIDIARIES
HAVE OBTAINED, AND ARE IN COMPLIANCE WITH, ALL ENVIRONMENTAL PERMITS REQUIRED BY
ENVIRONMENTAL LAWS FOR THE OPERATIONS OF THEIR RESPECTIVE BUSINESSES AS
PRESENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED, EXCEPT WHERE THE FAILURE TO
SO OBTAIN OR COMPLY WITH SUCH ENVIRONMENTAL PERMITS COULD NOT REASONABLY BE
EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ITS SUBSIDIARIES
IN EXCESS OF $1,000,000 IN THE AGGREGATE, AND ALL SUCH ENVIRONMENTAL PERMITS ARE
VALID, UNCONTESTED AND IN GOOD STANDING; (V) NEITHER HOLDINGS NOR ANY SUBSIDIARY
OF HOLDINGS IS INVOLVED IN OPERATIONS OR KNOWS OF ANY FACTS, CIRCUMSTANCES OR
CONDITIONS, INCLUDING ANY RELEASES OF HAZARDOUS MATERIALS, THAT ARE LIKELY TO
RESULT IN ANY ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ANY SUBSIDIARY OF
HOLDINGS WHICH COULD REASONABLY BE EXPECTED TO BE IN EXCESS OF $1,000,000 IN THE
AGGREGATE, AND NEITHER HOLDINGS NOR ANY SUBSIDIARY OF HOLDINGS HAS PERMITTED ANY
CURRENT OR FORMER TENANT OR OCCUPANT OF THE REAL ESTATE TO ENGAGE IN ANY SUCH
OPERATIONS; (VI) THERE IS NO LITIGATION ARISING UNDER OR RELATED TO ANY
ENVIRONMENTAL LAWS, ENVIRONMENTAL PERMITS OR HAZARDOUS MATERIAL THAT SEEKS
DAMAGES, PENALTIES, FINES, COSTS OR EXPENSES IN EXCESS OF $1,000,000 IN THE
AGGREGATE OR INJUNCTIVE RELIEF AGAINST, OR THAT ALLEGES CRIMINAL MISCONDUCT

 

50

--------------------------------------------------------------------------------


 


BY, HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS; (VII) NO NOTICE HAS BEEN RECEIVED BY
HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS IDENTIFYING ANY OF THEM AS A “POTENTIALLY
RESPONSIBLE PARTY” OR REQUESTING INFORMATION UNDER CERCLA OR ANALOGOUS STATE
STATUTES, AND TO THE KNOWLEDGE OF ANY RESPONSIBLE OFFICER OF ANY THE CREDIT
PARTIES, THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT COULD REASONABLY
BE EXPECTED TO RESULT IN ANY OF HOLDINGS OR ITS SUBSIDIARIES BEING IDENTIFIED AS
A “POTENTIALLY RESPONSIBLE PARTY” UNDER CERCLA OR ANALOGOUS STATE STATUTES; AND
(VIII) HOLDINGS AND ITS SUBSIDIARIES HAVE PROVIDED TO AGENT COPIES OF ALL
ENVIRONMENTAL REPORTS, REVIEWS AND AUDITS AND ALL WRITTEN INFORMATION PERTAINING
TO ACTUAL OR POTENTIAL ENVIRONMENTAL LIABILITIES, IN EACH CASE RELATING TO ANY
OF HOLDINGS OR ITS SUBSIDIARIES TO THE EXTENT THE FOREGOING ARE IN THE
POSSESSION, CUSTODY OR CONTROL OF HOLDINGS OR ITS SUBSIDIARIES.


 


(B)           HOLDINGS AND BORROWER EACH HEREBY ACKNOWLEDGES AND AGREES THAT
AGENT (I) IS NOT NOW, AND HAS NOT EVER BEEN, IN CONTROL OF ANY OF THE REAL
ESTATE OR AFFAIRS OF HOLDINGS OR ITS SUBSIDIARIES AND (II) DOES NOT HAVE THE
CAPACITY THROUGH THE PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE TO INFLUENCE
HOLDING’S OR ITS SUBSIDIARIES’ CONDUCT WITH RESPECT TO THE OWNERSHIP, OPERATION
OR MANAGEMENT OF ANY OF THEIR REAL ESTATE OR COMPLIANCE WITH ENVIRONMENTAL LAWS
OR ENVIRONMENTAL PERMITS.


 


5.14         ERISA; FOREIGN PENSION PLANS.


 


(A)           SCHEDULE 5.14 LISTS ALL MATERIAL PLANS AND MATERIAL FOREIGN
PENSION PLANS THAT ARE SPONSORED OR MAINTAINED BY ANY CREDIT PARTY AND ALL TITLE
IV PLANS, MULTIEMPLOYER PLANS THAT ANY CREDIT PARTY OR ERISA AFFILIATE
CONTRIBUTES TO, SPONSORS OR MAINTAINS.  COPIES OF ALL TITLE IV PLANS, TOGETHER
WITH A COPY OF THE LATEST FORM 5500-SERIES REPORT FOR EACH SUCH TITLE IV PLAN
HAVE BEEN MADE AVAILABLE TO AGENT.  EXCEPT WITH RESPECT TO MULTIEMPLOYER PLANS,
EACH QUALIFIED PLAN HAS RECEIVED A FAVORABLE DETERMINATION FROM THE IRS, IS
MAINTAINED UNDER A PROTOTYPE PLAN AND MAY RELY UPON A FAVORABLE OPINION LETTER
ISSUED BY THE IRS WITH RESPECT TO SUCH PROTOTYPE PLAN, OR IS WITHIN THE
APPLICABLE REMEDIAL AMENDMENT PERIOD.  EXCEPT AS WOULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT: (I) EACH PLAN IS IN COMPLIANCE WITH
THE APPLICABLE PROVISIONS OF ERISA AND THE IRC, (II) NEITHER ANY CREDIT PARTY
NOR ERISA AFFILIATE HAS FAILED TO MAKE ANY CONTRIBUTION OR PAY ANY AMOUNT DUE AS
REQUIRED BY EITHER SECTION 412 OF THE IRC OR SECTION 302 OF ERISA OR THE TERMS
OF ANY TITLE IV PLAN AND (III) NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE HAS
ENGAGED IN A NON-EXEMPT “PROHIBITED TRANSACTION,” AS DEFINED IN SECTION 406 OF
ERISA AND SECTION 4975 OF THE IRC, IN CONNECTION WITH ANY PLAN, THAT WOULD
SUBJECT ANY CREDIT PARTY TO A TAX ON PROHIBITED TRANSACTIONS IMPOSED BY
SECTION 502(I) OF ERISA OR SECTION 4975 OF THE IRC.


 


(B)           EXCEPT AS SET FORTH IN SCHEDULE 5.14: (I) NO TITLE IV PLAN HAS ANY
UNFUNDED PENSION LIABILITY; (II) NO ERISA EVENT OR EVENT DESCRIBED IN
SECTION 4062(E) OF ERISA WITH RESPECT TO ANY TITLE IV PLAN HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (III) THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF
ANY RESPONSIBLE OFFICER OF BORROWER, THREATENED CLAIMS (OTHER THAN CLAIMS FOR
BENEFITS IN THE NORMAL COURSE), SANCTIONS, ACTIONS OR LAWSUITS, ASSERTED OR
INSTITUTED AGAINST ANY PLAN OR ANY PERSON AS FIDUCIARY OR SPONSOR OF ANY PLAN
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (IV) NO
CREDIT PARTY OR ERISA AFFILIATE HAS INCURRED OR REASONABLY EXPECTS TO INCUR A
MATERIAL LIABILITY AS A RESULT OF A

 

51

--------------------------------------------------------------------------------


 


COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN; AND (V) WITHIN THE
LAST FIVE YEARS NO TITLE IV PLAN OF ANY CREDIT PARTY OR ERISA AFFILIATE HAS BEEN
TERMINATED, WHETHER OR NOT IN A “STANDARD TERMINATION” AS THAT TERM IS USED IN
SECTION 4041(B)(1) OF ERISA.


 


(C)           (I)            EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, EACH FOREIGN PENSION PLAN IS IN COMPLIANCE AND IN
GOOD STANDING (TO THE EXTENT SUCH CONCEPT EXISTS IN THE RELEVANT JURISDICTION)
IN ALL MATERIAL RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE
THERETO, INCLUDING ALL FUNDING REQUIREMENTS, AND THE RESPECTIVE REQUIREMENTS OF
THE GOVERNING DOCUMENTS FOR SUCH FOREIGN PENSION PLAN; (II) WITH RESPECT TO EACH
FOREIGN PENSION PLAN MAINTAINED OR CONTRIBUTED TO BY ANY CREDIT PARTY OR ANY
SUBSIDIARY OF A CREDIT PARTY, (A) THAT IS REQUIRED BY APPLICABLE LAW TO BE
FUNDED IN A TRUST OR OTHER FUNDING VEHICLE, SUCH FOREIGN PENSION PLAN IS IN
COMPLIANCE WITH APPLICABLE LAW REGARDING FUNDING REQUIREMENTS EXCEPT TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW AND (B) THAT IS NOT REQUIRED BY APPLICABLE
LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE, REASONABLE RESERVES HAVE
BEEN ESTABLISHED WHERE REQUIRED BY ORDINARY ACCOUNTING PRACTICES IN THE
JURISDICTION IN WHICH SUCH FOREIGN PENSION PLAN IS MAINTAINED; AND (III) NO
ACTIONS OR PROCEEDINGS HAVE BEEN TAKEN OR INSTITUTED TO TERMINATE OR WIND-UP A
FOREIGN PENSION PLAN WITH RESPECT TO WHICH THE CREDIT PARTIES OR ANY SUBSIDIARY
OF A CREDIT PARTY COULD REASONABLY BE EXPECTED TO HAVE ANY MATERIAL LIABILITY.


 

5.15         Brokers.  No broker or finder acting on behalf of any Credit Party
or Affiliate thereof brought about the obtaining, making or closing of the
Loans, the Related Transactions or the Acquisition, and no Credit Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

 


5.16         TAXES AND TAX RETURNS.


 


(A)           AS OF THE RESTATEMENT DATE, (I) ALL TAX RETURNS REQUIRED TO BE
FILED BY THE CREDIT PARTIES HAVE BEEN TIMELY AND PROPERLY FILED AND (II) ALL
TAXES THAT ARE DUE (OTHER THAN TAXES BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED FOR
IN ACCORDANCE WITH GAAP) HAVE BEEN PAID, EXCEPT WHERE THE FAILURE TO FILE TAX
RETURNS OR PAY TAXES WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO GOVERNMENTAL AUTHORITY HAS ASSERTED ANY CLAIM FOR TAXES, OR TO ANY
CREDIT PARTY’S KNOWLEDGE, HAS THREATENED TO ASSERT ANY CLAIM FOR TAXES THAT
WOULD, IF NOT PAID BY A CREDIT PARTY, HAVE A MATERIAL ADVERSE EFFECT.  ALL TAXES
REQUIRED BY LAW TO BE WITHHELD OR COLLECTED AND REMITTED (INCLUDING, WITHOUT
LIMITATION, INCOME TAX, UNEMPLOYMENT INSURANCE AND WORKMEN’S COMPENSATION
PREMIUMS) WITH RESPECT TO THE CREDIT PARTIES HAVE BEEN WITHHELD OR COLLECTED AND
PAID TO THE APPROPRIATE GOVERNMENTAL AUTHORITIES (OR ARE PROPERLY BEING HELD FOR
SUCH PAYMENT), EXCEPT FOR AMOUNTS THE NONPAYMENT OF WHICH OR THE FAILURE OF
WHICH TO COLLECT, WITHHOLD OR REMIT WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(B)           NONE OF THE CREDIT PARTIES HAS BEEN NOTIFIED THAT EITHER THE IRS,
OR ANY OTHER GOVERNMENTAL AUTHORITY, HAS RAISED OR INTENDS TO RAISE, ANY
ADJUSTMENTS WITH RESPECT TO TAXES OF THE CREDIT PARTIES, WHICH ADJUSTMENTS WOULD
BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

52

--------------------------------------------------------------------------------


 

5.17         Maintenance of Properties; Insurance.  All material properties used
in the business of Holdings and its Subsidiaries are maintained in good repair,
working order and condition (ordinary wear and tear and casualty excepted) and
all appropriate repairs, renewals and replacements thereof have been made or
will be made in a timely manner.  All insurance described in Section 2.2 is
maintained by Holdings and its Subsidiaries.  Schedule 5.17 lists all insurance
policies of any nature maintained, as of the Restatement Date, for current
occurrences by each Credit Party, as well as a summary of the key business terms
of each such policy such as deductibles, coverage limits and term of policy.

 


5.18         FOREIGN ASSETS CONTROL REGULATIONS AND ANTI-MONEY LAUNDERING.


 


(A)           OFAC.  NEITHER ANY CREDIT PARTY NOR ANY SUBSIDIARY OF ANY CREDIT
PARTY (I) IS A PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR
SUBJECT TO BLOCKING PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF
SEPTEMBER 23, 2001 BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS
WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079
(2001)), (II) ENGAGES IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF
SUCH EXECUTIVE ORDER, OR IS OTHERWISE KNOWINGLY ASSOCIATED WITH ANY SUCH PERSON
IN ANY MANNER VIOLATIVE OF SECTION 2, (III) IS AN SDN, OR (IV) CONDUCTS BUSINESS
WITH AN SDN OR IN A COUNTRY IN VIOLATION OF A SANCTIONS PROGRAM.


 


(B)           BANK SECRECY ACT.  EACH OF THE CREDIT PARTIES AND EACH OF THEIR
RESPECTIVE SUBSIDIARIES ARE IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE
BANK SECRECY ACT (31 U.S.C. §§ 5311 ET SEQ.), AS AMENDED BY TITLE III OF THE
PATRIOT ACT, INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORISM
FINANCING ACT OF 2001.


 


(C)           FOREIGN CORRUPT PRACTICES ACT.  NO PART OF THE PROCEEDS OF THE
LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY GOVERNMENTAL
OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL PARTY, CANDIDATE
FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL CAPACITY, IN ORDER TO
OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER ADVANTAGE, IN VIOLATION
OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


 


5.19         PURCHASE DOCUMENTS.


 


(A)           BORROWER HAS FURNISHED TO AGENT TRUE, COMPLETE AND CORRECT COPIES
OF ALL MATERIAL PURCHASE DOCUMENTS.  THE PURCHASE DOCUMENTS HAVE NOT
SUBSEQUENTLY BEEN AMENDED, SUPPLEMENTED, OR MODIFIED (OTHER THAN (I) AMENDMENTS,
SUPPLEMENTS AND MODIFICATIONS, IF ANY, DELIVERED TO AGENT ON OR PRIOR TO THE
RESTATEMENT DATE AND CONSENTED TO OR APPROVED ON OR PRIOR TO THE RESTATEMENT
DATE BY AGENT OR (II) AS EXPRESSLY PERMITTED BY THIS AGREEMENT AFTER THE
RESTATEMENT DATE) AND CONSTITUTE THE COMPLETE UNDERSTANDING AMONG THE PARTIES
THERETO IN RESPECT OF THE MATTERS AND TRANSACTIONS COVERED THEREBY.


 


(B)           THE REQUIREMENTS OF ARTICLE VIII OF THE PURCHASE AGREEMENT HAVE
BEEN SATISFIED (OR WITH THE WRITTEN CONSENT OF AGENT, WAIVED) AS OF THE
RESTATEMENT DATE.


 


(C)           THE CONSUMMATION OF THE ACQUISITION DOES NOT AND WILL NOT VIOLATE
OR CONFLICT WITH ANY LAWS, RULES, REGULATIONS OR ORDERS OF ANY GOVERNMENTAL
AUTHORITY OR VIOLATE,

 

53

--------------------------------------------------------------------------------


 


CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT (WITH DUE NOTICE
OR LAPSE OF TIME OR BOTH) UNDER ANY LOAN DOCUMENT OR OTHER CONTRACTUAL
OBLIGATION OR ORGANIZATIONAL DOCUMENTS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES
EXCEPT IF SUCH VIOLATIONS, CONFLICTS, BREACHES OR DEFAULTS HAVE NOT HAD AND
COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(D)           HOLDINGS AND EACH OF ITS SUBSIDIARIES HAS ALL REQUISITE
ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO THE PURCHASE DOCUMENTS TO WHICH
IT IS A PARTY AND TO CARRY OUT THE ACQUISITION.


 


SECTION 6.
DEFAULT, RIGHTS AND REMEDIES


 


6.1           EVENT OF DEFAULT.


 

“Event of Default” shall mean the occurrence or existence of any one or more of
the following:

 


(A)           PAYMENT.  (1) FAILURE TO PAY ANY INSTALLMENT OR OTHER PAYMENT OF
PRINCIPAL OF ANY LOAN WHEN DUE, OR TO REPAY REVOLVING LOANS TO REDUCE THEIR
BALANCE TO THE MAXIMUM AMOUNT OF REVOLVING LOANS THEN PERMITTED TO BE
OUTSTANDING OR TO REIMBURSE ANY L/C ISSUER FOR ANY PAYMENT MADE BY SUCH L/C
ISSUER UNDER OR IN RESPECT OF ANY LETTER OF CREDIT WHEN DUE OR (2) FAILURE TO
PAY, WITHIN THREE (3) BUSINESS DAYS AFTER THE DUE DATE, ANY INTEREST ON ANY LOAN
OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
OR


 


(B)           DEFAULT IN OTHER AGREEMENTS.  (1) ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES FAILS TO PAY WHEN DUE OR WITHIN ANY APPLICABLE GRACE PERIOD ANY
PRINCIPAL OR INTEREST ON INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT
OBLIGATIONS OR (2) BREACH OR DEFAULT OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES, OR THE OCCURRENCE OF ANY CONDITION OR EVENT, WITH RESPECT TO ANY
INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT OBLIGATIONS, IN EACH CASE,
IF THE EFFECT OF SUCH FAILURE TO PAY, BREACH, DEFAULT OR OCCURRENCE IS TO CAUSE
OR TO PERMIT THE HOLDER OR HOLDERS THEN TO CAUSE, INDEBTEDNESS AND/OR CONTINGENT
OBLIGATIONS HAVING A PRINCIPAL AMOUNT IN EXCESS OF $2,500,000 INDIVIDUALLY OR IN
EXCESS OF $5,000,000 IN THE AGGREGATE TO BECOME OR BE DECLARED DUE PRIOR TO
THEIR STATED MATURITY; OR


 


(C)           BREACH OF CERTAIN PROVISIONS.  FAILURE OF ANY CREDIT PARTY TO
PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN (1) THE SUNTRUST FEE
LETTER OR (2) THAT PORTION OF SECTION 2.2 RELATING TO THE CREDIT PARTIES’
OBLIGATION TO MAINTAIN INSURANCE, SECTION 2.3, SECTION 2.4, SECTION 3 OR
SECTION 4; OR


 


(D)           BREACH OF WARRANTY.  ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR OTHER STATEMENT MADE BY ANY CREDIT PARTY IN ANY LOAN DOCUMENT OR IN ANY
STATEMENT OR CERTIFICATE AT ANY TIME GIVEN BY SUCH PERSON IN WRITING PURSUANT OR
IN CONNECTION WITH ANY LOAN DOCUMENT IS

 

54

--------------------------------------------------------------------------------


 


FALSE IN ANY MATERIAL RESPECT (WITHOUT DUPLICATION OF MATERIALITY QUALIFIERS
CONTAINED THEREIN) ON THE DATE MADE; OR


 


(E)           OTHER DEFAULTS UNDER LOAN DOCUMENTS.  ANY CREDIT PARTY DEFAULTS IN
THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS (OTHER THAN OCCURRENCES DESCRIBED IN OTHER PROVISIONS
OF THIS SECTION 6.1 FOR WHICH A DIFFERENT GRACE OR CURE PERIOD IS SPECIFIED, OR
FOR WHICH NO CURE PERIOD IS SPECIFIED AND WHICH CONSTITUTE IMMEDIATE EVENTS OF
DEFAULT) AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN THIRTY (30) DAYS
AFTER THE EARLIER OF (1) RECEIPT BY BORROWER OF NOTICE FROM EITHER
CO-ADMINISTRATIVE AGENT OR REQUISITE LENDERS OF SUCH DEFAULT OR (2) ACTUAL
KNOWLEDGE OF A RESPONSIBLE OFFICER OF HOLDINGS OR BORROWER OF SUCH DEFAULT; OR


 


(F)            INVOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1) A
COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO ANY CREDIT PARTY IN AN
INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE, WHICH DECREE OR ORDER IS NOT STAYED
OR OTHER SIMILAR RELIEF IS NOT GRANTED UNDER ANY APPLICABLE FEDERAL OR STATE
LAW; OR (2) THE CONTINUANCE OF ANY OF THE FOLLOWING EVENTS FOR SIXTY (60) DAYS
UNLESS DISMISSED, BONDED OR DISCHARGED:  (A) AN INVOLUNTARY CASE IS COMMENCED
AGAINST ANY CREDIT PARTY, UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR (B) A DECREE OR ORDER OF A COURT FOR
THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR
OTHER OFFICER HAVING SIMILAR POWERS OVER ANY CREDIT PARTY, OR OVER ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY, IS ENTERED; OR (C) A RECEIVER, TRUSTEE OR
OTHER CUSTODIAN IS APPOINTED WITHOUT THE CONSENT OF A CREDIT PARTY, FOR ALL OR A
SUBSTANTIAL PART OF THE PROPERTY OF THE CREDIT PARTY; OR (D) AN ORDER, JUDGMENT
OR DECREE IS ENTERED AGAINST ANY CREDIT PARTY DECREEING THE DISSOLUTION OR SPLIT
UP OF SUCH CREDIT PARTY; OR


 


(G)           VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1) ANY
CREDIT PARTY COMMENCES A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE, OR CONSENTS
TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE OR TO THE CONVERSION
OF AN INVOLUNTARY CASE TO A VOLUNTARY CASE UNDER ANY SUCH LAW OR CONSENTS TO THE
APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN
FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; OR (2) ANY CREDIT PARTY MAKES ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR (3) THE BOARD OF DIRECTORS OF ANY
CREDIT PARTY ADOPTS ANY RESOLUTION OR OTHERWISE AUTHORIZES ACTION TO APPROVE ANY
OF THE ACTIONS REFERRED TO IN THIS SECTION 6.1(G); OR


 


(H)           JUDGMENT AND ATTACHMENTS.  ANY MONEY JUDGMENT, WRIT OR WARRANT OF
ATTACHMENT, OR SIMILAR PROCESS (OTHER THAN THOSE DESCRIBED ELSEWHERE IN THIS
SECTION 6.1) INVOLVING AN AMOUNT IN EXCESS OF $2,000,000 (IN ANY INDIVIDUAL CASE
OR IN THE AGGREGATE) IN EITHER CASE TO THE EXTENT NOT ADEQUATELY COVERED BY
INSURANCE IN AGENT’S SOLE DISCRETION AS TO WHICH THE INSURANCE COMPANY HAS
ACKNOWLEDGED COVERAGE, IS ENTERED OR FILED AGAINST ONE OR MORE OF THE CREDIT
PARTIES OR THEIR SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS AND REMAINS
UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS
OR IN ANY EVENT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF ANY
PROPOSED SALE THEREUNDER; OR


 


(I)            SOLVENCY.  THE CREDIT PARTIES WHEN TAKEN AS A WHOLE CEASE TO BE
SOLVENT; OR

 

55

--------------------------------------------------------------------------------


 


(J)                                     INVALIDITY OF LOAN DOCUMENTS / PURCHASE
DOCUMENTS.  (1) ANY OF THE LOAN DOCUMENTS FOR ANY REASON, OTHER THAN A PARTIAL
OR FULL RELEASE IN ACCORDANCE WITH THE TERMS THEREOF, CEASES TO BE IN FULL FORCE
AND EFFECT OR IS DECLARED TO BE NULL AND VOID, OR ANY CREDIT PARTY DENIES THAT
IT HAS ANY FURTHER LIABILITY UNDER ANY LOAN DOCUMENTS TO WHICH IT IS PARTY, OR
GIVES NOTICE TO SUCH EFFECT; OR (2) THE PURCHASE DOCUMENTS SHALL CEASE TO BE
VALID AND BINDING AGREEMENTS AGAINST ANY PARTY THERETO OTHER THAN IN ACCORDANCE
WITH THEIR EXPRESS TERMS TO THE EXTENT SUCH CESSATION AFFECTS ANY
INDEMNIFICATION PROVISIONS PROVIDED IN THE PURCHASE DOCUMENTS OR IS OTHERWISE
ADVERSE IN ANY MATERIAL RESPECT TO THE AGENT AND THE LENDERS; OR


 


(K)                                  CHANGE OF CONTROL.  A CHANGE OF CONTROL
OCCURS; OR


 


(L)                                     SUBORDINATED INDEBTEDNESS.  THE FAILURE
OF HOLDINGS OR ANY OF ITS SUBSIDIARIES OR ANY CREDITOR OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES TO COMPLY WITH THE MATERIAL TERMS OF ANY SUBORDINATION OR
INTERCREDITOR AGREEMENT OR ANY SUBORDINATION PROVISIONS OF ANY NOTE OR OTHER
DOCUMENT, RUNNING TO THE BENEFIT OF AGENT OR LENDERS IN RESPECT OF ANY
INDEBTEDNESS, OR IF ANY SUCH DOCUMENT BECOMES NULL AND VOID OR, WITH RESPECT TO
INDEBTEDNESS HAVING AN OUTSTANDING PRINCIPAL AMOUNT OF $2,500,000 INDIVIDUALLY
OR $5,000,000 IN THE AGGREGATE, ANY PARTY DENIES FURTHER LIABILITY UNDER ANY
SUCH DOCUMENT OR PROVIDES NOTICE TO THAT EFFECT.


 

6.2                                 Suspension or Termination of Commitments. 
Subject to Section 6.3, upon the occurrence of any Event of Default, Agent, at
the request of Requisite Revolving Lenders, shall, without notice or demand,
immediately suspend or terminate all or any portion of Lenders’ obligations to
make additional Loans or issue or cause to be issued Letters of Credit under the
Revolving Loan Commitment; provided that, if the Event of Default is waived by
Requisite Revolving Lenders, the Commitments shall be reinstated.

 

6.3                                 Acceleration and other Remedies.  Upon the
occurrence of any Event of Default described in Sections 6.1(f) or 6.1(g), the
Commitments shall be immediately terminated and all of the Obligations,
including the Revolving Loans, shall automatically become immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other requirements of any kind, all of which are
hereby expressly waived by Borrower, and the Commitment shall thereupon
terminate.  Upon the occurrence and during the continuance of any other Event of
Default, Agent, at the request of the Requisite Lenders, shall, by written
notice to Borrower (a) reduce the aggregate amount of the Commitments from time
to time, (b) declare all or any portion of the Loans and all or any portion of
the other Obligations to be, and the same shall forthwith become, immediately
due and payable together with accrued interest thereon, (c) terminate all or any
portion of the obligations of Agent, L/C Issuers and Lenders to make Revolving
Credit Advances and issue Letters of Credit, (d) demand that Borrower
immediately deliver cash to Agent for the benefit of L/C Issuers (and Borrower
shall then immediately so deliver) in an amount equal to 105% of the aggregate
outstanding Letter of Credit Obligations and (e) exercise any other remedies
which may be available under the Loan Documents or applicable law.  Borrower
hereby grants to Agent, for the benefit of L/C Issuers and each Lender with a
participation in any Letters of Credit then outstanding, a security interest in
such cash collateral to secure all of the Letter of Credit Obligations.  Any
such cash collateral

 

56

--------------------------------------------------------------------------------


 

shall be made available by Agent to L/C Issuers to reimburse L/C Issuers for
payments of drafts drawn under such Letters of Credit and any fees, Charges and
reasonable expenses of L/C Issuers with respect to such Letters of Credit and
the unused portion thereof, after all such Letters of Credit shall have expired
or been fully drawn upon, shall be applied to repay any other Obligations. 
After all such Letters of Credit shall have expired or been fully drawn upon and
all Obligations shall have been satisfied and paid in full, the balance, if any,
of such cash collateral shall be (subject to any rights of third parties and
except as otherwise directed by a court of competent jurisdiction) returned to
Borrower.  Borrower shall from time to time execute and deliver to Agent such
further documents and instruments as Agent may request with respect to such cash
collateral.

 

6.4                                 Performance by Co-Administrative Agent.  If
any Credit Party shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents and as a result thereof an Event of Default shall
have occurred and be continuing, the Co-Administrative Agents may perform or
attempt to perform such covenant, duty or agreement on behalf of such Credit
Party.  In such event, Holdings or Borrower shall, at the request of a
Co-Administrative Agent, promptly pay any amount reasonably expended by such
Co-Administrative Agent in such performance or attempted performance to such
Co-Administrative Agent, together with interest thereon at the applicable rate
of interest in effect upon the occurrence of an Event of Default as specified in
Section 1.2(d) from the date of such expenditure until paid.  Notwithstanding
the foregoing, it is expressly agreed that no Co-Administrative Agent shall have
any liability or responsibility for the performance of any obligation of any
Credit Party under this Agreement or any other Loan Document.

 

6.5                                 Application of Proceeds.  Notwithstanding
anything to the contrary contained in this Agreement, upon the occurrence and
during the continuance of an Event of Default, Borrower irrevocably waives the
right to direct the application of any and all payments at any time or times
thereafter received by Agent from or on behalf of Borrower, and Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received at any time or times after the occurrence and during the continuance of
an Event of Default.  Notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, Section 1.1 and 1.5 hereof), all
payments (including the proceeds of any Asset Disposition or other sale of, or
other realization upon, all or any part of the Collateral) received after
acceleration of the Obligations shall be applied:  first, to all Fees, costs and
expenses incurred by or owing to Agent and any Lender with respect to this
Agreement, the other Loan Documents or the Collateral; second, to accrued and
unpaid interest on the Obligations (including any interest which but for the
provisions of the Bankruptcy Code, would have accrued on such amounts); third,
to the principal amount of the Obligations outstanding (other than Obligations
owed under an Interest Rate Agreement or an Other Hedging Agreement) and to cash
collateralize outstanding Letters of Credit (pro rata among all such Obligations
based upon the principal amount thereof or the outstanding face amount of such
Letters of Credit, as applicable, and with respect to amounts applied to Term
Loans, pro rata among all remaining Scheduled Installments thereof); and fourth
to any other Obligations of Borrower owing to Agent or any Lender under the Loan
Documents or any Interest Rate Agreement or Other Hedging

 

57

--------------------------------------------------------------------------------


 

Agreement.  Any balance remaining shall be delivered to Borrower or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.

 


SECTION 7.
CONDITIONS TO LOANS

 

The obligations of Lenders and L/C Issuers to make Loans and to issue or cause
to be issued Letters of Credit are subject to satisfaction of all of the
applicable conditions set forth below.

 

7.1                                 Conditions to Acquisition Term Loans.  The
obligations of Lenders and L/C Issuers to make Loans and issue Letters of Credit
on the Restatement Date are, in addition to the conditions precedent specified
in Section 7.2, subject to the delivery of all documents listed on, the taking
of all actions set forth on and the satisfaction of all other conditions
precedent listed in Annex B or in the closing checklist, all in form and
substance, or in a manner, reasonably satisfactory to Co-Administrative Agents
and Lenders.

 

7.2                                 Conditions to All Loans.  Except as
otherwise expressly provided herein, no Lender or L/C Issuer shall be obligated
to fund any Advance or incur any Letter of Credit Obligation, if, as of the date
thereof (the “Funding Date”):

 


(A)                                  ANY REPRESENTATION OR WARRANTY BY ANY
CREDIT PARTY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT IS UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT (WITHOUT DUPLICATION OF ANY MATERIALITY
QUALIFIER CONTAINED THEREIN) AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATION OR WARRANTY EXPRESSLY RELATES TO AN EARLIER DATE IN WHICH CASE IF
SUCH REPRESENTATION OR WARRANTY IS UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT
(WITHOUT DUPLICATION OF ANY MATERIALITY QUALIFIER CONTAINED THEREIN) AS OF SUCH
EARLIER DATE, UNLESS CO-ADMINISTRATIVE AGENTS AND THE REQUISITE REVOLVING
LENDERS HAVE DETERMINED TO MAKE SUCH ADVANCE OR INCUR SUCH LETTER OF CREDIT
OBLIGATION NOTWITHSTANDING THE FACT THAT SUCH WARRANTY OR REPRESENTATION IS
UNTRUE OR INCORRECT;


 


(B)                                 ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO ANY ADVANCE (OR THE
INCURRENCE OF ANY LETTER OF CREDIT OBLIGATION), UNLESS CO-ADMINISTRATIVE AGENTS
AND THE REQUISITE REVOLVING LENDERS SHALL HAVE DETERMINED TO MAKE ANY ADVANCE OR
INCUR ANY LETTER OF CREDIT OBLIGATION NOTWITHSTANDING THE OCCURRENCE AND
CONTINUANCE OF SUCH DEFAULT OR EVENT OF DEFAULT; OR


 


(C)                                  AFTER GIVING EFFECT TO ANY ADVANCE (OR THE
INCURRENCE OF ANY LETTER OF CREDIT OBLIGATIONS), THE OUTSTANDING AMOUNT OF THE
REVOLVING LOAN WOULD EXCEED REMAINING BORROWING AVAILABILITY.


 

The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by

 

58

--------------------------------------------------------------------------------


 

Borrower that the conditions in this Section 7.2  have been satisfied and (ii) a
reaffirmation by Borrower of the granting and continuance of Agent’s Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents.

 


SECTION 8.
ASSIGNMENT AND PARTICIPATION


 


8.1                                 ASSIGNMENT AND PARTICIPATIONS.


 


(A)                                  SUBJECT TO THE TERMS OF THIS SECTION 8.1,
ANY LENDER MAY MAKE ASSIGNMENTS TO A PERSON (OTHER THAN A NATURAL PERSON OR TO
ANY CREDIT PARTY OR AN AFFILIATE THEREOF) OF, OR SELL PARTICIPATIONS IN, AT ANY
TIME OR TIMES, THE LOAN DOCUMENTS, LOANS, LETTER OF CREDIT OBLIGATIONS AND ANY
COMMITMENT OR ANY PORTION THEREOF OR INTEREST THEREIN, INCLUDING ANY LENDER’S
RIGHTS, TITLE, INTERESTS, REMEDIES, POWERS OR DUTIES THEREUNDER.  ANY ASSIGNMENT
BY A LENDER (A “SALE”) SHALL BE FOR A FIXED AND NOT A VARYING PERCENTAGE OF THE
ASSIGNING LENDER’S RESPECTIVE LOANS, COMMITMENTS AND LETTER OF CREDIT
OBLIGATIONS (BUT DO NOT HAVE TO BE RATABLE BETWEEN THE REVOLVING LOANS AND TERM
LOANS) AND SHALL:  (I) REQUIRE THE CONSENT OF AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED) IF (A) IN THE CASE OF AN ASSIGNMENT OF ANY
UNFUNDED COMMITMENT, SUCH ASSIGNMENT IS TO ANY PERSON THAT IS NOT A LENDER WITH
AN EXISTING COMMITMENT IN RESPECT OF THE SAME FACILITY AS THE ASSIGNED
COMMITMENT, AN AFFILIATE OF SUCH ASSIGNING LENDER OR AN INVESTMENT FUND MANAGED
BY THE SAME INVESTMENT ADVISOR AS THE ASSIGNING LENDER, OR (B) IN THE CASE OF AN
ASSIGNMENT OF ANY LOAN, SUCH ASSIGNMENT IS NOT A LENDER GROUP ASSIGNMENT;
(II) EXCEPT WITH RESPECT TO ANY LENDER GROUP ASSIGNMENT OR AS APPROVED IN
WRITING BY THE AGENT AND BORROWER, AFTER GIVING EFFECT TO ANY SUCH PARTIAL
ASSIGNMENT, THE ASSIGNEE LENDER SHALL HAVE LOANS AND COMMITMENTS IN AN AMOUNT AT
LEAST EQUAL TO $1,000,000 AND THE ASSIGNING LENDER SHALL HAVE RETAINED LOANS AND
COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO $1,000,000 (UNLESS ALL OF THE LOANS
AND COMMITMENTS OF SUCH ASSIGNING LENDER HAVE BEEN ASSIGNED); (III) REQUIRE THE
CONSENT OF BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) IF (A) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (B) SUCH
ASSIGNMENT IS NOT A LENDER GROUP ASSIGNMENT; AND (IV) IF SUCH ASSIGNMENT IS AN
ASSIGNMENT OF REVOLVING LOANS OR A REVOLVING LOAN COMMITMENT, REQUIRE THE
CONSENT OF THE SWINGLINE LENDER AND L/C ISSUER (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  THE PARTIES TO EACH SALE (OTHER THAN THOSE
DESCRIBED IN CLAUSE (G) OR (H) BELOW) SHALL EXECUTE AND DELIVER TO AGENT AN
ASSIGNMENT VIA AN ELECTRONIC SETTLEMENT SYSTEM DESIGNATED BY AGENT (OR, IF
PREVIOUSLY AGREED WITH AGENT, VIA A MANUAL EXECUTION AND DELIVERY OF THE
ASSIGNMENT) EVIDENCING SUCH SALE, TOGETHER WITH ANY EXISTING NOTE SUBJECT TO
SUCH SALE (OR ANY AFFIDAVIT OF LOSS THEREFOR ACCEPTABLE TO AGENT), ANY TAX FORMS
REQUIRED TO BE DELIVERED PURSUANT TO SECTION 1.9 AND PAYMENT OF AN ASSIGNMENT
FEE IN THE AMOUNT OF $3,500, PROVIDED THAT (1) IF A SALE IS A LENDER GROUP
ASSIGNMENT UNDER CLAUSE (II) OR (III) OF THE DEFINITION THEREOF THEN NO
ASSIGNMENT FEE SHALL BE DUE IN CONNECTION WITH SUCH SALE, AND (2) IF A SALE BY A
LENDER IS NOT A LENDER GROUP ASSIGNMENT UNDER CLAUSE (II) OR (III) OF THE
DEFINITION THEREOF, AND CONCURRENTLY SUCH LENDER MAKES A LENDER GROUP ASSIGNMENT
UNDER CLAUSE (II) OR (III) OF THE DEFINITION THEREOF, THEN ONLY ONE ASSIGNMENT
FEE OF $3,500 SHALL BE DUE IN CONNECTION WITH SUCH SALE; PROVIDED FURTHER THAT
IF A SALE IS AN ASSIGNMENT WHEREBY GE CAPITAL IS EITHER AN ASSIGNEE OR ASSIGNOR
THEREUNDER, THEN, SO

 

59

--------------------------------------------------------------------------------


 


LONG AS GE CAPITAL IS A CO-ADMINISTRATIVE AGENT HEREUNDER, NO SUCH ASSIGNMENT
FEE SHALL BE DUE AND OWING IN CONNECTION WITH SUCH ASSIGNMENT.  UPON RECEIPT OF
ALL THE FOREGOING, AND CONDITIONED UPON SUCH RECEIPT AND, IF SUCH ASSIGNMENT IS
NOT A LENDER GROUP ASSIGNMENT, UPON AGENT (AND BORROWER, IF APPLICABLE)
CONSENTING TO SUCH ASSIGNMENT (IF REQUIRED), FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN SUCH ASSIGNMENT, AGENT SHALL RECORD OR CAUSE TO BE RECORDED IN THE
REGISTER THE INFORMATION CONTAINED IN SUCH ASSIGNMENT.  SUBJECT TO THE RECORDING
OF AN ASSIGNMENT BY AGENT IN THE REGISTER PURSUANT TO SECTION 1.7(B), (I) THE
ASSIGNEE THEREUNDER SHALL BECOME A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS
AND OBLIGATIONS UNDER THE LOAN DOCUMENTS HAVE BEEN ASSIGNED TO SUCH ASSIGNEE
PURSUANT TO SUCH ASSIGNMENT, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER,
(II) ANY APPLICABLE NOTE SHALL BE TRANSFERRED TO SUCH ASSIGNEE THROUGH SUCH
ENTRY AND (III) THE ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH
ASSIGNMENT, RELINQUISH ITS RIGHTS (EXCEPT FOR THOSE SURVIVING THE TERMINATION OF
THE COMMITMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS) AND BE RELEASED FROM
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, OTHER THAN THOSE RELATING TO EVENTS OR
CIRCUMSTANCES OCCURRING PRIOR TO SUCH ASSIGNMENT (AND, IN THE CASE OF AN
ASSIGNMENT COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO).  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT ANY ASSIGNMENT SHALL GIVE
RISE TO A DIRECT OBLIGATION OF BORROWER TO THE ASSIGNEE AND THAT THE ASSIGNEE
SHALL BE CONSIDERED TO BE A “LENDER.”  IN ALL INSTANCES, EACH LENDER’S LIABILITY
TO MAKE LOANS HEREUNDER SHALL BE SEVERAL AND NOT JOINT AND SHALL BE LIMITED TO
SUCH LENDER’S PRO RATA SHARE OF THE APPLICABLE COMMITMENT.  IN THE EVENT AGENT
OR ANY LENDER ASSIGNS OR OTHERWISE TRANSFERS ALL OR ANY PART OF THE OBLIGATIONS,
AGENT OR ANY SUCH LENDER SHALL SO NOTIFY BORROWER AND BORROWER SHALL, UPON THE
REQUEST OF AGENT OR SUCH LENDER, EXECUTE NEW NOTES IN EXCHANGE FOR THE NOTES, IF
ANY, BEING ASSIGNED.


 


(B)                                 ANY PARTICIPATION BY A LENDER OF ALL OR ANY
PART OF ITS COMMITMENTS SHALL BE MADE WITH THE UNDERSTANDING THAT ALL AMOUNTS
PAYABLE BY BORROWER HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER HAD NOT SOLD
SUCH PARTICIPATION, AND THAT THE HOLDER OF ANY SUCH PARTICIPATION SHALL NOT BE
ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER
EXCEPT ACTIONS DIRECTLY AFFECTING (I) ANY REDUCTION IN THE PRINCIPAL AMOUNT OF,
OR INTEREST RATE OR FEES PAYABLE WITH RESPECT TO, ANY LOAN IN WHICH SUCH HOLDER
PARTICIPATES, (II) ANY EXTENSION OF THE SCHEDULED AMORTIZATION OF THE PRINCIPAL
AMOUNT OF ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES OR THE FINAL MATURITY DATE
THEREOF, AND (III) ANY RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR
RELEASE ANY ONE OR MORE GUARANTORS IF THE EFFECT OF SUCH RELEASE WOULD BE TO
DIMINISH ALL OR SUBSTANTIALLY ALL OF THE COLLECTIVE VALUE OF THE CREDIT SUPPORT
PROVIDED BY THE GUARANTIES (OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THE COLLATERAL DOCUMENTS OR THE OTHER LOAN DOCUMENTS).  SOLELY FOR
PURPOSES OF SECTIONS 1.8, 1.9, 8.3 AND 9.1, BORROWER ACKNOWLEDGES AND AGREES
THAT A PARTICIPATION SHALL GIVE RISE TO A DIRECT OBLIGATION OF BORROWER TO THE
PARTICIPANT AND THE PARTICIPANT SHALL BE CONSIDERED TO BE A “LENDER.”  EXCEPT AS
SET FORTH IN THE PRECEDING SENTENCE NEITHER BORROWER NOR ANY OTHER CREDIT PARTY
SHALL HAVE ANY OBLIGATION OR DUTY TO ANY PARTICIPANT.  NEITHER AGENT NOR ANY
LENDER (OTHER THAN THE LENDER SELLING A PARTICIPATION) SHALL HAVE ANY DUTY TO
ANY PARTICIPANT AND MAY CONTINUE TO DEAL SOLELY WITH THE LENDER SELLING A
PARTICIPATION AS IF NO SUCH SALE HAD OCCURRED.

 

60

--------------------------------------------------------------------------------


 


(C)                                  EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECTION 8.1, NO LENDER SHALL, AS BETWEEN BORROWER AND THAT LENDER, OR AGENT AND
THAT LENDER, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY
SALE, ASSIGNMENT, TRANSFER OR NEGOTIATION OF, OR GRANTING OF PARTICIPATION IN,
ALL OR ANY PART OF THE LOANS, THE NOTES OR OTHER OBLIGATIONS OWED TO SUCH
LENDER.


 


(D)                                 HOLDINGS AND BORROWER SHALL ASSIST EACH
LENDER PERMITTED TO SELL ASSIGNMENTS OR PARTICIPATIONS UNDER THIS SECTION 8.1 AS
REQUIRED TO ENABLE THE ASSIGNING OR SELLING LENDER TO EFFECT ANY SUCH ASSIGNMENT
OR PARTICIPATION, INCLUDING THE EXECUTION AND DELIVERY OF ANY AND ALL
AGREEMENTS, NOTES AND OTHER DOCUMENTS AND INSTRUMENTS AS SHALL BE REQUESTED AND
THE PROMPT PREPARATION OF INFORMATIONAL MATERIALS FOR, AND THE PARTICIPATION OF
MANAGEMENT IN MEETINGS WITH, POTENTIAL ASSIGNEES OR PARTICIPANTS, ALL ON A
TIMETABLE ESTABLISHED BY AGENT IN ITS SOLE DISCRETION.  HOLDINGS AND BORROWER
SHALL CERTIFY THE CORRECTNESS, COMPLETENESS AND ACCURACY OF ALL DESCRIPTIONS OF
THE CREDIT PARTIES AND THEIR RESPECTIVE AFFAIRS CONTAINED IN ANY SELLING
MATERIALS PROVIDED BY IT AND ALL OTHER INFORMATION PROVIDED BY IT AND INCLUDED
IN SUCH MATERIALS, EXCEPT THAT ANY BUDGET DELIVERED BY BORROWER SHALL ONLY BE
CERTIFIED BY BORROWER AS HAVING BEEN PREPARED BY BORROWER IN COMPLIANCE WITH THE
REPRESENTATIONS CONTAINED IN SECTION 5.5.


 


(E)                                  A LENDER MAY FURNISH ANY INFORMATION
CONCERNING CREDIT PARTIES IN THE POSSESSION OF SUCH LENDER FROM TIME TO TIME TO
ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS);
PROVIDED THAT SUCH LENDER SHALL OBTAIN FROM ASSIGNEES OR PARTICIPANTS
CONFIDENTIALITY COVENANTS SUBSTANTIALLY EQUIVALENT TO THOSE CONTAINED IN
SECTION 9.14.


 


(F)                                    SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, NO LENDER SHALL ASSIGN OR SELL PARTICIPATIONS IN ANY
PORTION OF ITS LOANS OR COMMITMENTS TO A POTENTIAL LENDER OR PARTICIPANT, IF, AS
OF THE DATE OF THE PROPOSED ASSIGNMENT OR SALE, THE ASSIGNEE LENDER OR
PARTICIPANT WOULD BE SUBJECT TO CAPITAL ADEQUACY OR SIMILAR REQUIREMENTS UNDER
SECTION 1.8(A), INCREASED COSTS OR AN INABILITY TO FUND LIBOR LOANS UNDER
SECTION 1.8(B), OR WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 1.9.


 


(G)                                 IN ADDITION TO THE OTHER RIGHTS PROVIDED IN
THIS SECTION 8.1, EACH LENDER MAY GRANT A SECURITY INTEREST IN, OR OTHERWISE
ASSIGN AS COLLATERAL, ANY OF ITS RIGHTS UNDER THIS AGREEMENT, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED (INCLUDING RIGHTS TO PAYMENTS OF PRINCIPAL OR INTEREST ON
THE LOANS), TO (A) ANY FEDERAL RESERVE BANK (PURSUANT TO REGULATION A OF THE
FEDERAL RESERVE BOARD), WITHOUT NOTICE TO AGENT OR (B) ANY HOLDER OF, OR TRUSTEE
FOR THE BENEFIT OF THE HOLDERS OF, SUCH LENDER’S INDEBTEDNESS OR EQUITY
SECURITIES, BY NOTICE TO AGENT; PROVIDED, HOWEVER, THAT NO SUCH HOLDER OR
TRUSTEE, WHETHER BECAUSE OF SUCH GRANT OR ASSIGNMENT OR ANY FORECLOSURE THEREON
(UNLESS SUCH FORECLOSURE IS MADE THROUGH AN ASSIGNMENT IN ACCORDANCE WITH CLAUSE
(A) ABOVE), SHALL BE ENTITLED TO ANY RIGHTS OF SUCH LENDER HEREUNDER AND NO SUCH
LENDER SHALL BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER.


 


(H)                                 IN ADDITION TO THE OTHER RIGHTS PROVIDED IN
THIS SECTION 8.1, EACH LENDER MAY, (X) WITH NOTICE TO AGENT, GRANT TO AN SPV THE
OPTION TO MAKE ALL OR ANY PART OF ANY LOAN THAT SUCH LENDER WOULD OTHERWISE BE
REQUIRED TO MAKE HEREUNDER (AND THE EXERCISE OF SUCH OPTION BY SUCH SPV AND THE
MAKING OF LOANS PURSUANT THERETO SHALL SATISFY THE OBLIGATION OF SUCH LENDER TO
MAKE SUCH LOANS HEREUNDER) AND SUCH SPV MAY ASSIGN TO SUCH LENDER THE RIGHT TO

 

61

--------------------------------------------------------------------------------


 


RECEIVE PAYMENT WITH RESPECT TO ANY OBLIGATION AND (Y) WITHOUT NOTICE TO OR
CONSENT FROM AGENT OR BORROWER, SELL PARTICIPATIONS TO ONE OR MORE PERSONS IN OR
TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS
(INCLUDING ALL ITS RIGHTS AND OBLIGATIONS WITH RESPECT TO THE TERM LOANS,
REVOLVING LOANS AND LETTERS OF CREDIT); PROVIDED, HOWEVER, THAT, WHETHER AS A
RESULT OF ANY TERM OF ANY LOAN DOCUMENT OR OF SUCH GRANT OR PARTICIPATION,
(I) NO SUCH SPV OR PARTICIPANT SHALL HAVE A COMMITMENT, OR BE DEEMED TO HAVE
MADE AN OFFER TO COMMIT, TO MAKE LOANS HEREUNDER, AND, EXCEPT AS PROVIDED IN THE
APPLICABLE OPTION AGREEMENT, NONE SHALL BE LIABLE FOR ANY OBLIGATION OF SUCH
LENDER HEREUNDER, (II) SUCH LENDER’S RIGHTS AND OBLIGATIONS, AND THE RIGHTS AND
OBLIGATIONS OF THE CREDIT PARTIES AND THE SECURED PARTIES TOWARDS SUCH LENDER,
UNDER ANY LOAN DOCUMENT SHALL REMAIN UNCHANGED AND EACH OTHER PARTY HERETO SHALL
CONTINUE TO DEAL SOLELY WITH SUCH LENDER, WHICH SHALL REMAIN THE HOLDER OF THE
OBLIGATIONS IN THE REGISTER, EXCEPT THAT (A) EACH SUCH PARTICIPANT AND SPV SHALL
BE ENTITLED TO THE BENEFIT OF SECTION 1.9, BUT, WITH RESPECT TO SECTION 1.9(C),
ONLY TO THE EXTENT SUCH PARTICIPANT OR SPV DELIVERS THE TAX FORMS SUCH LENDER IS
REQUIRED TO COLLECT PURSUANT TO SECTION 1.9 AND THEN ONLY TO THE EXTENT OF ANY
AMOUNT TO WHICH SUCH LENDER WOULD BE ENTITLED IN THE ABSENCE OF ANY SUCH GRANT
OR PARTICIPATION AND (B) EACH SUCH SPV MAY RECEIVE OTHER PAYMENTS THAT WOULD
OTHERWISE BE MADE TO SUCH LENDER WITH RESPECT TO LOANS FUNDED BY SUCH SPV TO THE
EXTENT PROVIDED IN THE APPLICABLE OPTION AGREEMENT AND SET FORTH IN A NOTICE
PROVIDED TO AGENT BY SUCH SPV AND SUCH LENDER, PROVIDED, HOWEVER, THAT IN NO
CASE (INCLUDING PURSUANT TO CLAUSE (A) OR (B) ABOVE) SHALL AN SPV OR PARTICIPANT
HAVE THE RIGHT TO ENFORCE ANY OF THE TERMS OF ANY LOAN DOCUMENT, AND (III) THE
CONSENT OF SUCH SPV OR PARTICIPANT SHALL NOT BE REQUIRED (EITHER DIRECTLY, AS A
RESTRAINT ON SUCH LENDER’S ABILITY TO CONSENT HEREUNDER OR OTHERWISE) FOR ANY
AMENDMENTS, WAIVERS OR CONSENTS WITH RESPECT TO ANY LOAN DOCUMENT OR TO EXERCISE
OR REFRAIN FROM EXERCISING ANY POWERS OR RIGHTS SUCH LENDER MAY HAVE UNDER OR IN
RESPECT OF THE LOAN DOCUMENTS (INCLUDING THE RIGHT TO ENFORCE OR DIRECT
ENFORCEMENT OF THE OBLIGATIONS), EXCEPT FOR THOSE DESCRIBED IN CLAUSES (II) AND
(III) OF SECTION 9.2(C) WITH RESPECT TO AMOUNTS, OR DATES FIXED FOR PAYMENT OF
AMOUNTS, TO WHICH SUCH PARTICIPANT OR SPV WOULD OTHERWISE BE ENTITLED AND, IN
THE CASE OF PARTICIPANTS, EXCEPT FOR THOSE DESCRIBED IN CLAUSE (V) OF
SECTION 9.2(C).  NO PARTY HERETO SHALL INSTITUTE (AND EACH OF BORROWER AND
HOLDINGS SHALL CAUSE EACH OTHER CREDIT PARTY NOT TO INSTITUTE) AGAINST ANY SPV
GRANTEE OF AN OPTION PURSUANT TO THIS CLAUSE (H) ANY BANKRUPTCY, REORGANIZATION,
INSOLVENCY, LIQUIDATION OR SIMILAR PROCEEDING, PRIOR TO THE DATE THAT IS ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER
OF SUCH SPV; PROVIDED, HOWEVER, THAT EACH LENDER HAVING DESIGNATED AN SPV AS
SUCH AGREES TO INDEMNIFY EACH CREDIT PARTY AGAINST ANY LIABILITY THAT MAY BE
INCURRED BY, OR ASSERTED AGAINST, SUCH CREDIT PARTY AS A RESULT OF FAILING TO
INSTITUTE SUCH PROCEEDING (INCLUDING A FAILURE TO GET REIMBURSED BY SUCH SPV FOR
ANY SUCH LIABILITY).  THE AGREEMENT IN THE PRECEDING SENTENCE SHALL SURVIVE THE
TERMINATION OF THE COMMITMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.


 


8.2                                 AGENTS.


 


(A)                                  APPOINTMENT.  EACH LENDER AND EACH L/C
ISSUER HEREBY DESIGNATES AND APPOINTS (I) EACH OF SUNTRUST AND GE CAPITAL AS ITS
CO-ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
(II) SUNTRUST AS ITS AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
EACH LENDER HEREBY IRREVOCABLY AUTHORIZES AGENT TO EXECUTE AND DELIVER THE
COLLATERAL DOCUMENTS AND AUTHORIZES THE CO-ADMINISTRATIVE AGENTS TO TAKE SUCH

 

62

--------------------------------------------------------------------------------


 


ACTION OR TO REFRAIN FROM TAKING SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AS
ARE SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  CO-ADMINISTRATIVE AGENTS ARE AUTHORIZED AND
EMPOWERED TO AMEND, MODIFY, OR WAIVE ANY PROVISIONS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS ON BEHALF OF LENDERS SUBJECT TO THE REQUIREMENT THAT
CERTAIN OF LENDERS’ CONSENT BE OBTAINED IN CERTAIN INSTANCES AS PROVIDED IN THIS
SECTION 8.2 AND SECTION 9.2.  THE PROVISIONS OF THIS SECTION 8.2 ARE SOLELY FOR
THE BENEFIT OF CO-ADMINISTRATIVE AGENTS AND LENDERS AND NEITHER HOLDINGS NOR ANY
OF ITS SUBSIDIARIES SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF
THE PROVISIONS HEREOF.  IN PERFORMING THEIR FUNCTIONS AND DUTIES UNDER THIS
AGREEMENT, CO-ADMINISTRATIVE AGENTS SHALL ACT SOLELY AS AGENTS OF LENDERS AND DO
NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR
RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR HOLDINGS OR ANY OF ITS
SUBSIDIARIES.  CO-ADMINISTRATIVE AGENTS MAY PERFORM ANY OF THEIR DUTIES
HEREUNDER, OR UNDER THE LOAN DOCUMENTS, BY OR THROUGH THEIR AGENTS OR
EMPLOYEES.  EACH LENDER AND CO-ADMINISTRATIVE AGENT ACKNOWLEDGES THAT ANY
CO-ADMINISTRATIVE AGENT’S LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IS ACTING AS COUNSEL TO SUCH CO-ADMINISTRATIVE
AGENT AND IS NOT ACTING AS COUNSEL TO SUCH LENDER OR OTHER CO-ADMINISTRATIVE
AGENT.  THE RIGHTS AND DUTIES OF A CO-ADMINISTRATIVE AGENT UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY NOT BE AMENDED, MODIFIED, TERMINATED OR WAIVED
WITHOUT THE WRITTEN CONSENT OF SUCH CO-ADMINISTRATIVE AGENT IN ADDITION TO ANY
OTHER CONSENT REQUIRED HEREUNDER.


 


(B)                                 DUTIES AS COLLATERAL AND DISBURSING AGENT. 
WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, AGENT SHALL HAVE THE SOLE
AND EXCLUSIVE RIGHT AND AUTHORITY (TO THE EXCLUSION OF THE GE CAPITAL
ADMINISTRATIVE AGENT, THE LENDERS AND L/C ISSUERS), AND IS HEREBY AUTHORIZED, TO
(I) ACT AS THE DISBURSING AND COLLECTING AGENT FOR THE LENDERS AND THE L/C
ISSUERS WITH RESPECT TO ALL PAYMENTS AND COLLECTIONS ARISING IN CONNECTION WITH
THE LOAN DOCUMENTS (INCLUDING IN ANY PROCEEDING DESCRIBED IN SECTION 6.1(F) OR
(G) OR ANY OTHER BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING), AND EACH PERSON
MAKING ANY PAYMENT IN CONNECTION WITH ANY LOAN DOCUMENT TO ANY SECURED PARTY IS
HEREBY AUTHORIZED TO MAKE SUCH PAYMENT TO AGENT, (II) FILE AND PROVE CLAIMS AND
FILE OTHER DOCUMENTS NECESSARY OR DESIRABLE TO ALLOW THE CLAIMS OF THE SECURED
PARTIES WITH RESPECT TO ANY OBLIGATION IN ANY PROCEEDING DESCRIBED IN
SECTION 6.1(F) OR (G) OR ANY OTHER BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING
(BUT NOT TO VOTE, CONSENT OR OTHERWISE ACT ON BEHALF OF SUCH PERSON), (III) ACT
AS COLLATERAL AGENT FOR EACH SECURED PARTY FOR PURPOSES OF THE PERFECTION OF ALL
LIENS CREATED BY SUCH AGREEMENTS AND ALL OTHER PURPOSES STATED THEREIN,
(IV) MANAGE, SUPERVISE AND OTHERWISE DEAL WITH THE COLLATERAL, (V) TAKE SUCH
OTHER ACTION AS IS NECESSARY OR DESIRABLE TO MAINTAIN THE PERFECTION AND
PRIORITY OF THE LIENS CREATED OR PURPORTED TO BE CREATED BY THE LOAN DOCUMENTS,
AND (VI) EXCEPT AS MAY BE OTHERWISE SPECIFIED IN ANY LOAN DOCUMENT, EXERCISE ALL
REMEDIES GIVEN TO AGENT AND THE OTHER SECURED PARTIES WITH RESPECT TO THE
COLLATERAL, WHETHER UNDER THE LOAN DOCUMENTS, APPLICABLE REQUIREMENTS OF LAW OR
OTHERWISE; PROVIDED, HOWEVER, THAT AGENT HEREBY APPOINTS, AUTHORIZES AND DIRECTS
THE GE CAPITAL ADMINISTRATIVE AGENT, EACH LENDER AND EACH L/C ISSUER TO ACT AS
COLLATERAL SUB-AGENT FOR AGENT, THE LENDERS AND THE L/C ISSUERS FOR PURPOSES OF
THE PERFECTION OF ALL LIENS WITH RESPECT TO THE COLLATERAL, INCLUDING ANY
DEPOSIT ACCOUNT MAINTAINED BY HOLDINGS, BORROWER OR ANY DOMESTIC SUBSIDIARY
WITH, AND CASH AND CASH EQUIVALENTS HELD BY, THE GE CAPITAL ADMINISTRATIVE
AGENT, SUCH LENDER OR SUCH L/C ISSUER, AND MAY FURTHER AUTHORIZE AND DIRECT THE
GE CAPITAL

 

63

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUERS TO TAKE FURTHER ACTIONS AS
COLLATERAL SUB-AGENTS FOR PURPOSES OF ENFORCING SUCH LIENS OR OTHERWISE TO
TRANSFER THE COLLATERAL SUBJECT THERETO TO AGENT, AND THE GE CAPITAL
ADMINISTRATIVE AGENT, EACH LENDER AND EACH L/C ISSUER HEREBY AGREES TO TAKE SUCH
FURTHER ACTIONS TO THE EXTENT, AND ONLY TO THE EXTENT, SO AUTHORIZED AND
DIRECTED.


 


(C)                                  LIMITED DUTIES.  UNDER THE LOAN DOCUMENTS,
CO-ADMINISTRATIVE AGENTS (I) ARE ACTING SOLELY ON BEHALF OF THE LENDERS AND THE
L/C ISSUERS (EXCEPT TO THE LIMITED EXTENT PROVIDED IN SECTION 1.7(B) WITH
RESPECT TO THE REGISTER), WITH DUTIES THAT ARE ENTIRELY ADMINISTRATIVE IN
NATURE, NOTWITHSTANDING THE USE OF THE DEFINED TERMS “AGENT”, “CO-ADMINISTRATIVE
AGENT”, “SUNTRUST ADMINISTRATIVE AGENT”, “GE CAPITAL ADMINISTRATIVE AGENT”, THE
TERMS “AGENT”, “AGENT” AND “COLLATERAL AGENT” AND SIMILAR TERMS IN ANY LOAN
DOCUMENT TO REFER TO EITHER CO-ADMINISTRATIVE AGENT, WHICH TERMS ARE USED FOR
TITLE PURPOSES ONLY, (II) ARE NOT ASSUMING ANY OBLIGATION UNDER ANY LOAN
DOCUMENT OTHER THAN AS EXPRESSLY SET FORTH THEREIN OR ANY ROLE AS AGENT,
FIDUCIARY OR TRUSTEE OF OR FOR ANY LENDER, L/C ISSUER OR ANY OTHER PERSON AND
(III) SHALL HAVE NO IMPLIED FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
OTHER LIABILITIES UNDER ANY LOAN DOCUMENT, AND EACH LENDER AND L/C ISSUER HEREBY
WAIVES AND AGREES NOT TO ASSERT ANY CLAIM AGAINST EITHER CO-ADMINISTRATIVE AGENT
BASED ON THE ROLES, DUTIES AND LEGAL RELATIONSHIPS EXPRESSLY DISCLAIMED IN
CLAUSES (I) THROUGH (III) ABOVE.


 


(D)                                 BINDING EFFECT.  EACH LENDER AND EACH L/C
ISSUER AGREES THAT (I) ANY ACTION TAKEN BY A CO-ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS (OR, IF EXPRESSLY REQUIRED HEREBY, A GREATER PROPORTION OF THE
LENDERS) IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS, (II) ANY
ACTION TAKEN BY A CO-ADMINISTRATIVE AGENT IN RELIANCE UPON THE INSTRUCTIONS OF
REQUIRED LENDERS (OR, WHERE SO REQUIRED, SUCH GREATER PROPORTION) AND (III) THE
EXERCISE BY A CO-ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, WHERE SO
REQUIRED, SUCH GREATER PROPORTION) OF THE POWERS SET FORTH HEREIN OR THEREIN,
TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO, SHALL BE
AUTHORIZED AND BINDING UPON ALL OF THE SECURED PARTIES.


 


(E)                                  USE OF DISCRETION; NO ACTION WITHOUT
INSTRUCTIONS.  CO-ADMINISTRATIVE AGENTS SHALL NOT BE REQUIRED TO EXERCISE ANY
DISCRETION OR TAKE, OR TO OMIT TO TAKE, ANY ACTION, INCLUDING WITH RESPECT TO
ENFORCEMENT OR COLLECTION, EXCEPT ANY ACTION IT IS REQUIRED TO TAKE OR OMIT TO
TAKE (I) UNDER ANY LOAN DOCUMENT OR (II) PURSUANT TO INSTRUCTIONS FROM THE
REQUIRED LENDERS (OR, WHERE EXPRESSLY REQUIRED BY THE TERMS OF THIS AGREEMENT, A
GREATER PROPORTION OF THE LENDERS).


 


(F)                                    RIGHT NOT TO FOLLOW CERTAIN
INSTRUCTIONS.  NOTWITHSTANDING CLAUSE (A) ABOVE, A CO-ADMINISTRATIVE AGENT SHALL
NOT BE REQUIRED TO TAKE, OR TO OMIT TO TAKE, ANY ACTION (I) UNLESS, UPON DEMAND,
SUCH CO-ADMINISTRATIVE AGENT RECEIVES AN INDEMNIFICATION SATISFACTORY TO IT FROM
THE LENDERS (OR, TO THE EXTENT APPLICABLE AND ACCEPTABLE TO SUCH
CO-ADMINISTRATIVE AGENT, ANY OTHER PERSON) AGAINST ALL LIABILITIES THAT, BY
REASON OF SUCH ACTION OR OMISSION, MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST SUCH CO-ADMINISTRATIVE AGENT OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS THEREOF OR (II) THAT IS, IN THE OPINION OF SUCH
CO-ADMINISTRATIVE AGENT OR ITS COUNSEL, CONTRARY TO ANY LOAN DOCUMENT OR
APPLICABLE REQUIREMENT OF LAW.

 

64

--------------------------------------------------------------------------------


 


(G)                                 DELEGATION OF RIGHTS AND DUTIES.  A
CO-ADMINISTRATIVE AGENT MAY, UPON ANY TERM OR CONDITION IT SPECIFIES, DELEGATE
OR EXERCISE ANY OF ITS RIGHTS, POWERS AND REMEDIES UNDER, AND DELEGATE OR
PERFORM ANY OF ITS DUTIES OR ANY OTHER ACTION WITH RESPECT TO, ANY LOAN DOCUMENT
BY OR THROUGH ANY TRUSTEE, CO-AGENT, EMPLOYEE, ATTORNEY-IN-FACT AND ANY OTHER
PERSON (INCLUDING ANY SECURED PARTY).  ANY SUCH PERSON SHALL BENEFIT FROM THIS
ARTICLE VIII TO THE EXTENT PROVIDED BY SUCH CO-ADMINISTRATIVE AGENT.


 


(H)                                 RIGHTS, EXCULPATION, ETC.  NO
CO-ADMINISTRATIVE AGENT NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS SHALL BE LIABLE TO ANY OTHER CO-ADMINISTRATIVE AGENT OR ANY LENDER FOR
ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE LOAN
DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT A
CO-ADMINISTRATIVE AGENT SHALL BE LIABLE TO THE EXTENT OF ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE ORDER
BY A COURT OF COMPETENT JURISDICTION.  AGENT SHALL NOT BE LIABLE FOR ANY
APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN GOOD FAITH AND IF ANY
SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE
IN ERROR THE SOLE RECOURSE OF ANY LENDER TO WHOM PAYMENT WAS DUE BUT NOT MADE,
SHALL BE TO RECOVER FROM OTHER LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO
WHICH THEY ARE DETERMINED TO BE ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE TO
RETURN TO SUCH LENDER ANY SUCH ERRONEOUS PAYMENTS RECEIVED BY THEM).  IN NO
EVENT SHALL EITHER CO-ADMINISTRATIVE AGENT BE LIABLE FOR PUNITIVE, SPECIAL,
CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR OTHER SIMILAR DAMAGES.  NO
CO-ADMINISTRATIVE AGENT NOR ANY OF ITS AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO ANY OTHER CO-ADMINISTRATIVE AGENT OR ANY LENDER FOR ANY RECITALS,
STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE EXECUTION,
EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTABILITY, OR
SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY, OR FOR THE FINANCIAL CONDITION OF ANY CREDIT PARTY.  NO
CO-ADMINISTRATIVE AGENT SHALL BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER
THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE FINANCIAL CONDITION OF ANY
CREDIT PARTY, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.  A CO-ADMINISTRATIVE AGENT MAY AT ANY TIME REQUEST INSTRUCTIONS FROM
REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS WITH
RESPECT TO ANY ACTIONS OR APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF
ANY OF THE LOAN DOCUMENTS SUCH CO-ADMINISTRATIVE AGENT IS PERMITTED OR REQUIRED
TO TAKE OR TO GRANT.  IF SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED, SUCH
CO-ADMINISTRATIVE AGENT SHALL BE ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING ANY
ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY
WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR WITHHOLDING ANY
APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE RECEIVED SUCH
INSTRUCTIONS FROM THE REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR SUCH
OTHER PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS AGREEMENT.  WITHOUT
LIMITING THE FOREGOING, NO LENDER OR CO-ADMINISTRATIVE AGENT SHALL HAVE ANY
RIGHT OF ACTION WHATSOEVER AGAINST A CO-ADMINISTRATIVE AGENT AS A RESULT OF SUCH
CO-ADMINISTRATIVE AGENT ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE
LENDERS, REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE;
AND, NOTWITHSTANDING THE INSTRUCTIONS OF REQUISITE LENDERS, REQUISITE REVOLVING
LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE, NO CO-ADMINISTRATIVE AGENT SHALL
HAVE ANY OBLIGATION TO TAKE ANY ACTION IF IT BELIEVES, IN GOOD FAITH, THAT SUCH
ACTION IS DEEMED TO BE ILLEGAL

 

65

--------------------------------------------------------------------------------


 


BY SUCH CO-ADMINISTRATIVE AGENT OR EXPOSES SUCH CO-ADMINISTRATIVE AGENT TO ANY
LIABILITY FOR WHICH IT HAS NOT RECEIVED SATISFACTORY INDEMNIFICATION IN
ACCORDANCE WITH SECTION 8.2(J).


 


(I)                                     RELIANCE.  CO-ADMINISTRATIVE AGENTS MAY,
WITHOUT INCURRING ANY LIABILITY HEREUNDER, (I) TREAT THE PAYEE OF ANY NOTE AS
ITS HOLDER UNTIL SUCH NOTE HAS BEEN ASSIGNED IN ACCORDANCE WITH SECTION 8.1,
(II) CONSULT WITH ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS AND,
WHETHER OR NOT SELECTED BY IT, ANY OTHER ADVISORS, ACCOUNTANTS AND OTHER EXPERTS
(INCLUDING ADVISORS TO, AND ACCOUNTANTS AND EXPERTS ENGAGED BY, ANY CREDIT
PARTY) AND (III) RELY AND ACT UPON ANY DOCUMENT AND INFORMATION (INCLUDING THOSE
TRANSMITTED BY ELECTRONIC TRANSMISSION) AND ANY TELEPHONE MESSAGE OR
CONVERSATION, IN EACH CASE BELIEVED BY IT TO BE GENUINE AND TRANSMITTED, SIGNED
OR OTHERWISE AUTHENTICATED BY THE APPROPRIATE PARTIES.  AGENT MAY, WITHOUT
INCURRING ANY LIABILITY HEREUNDER, RELY ON THE REGISTER TO THE EXTENT SET FORTH
HEREIN.  EACH CO-ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON THE ADVICE
OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS, AND OTHER EXPERTS SELECTED BY SUCH
CO-ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION.


 


(J)                                     EXPENSES; INDEMNIFICATION.  (I) EACH
LENDER AGREES TO REIMBURSE EACH CO-ADMINISTRATIVE AGENT AND EACH OF ITS
OFFICERS, DIRECTORS, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY ANY CREDIT
PARTY) PROMPTLY UPON DEMAND, SEVERABLY AND RATABLY, OF ANY COSTS AND EXPENSES
(INCLUDING FEES, CHARGES AND DISBURSEMENTS OF FINANCIAL, LEGAL AND OTHER
ADVISORS AND TAXES PAID IN THE NAME OF, OR ON BEHALF OF, ANY CREDIT PARTY) THAT
MAY BE INCURRED BY SUCH CO-ADMINISTRATIVE AGENT OR ANY OF ITS OFFICERS,
DIRECTORS, AND AGENTS IN CONNECTION WITH THE PREPARATION, SYNDICATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, CONSENT, WAIVER OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, THROUGH ANY WORK-OUT, BANKRUPTCY,
RESTRUCTURING OR OTHER LEGAL OR OTHER PROCEEDING OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF ITS RIGHTS OR RESPONSIBILITIES UNDER, ANY LOAN DOCUMENT, 
(II) EACH LENDER AGREES TO REIMBURSE AND INDEMNIFY EACH CO-ADMINISTRATIVE AGENT
AND EACH OF ITS OFFICERS, DIRECTORS AND AGENTS FOR AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES),
ADVANCES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST SUCH CO-ADMINISTRATIVE AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY
ACTION TAKEN OR OMITTED BY SUCH CO-ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR
ANY OF THE LOAN DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE, BUT
ONLY TO THE EXTENT THAT ANY OF THE FOREGOING IS NOT REIMBURSED BY BORROWER;
PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, ADVANCES OR DISBURSEMENTS OF A CO-ADMINISTRATIVE AGENT TO THE
EXTENT RESULTING FROM SUCH CO-ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION.  IF ANY INDEMNITY FURNISHED TO A CO-ADMINISTRATIVE AGENT FOR ANY
PURPOSE SHALL, IN THE OPINION OF SUCH CO-ADMINISTRATIVE AGENT, BE INSUFFICIENT
OR BECOME IMPAIRED, SUCH CO-ADMINISTRATIVE AGENT MAY CALL FOR ADDITIONAL
INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST EVEN IF
SO DIRECTED BY THE REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR SUCH OTHER
PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS AGREEMENT UNTIL SUCH
ADDITIONAL INDEMNITY IS FURNISHED.  THE OBLIGATIONS OF LENDERS UNDER THIS
SECTION 8.2(J) SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.

 

66

--------------------------------------------------------------------------------


 


(K)                                  AGENTS INDIVIDUALLY.  WITH RESPECT TO ITS
COMMITMENTS HEREUNDER, SUNTRUST, GE CAPITAL (OR ANY SUCCESSOR CO-ADMINISTRATIVE
AGENT (INCLUDING ANY SUCCESSOR AGENT)) SHALL HAVE AND MAY EXERCISE THE SAME
RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE
TERMS “LENDERS,” “REQUISITE LENDERS,” “REQUISITE REVOLVING LENDERS” OR ANY
SIMILAR TERMS SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE
SUNTRUST, GE CAPITAL (OR ANY SUCCESSOR CO-ADMINISTRATIVE AGENT (INCLUDING ANY
SUCCESSOR AGENT)) IN ITS INDIVIDUAL CAPACITY AS A LENDER OR ONE OF THE REQUISITE
LENDERS OR REQUISITE REVOLVING LENDERS.  SUNTRUST, GE CAPITAL (OR ANY SUCCESSOR
CO-ADMINISTRATIVE AGENT (INCLUDING ANY SUCCESSOR AGENT)), EITHER DIRECTLY OR
THROUGH STRATEGIC AFFILIATIONS, MAY LEND MONEY TO, ACQUIRE EQUITY OR OTHER
OWNERSHIP INTERESTS IN, PROVIDE ADVISORY SERVICES TO AND GENERALLY ENGAGE IN ANY
KIND OF BANKING, TRUST OR OTHER BUSINESS WITH ANY CREDIT PARTY AND ANY
SUBSIDIARY OF ANY CREDIT PARTY AS IF IT WERE NOT ACTING AS CO-ADMINISTRATIVE
AGENT (INCLUDING AS AGENT)  PURSUANT HERETO AND WITHOUT ANY DUTY TO ACCOUNT
THEREFOR TO LENDERS.  SUNTRUST, GE CAPITAL (OR ANY SUCCESSOR CO-ADMINISTRATIVE
AGENT (INCLUDING ANY SUCCESSOR AGENT)), EITHER DIRECTLY OR THROUGH STRATEGIC
AFFILIATIONS, MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY CREDIT PARTY AND
ANY SUBSIDIARY OF ANY CREDIT PARTY FOR SERVICES IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO LENDERS.


 


(L)                                     SUCCESSOR AGENT.


 

(I)                                     RESIGNATION AND REMOVAL.  (A) EITHER
CO-ADMINISTRATIVE AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL ITS AGENCY
FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT LEAST THIRTY (30)
BUSINESS DAYS’ (OR, IF AT SUCH TIME THERE IS ANOTHER CO-ADMINISTRATIVE AGENT
HEREUNDER, TEN (10) BUSINESS DAYS’) PRIOR WRITTEN NOTICE TO BORROWER AND LENDERS
AND (B) BORROWER MAY REMOVE A CO-ADMINISTRATIVE AGENT IF THAT CO-ADMINISTRATIVE
AGENT IS A DEFAULTING LENDER.  SUCH RESIGNATION OR REMOVAL SHALL TAKE EFFECT
(A) AT THE EXPIRATION OF SUCH TEN (10) BUSINESS DAY PERIOD IF, AT SUCH TIME,
THERE IS ANOTHER CO-ADMINISTRATIVE AGENT HEREUNDER OR (B) OTHERWISE, UPON THE
ACCEPTANCE BY A SUCCESSOR AGENT OF APPOINTMENT PURSUANT TO CLAUSE (II) BELOW OR
AS OTHERWISE PROVIDED IN CLAUSE (II) BELOW.

 

(II)                                  APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH
NOTICE OF RESIGNATION OR REMOVAL PURSUANT TO CLAUSE (I) ABOVE, IF, AT SUCH TIME,
THERE IS ANOTHER CO-ADMINISTRATIVE AGENT HEREUNDER, THE REMAINING
CO-ADMINISTRATIVE AGENT SHALL SERVE AS AGENT AND SOLE CO-ADMINISTRATIVE AGENT. 
UPON ANY SUCH NOTICE OF RESIGNATION OR REMOVAL OF BOTH CO-ADMINISTRATIVE AGENTS
OR IF, AT SUCH TIME OF RESIGNATION OR REMOVAL, THERE IS ONLY ONE
CO-ADMINISTRATIVE, REQUISITE LENDERS SHALL APPOINT A SUCCESSOR AGENT TO SERVE AS
AGENT AND SOLE CO-ADMINISTRATIVE AGENT WHICH, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, SHALL BE REASONABLY ACCEPTABLE TO BORROWER.  IF A
SUCCESSOR AGENT AND CO-ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO APPOINTED
WITHIN THE THIRTY (30) BUSINESS DAY PERIOD REFERRED TO IN CLAUSE (I) ABOVE, THE
RETIRING CO-ADMINISTRATIVE AGENT(S), UPON NOTICE TO BORROWER, SHALL THEN APPOINT
A SUCCESSOR CO-ADMINISTRATIVE AGENT WHO SHALL SERVE AS AGENT AND SOLE
CO-ADMINISTRATIVE AGENT UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS APPOINT A
SUCCESSOR AGENT AS PROVIDED ABOVE.

 

67

--------------------------------------------------------------------------------


 

(III)                               SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS AGENT AND CO-ADMINISTRATIVE UNDER THE LOAN DOCUMENTS BY A
SUCCESSOR AGENT AND CO-ADMINISTRATIVE AGENT, SUCH SUCCESSOR AGENT AND
CO-ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL
THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT AND
CO-ADMINISTRATIVE AGENT, AND THE RETIRING CO-ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY
RETIRING CO-ADMINISTRATIVE AGENT’S RESIGNATION AS CO-ADMINISTRATIVE AGENT AND,
IF APPLICABLE, AGENT, THE PROVISIONS OF THIS SECTION 8.2 SHALL CONTINUE TO INURE
TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT IN ITS
CAPACITY AS CO-ADMINISTRATIVE AGENT (INCLUDING, AS APPLICABLE, IN ITS CAPACITY
AS AGENT).

 


(M)                               COLLATERAL MATTERS.


 

(I)                                     RELEASE OF COLLATERAL AND RELATED
GUARANTIES.  SECURED PARTIES HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION
AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY AGENT UPON ANY
COLLATERAL (W) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT AND SATISFACTION
OF ALL OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS TO THE
EXTENT NO CLAIMS GIVING RISE THERETO HAVE BEEN ASSERTED), (X) CONSTITUTING
PROPERTY BEING SOLD OR DISPOSED OF IF BORROWER CERTIFIES TO AGENT THAT THE SALE
OR DISPOSITION IS MADE IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT (AND
AGENT MAY RELY IN GOOD FAITH CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT
FURTHER INQUIRY), (Y) IN ACCORDANCE WITH SECTION 3.2(D) OR (Z) IN ACCORDANCE
WITH THE PROVISIONS OF THE NEXT SENTENCE.  IN ADDITION, WITH THE CONSENT OF
REQUISITE LENDERS (OR ALL LENDERS TO THE EXTENT REQUIRED BY SECTION 9.2), AGENT
MAY RELEASE ANY LIEN GRANTED TO OR HELD BY AGENT UPON ANY COLLATERAL.  SECURED
PARTIES HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN ITS DISCRETION,
TO RELEASE ANY SUBSIDIARY FROM THE SUBSIDIARY GUARANTY UPON THE SALE OF ALL
STOCK OF SUCH SUBSIDIARY TO A PERSON THAT IS NOT AN AFFILIATE OF HOLDINGS IN A
DISPOSITION PERMITTED HEREUNDER OR OTHERWISE APPROVED BY THE REQUISITE LENDERS.

 

(II)                                  CONFIRMATION OF AUTHORITY; EXECUTION OF
RELEASES.  WITHOUT IN ANY MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY
SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN
SECTION 8.2(M)(I)), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY
AGENT OR BORROWER, THE AUTHORITY TO RELEASE ANY COLLATERAL CONFERRED UPON AGENT
UNDER CLAUSES (X) AND (Y) OF SECTION 8.2(M)(I).  UPON RECEIPT BY AGENT OF ANY
REQUIRED CONFIRMATION FROM THE REQUISITE LENDERS OF ITS AUTHORITY TO RELEASE ANY
PARTICULAR ITEM OR TYPES OF COLLATERAL, AND UPON AT LEAST TEN (10) BUSINESS
DAYS’ PRIOR WRITTEN REQUEST BY BORROWER, AGENT SHALL (AND IS HEREBY IRREVOCABLY
AUTHORIZED BY LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE
THE RELEASE OF THE LIENS GRANTED TO AGENT UPON SUCH COLLATERAL; PROVIDED,
HOWEVER, THAT (X) AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON
TERMS WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT TO LIABILITY OR CREATE ANY
OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS
WITHOUT RECOURSE OR WARRANTY, AND (Y) SUCH RELEASE SHALL NOT IN ANY MANNER
DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR OBLIGATIONS OF
ANY CREDIT PARTY, IN RESPECT OF), ALL INTERESTS RETAINED BY ANY CREDIT PARTY,
INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE
PART OF THE COLLATERAL.

 

68

--------------------------------------------------------------------------------


 

(III)                               ABSENCE OF DUTY.  AGENT SHALL HAVE NO
OBLIGATION WHATSOEVER TO ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT THE
PROPERTY COVERED BY THE COLLATERAL DOCUMENTS EXISTS OR IS OWNED BY BORROWER OR
ANY OTHER CREDIT PARTY OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN
ENCUMBERED OR THAT THE LIENS GRANTED TO AGENT HAVE BEEN PROPERLY OR SUFFICIENTLY
OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER
ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE
RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS
SECTION 8.2(M) OR IN ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED
THAT IN RESPECT OF THE PROPERTY COVERED BY THE COLLATERAL DOCUMENTS OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS DISCRETION, GIVEN AGENT’S OWN INTEREST IN PROPERTY COVERED
BY THE COLLATERAL DOCUMENTS AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO
DUTY OR LIABILITY WHATSOEVER TO ANY OF THE OTHER LENDERS, PROVIDED THAT AGENT
SHALL EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN
ACCOUNT.

 


(N)                                 NOTICE OF DEFAULT.  NO CO-ADMINISTRATIVE
AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF
PRINCIPAL, INTEREST AND FEES REQUIRED TO BE PAID TO SUCH CO-ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF LENDERS, UNLESS SUCH CO-ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED WRITTEN NOTICE FROM A LENDER OR BORROWER REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF DEFAULT”.  CO-ADMINISTRATIVE AGENTS WILL USE REASONABLE EFFORTS TO
NOTIFY EACH LENDER OF ITS RECEIPT OF ANY SUCH NOTICE UNLESS SUCH NOTICE IS WITH
RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES, IN WHICH
CASE CO-ADMINISTRATIVE AGENTS WILL NOTIFY EACH LENDER OF ITS RECEIPT OF SUCH
NOTICE.  AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS MAY BE REQUESTED BY REQUISITE LENDERS IN ACCORDANCE WITH SECTION 6. 
UNLESS AND UNTIL AGENT HAS RECEIVED ANY SUCH REQUEST, AGENT MAY (BUT SHALL NOT
BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH
RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE
BEST INTERESTS OF LENDERS.


 


(O)                                 ADDITIONAL SECURED PARTIES.  THE BENEFIT OF
THE PROVISIONS OF THE LOAN DOCUMENTS DIRECTLY RELATING TO THE COLLATERAL OR ANY
LIEN GRANTED THEREUNDER SHALL EXTEND TO AND BE AVAILABLE TO ANY SECURED PARTY
THAT IS NOT A LENDER OR L/C ISSUER PARTY HERETO AS LONG AS, BY ACCEPTING SUCH
BENEFITS, SUCH SECURED PARTY AGREES, AS AMONG AGENT AND ALL OTHER SECURED
PARTIES, THAT SUCH SECURED PARTY IS BOUND BY (AND, IF REQUESTED BY AGENT, SHALL
CONFIRM SUCH AGREEMENT IN A WRITING IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT)
THIS ARTICLE VIII, SECTION 9.6, SECTION 9.12, SECTION 9.14, SECTION 9.15,
SECTION 9.16, SECTION 9.21, AND SECTION 1.9 AND THE DECISIONS AND ACTIONS OF
CO-ADMINISTRATIVE AGENTS AND THE REQUIRED LENDERS (OR, WHERE EXPRESSLY REQUIRED
BY THE TERMS OF THIS AGREEMENT, A GREATER PROPORTION OF THE LENDERS OR OTHER
PARTIES HERETO AS REQUIRED HEREIN) TO THE SAME EXTENT A LENDER IS BOUND;
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, (A) SUCH SECURED PARTY
SHALL BE BOUND BY SECTION 8.2(J) ONLY TO THE EXTENT OF LIABILITIES, COSTS AND
EXPENSES WITH RESPECT TO OR OTHERWISE RELATING TO THE COLLATERAL HELD FOR THE
BENEFIT OF SUCH SECURED PARTY, IN WHICH CASE THE OBLIGATIONS OF SUCH SECURED
PARTY THEREUNDER SHALL NOT BE LIMITED BY ANY CONCEPT OF PRO RATA SHARE OR
SIMILAR CONCEPT, (B) EACH OF CO-ADMINISTRATIVE AGENTS, THE LENDERS AND THE L/C
ISSUERS PARTY HERETO SHALL BE ENTITLED TO ACT AT ITS SOLE DISCRETION, WITHOUT
REGARD TO THE INTEREST OF SUCH SECURED PARTY, REGARDLESS OF WHETHER ANY

 

69

--------------------------------------------------------------------------------


 


OBLIGATION TO SUCH SECURED PARTY THEREAFTER REMAINS OUTSTANDING, IS DEPRIVED OF
THE BENEFIT OF THE COLLATERAL, BECOMES UNSECURED OR IS OTHERWISE AFFECTED OR PUT
IN JEOPARDY THEREBY, AND WITHOUT ANY DUTY OR LIABILITY TO SUCH SECURED PARTY OR
ANY SUCH OBLIGATION AND (C) EXCEPT AS OTHERWISE SET FORTH HEREIN, SUCH SECURED
PARTY SHALL NOT HAVE ANY RIGHT TO BE NOTIFIED OF, CONSENT TO, DIRECT, REQUIRE OR
BE HEARD WITH RESPECT TO, ANY ACTION TAKEN OR OMITTED IN RESPECT OF THE
COLLATERAL OR UNDER ANY LOAN DOCUMENT.


 


(P)                                 AGENT REPORTS.  EACH LENDER MAY FROM TIME TO
TIME RECEIVE ONE OR MORE REPORTS OR OTHER INFORMATION (EACH, A “REPORT”)
PREPARED BY OR ON BEHALF OF A CO-ADMINISTRATIVE AGENT (OR ONE OR MORE OF SUCH
CO-ADMINISTRATIVE AGENT’S AFFILIATES).  WITH RESPECT TO EACH REPORT, EACH LENDER
HEREBY AGREES THAT:

 

(I)                                     CO-ADMINISTRATIVE AGENTS (AND THEIR
AFFILIATES) SHALL HAVE NO DUTIES OR OBLIGATIONS IN CONNECTION WITH OR AS A
RESULT OF A LENDER RECEIVING A COPY OF A REPORT, WHICH WILL BE PROVIDED SOLELY
AS A COURTESY, WITHOUT CONSIDERATION.  EACH LENDER WILL PERFORM ITS OWN
DILIGENCE AND WILL MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE OPERATIONS,
FINANCIAL CONDITIONS AND AFFAIRS OF THE CREDIT PARTIES AND WILL NOT RELY ON ANY
REPORT OR MAKE ANY CLAIM THAT IT HAS DONE SO.  IN ADDITION, EACH LENDER
RELEASES, AND AGREES THAT IT WILL NOT ASSERT, ANY CLAIM AGAINST A
CO-ADMINISTRATIVE AGENT (OR ONE OR MORE OF SUCH CO-ADMINISTRATIVE AGENT’S
AFFILIATES) THAT IN ANY WAY RELATES TO ANY REPORT OR ARISES OUT OF A LENDER
HAVING ACCESS TO ANY REPORT OR ANY DISCUSSION OF ITS CONTENTS, AND EACH LENDER
AGREES TO INDEMNIFY AND HOLD HARMLESS EACH CO-ADMINISTRATIVE AGENT (AND SUCH
CO-ADMINISTRATIVE AGENT’S AFFILIATES) AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND ATTORNEYS FROM ALL CLAIMS, LIABILITIES AND EXPENSES
RELATING TO A BREACH BY A LENDER OR ANY OF ITS PERSONNEL OF THIS SECTION OR
OTHERWISE ARISING OUT OF A LENDER’S ACCESS TO ANY REPORT OR ANY DISCUSSION OF
ITS CONTENTS;

 

(II)                                  EACH REPORT MAY NOT BE COMPLETE AND
CERTAIN INFORMATION AND FINDINGS OBTAINED BY A CO-ADMINISTRATIVE AGENT (OR ONE
OR MORE OF A CO-ADMINISTRATIVE AGENT’S AFFILIATES) REGARDING THE OPERATIONS AND
CONDITION OF THE CREDIT PARTIES MAY NOT BE REFLECTED IN EACH REPORT. 
CO-ADMINISTRATIVE AGENTS (AND THEIR AFFILIATES) MAKE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND WITH RESPECT TO (I) ANY EXISTING OR PROPOSED FINANCING;
(II) THE ACCURACY OR COMPLETENESS OF THE INFORMATION CONTAINED IN ANY REPORT OR
IN ANY OTHER RELATED DOCUMENTATION; (III) THE SCOPE OR ADEQUACY OF A
CO-ADMINISTRATIVE AGENT’S (AND SUCH CO-ADMINISTRATIVE AGENT’S AFFILIATES’) DUE
DILIGENCE, OR THE PRESENCE OR ABSENCE OF ANY ERRORS OR OMISSIONS CONTAINED IN
ANY REPORT OR IN ANY OTHER RELATED DOCUMENTATION; AND (IV) ANY WORK PERFORMED BY
A CO-ADMINISTRATIVE AGENT (OR ONE OR MORE OF A CO-ADMINISTRATIVE AGENT’S
AFFILIATES) IN CONNECTION WITH OR USING ANY REPORT OR ANY RELATED DOCUMENTATION;
AND

 

(III)                               EACH LENDER AGREES TO SAFEGUARD EACH REPORT
AND ANY RELATED DOCUMENTATION WITH THE SAME CARE WHICH IT USES WITH RESPECT TO
INFORMATION OF ITS OWN WHICH IT DOES NOT DESIRE TO DISSEMINATE OR PUBLISH, AND
AGREES NOT TO REPRODUCE OR DISTRIBUTE OR PROVIDE COPIES OF OR DISCLOSE ANY
REPORT OR ANY OTHER RELATED DOCUMENTATION OR ANY RELATED DISCUSSIONS TO ANYONE
EXCEPT TO THE EXTENT SUCH DISTRIBUTION OR DISCLOSURE WOULD BE PERMITTED IF THE
REPORT WERE CONFIDENTIAL INFORMATION SUBJECT TO SECTION 9.14.

 

70

--------------------------------------------------------------------------------


 


(Q)                                 LENDER ACTIONS AGAINST COLLATERAL.  EACH
LENDER AGREES THAT IT WILL NOT TAKE ANY ENFORCEMENT ACTION, NOR INSTITUTE ANY
ACTIONS OR PROCEEDINGS, WITH RESPECT TO THE LOANS, AGAINST BORROWER OR ANY
CREDIT PARTY HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR AGAINST ANY OF THE
COLLATERAL (INCLUDING ANY EXERCISE OF ANY RIGHT OF SET-OFF) WITHOUT THE CONSENT
OF THE CO-ADMINISTRATIVE AGENTS OR REQUIRED LENDERS.  ALL SUCH ENFORCEMENT
ACTIONS AND PROCEEDINGS SHALL BE (I) TAKEN IN CONCERT AND (II) AT THE DIRECTION
OF OR WITH THE CONSENT OF THE CO-ADMINISTRATIVE AGENTS OR REQUISITE LENDERS. 
CO-ADMINISTRATIVE AGENTS ARE AUTHORIZED TO ISSUE ALL NOTICES TO BE ISSUED BY OR
ON BEHALF OF LENDERS WITH RESPECT TO ANY SUBORDINATED DEBT.  WITH RESPECT TO ANY
ACTION BY A CO-ADMINISTRATIVE AGENT TO ENFORCE THE RIGHTS AND REMEDIES OF
CO-ADMINISTRATIVE AGENTS AND THE LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, EACH LENDER HEREBY CONSENTS TO THE JURISDICTION OF THE COURT IN WHICH
SUCH ACTION IS MAINTAINED, AND AGREES TO DELIVER ITS NOTES TO AGENT TO THE
EXTENT NECESSARY TO ENFORCE THE RIGHTS AND REMEDIES OF AGENT FOR THE BENEFIT OF
THE LENDERS UNDER THE COLLATERAL DOCUMENTS IN ACCORDANCE WITH THE PROVISIONS
HEREOF.

 

8.3                                 Set Off and Sharing of Payments.  Subject to
Section 8.2(o), in addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, during the
continuance of any Event of Default, each Lender is hereby authorized by
Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (A) balances held
by such Lender at any of its offices for the account of Borrower or any of its
Subsidiaries (regardless of whether such balances are then due to Borrower or
its Subsidiaries), and (B) other property at any time held or owing by such
Lender to or for the credit or for the account of Borrower or any of its
Subsidiaries, against and on account of any of the Obligations; except that no
Lender shall exercise any such right without the prior written consent of
Agent.  Notwithstanding anything herein to the contrary, the failure to give
notice of any set off and application made by such Lender to Borrower shall not
affect the validity of such set off and application.  Any Lender exercising a
right to set off shall purchase for cash (and the other Lenders shall sell)
interests in each of such other Lender’s Pro Rata Share of the Obligations as
would be necessary to cause all Lenders to share the amount so set off with each
other Lender entitled to share in the amount so set off in accordance with their
respective Pro Rata Shares.  Borrower agrees, to the fullest extent permitted by
law, that any Lender may exercise its right to set off with respect to amounts
in excess of its Pro Rata Share of the Obligations and upon doing so shall
deliver such amount so set off to Agent for the benefit of all Lenders entitled
to share in the amount so set off in accordance with their Pro Rata Shares.

 

8.4                                 Disbursement of Funds.  Agent may, on behalf
of Lenders, disburse funds to Borrower for Loans requested.  Each Lender shall
reimburse Agent on demand for all funds disbursed on its behalf by Agent, or if
Agent so requests, each Lender will remit to Agent its Pro Rata Share of any
Loan before Agent disburses same to Borrower.  If Agent elects to require that
each Lender make funds available to Agent prior to a disbursement by Agent to
Borrower, Agent shall advise each Lender by telephone or fax of the amount of
such Lender’s Pro Rata Share of the Loan requested by Borrower no later than
1:00 p.m. (New York time) on the Funding Date applicable thereto, and each such
Lender shall pay Agent such Lender’s Pro Rata Share of such requested Loan, in
same day funds, by wire transfer to Agent’s account on such Funding Date.  If

 

71

--------------------------------------------------------------------------------


 

any Lender fails to pay the amount of its Pro Rata Share within one (1) Business
Day after Agent’s demand, Agent shall promptly notify Borrower, and Borrower
shall immediately repay such amount to Agent.  Any repayment required pursuant
to this Section 8.4 shall be without premium or penalty.  Nothing in this
Section 8.4 or elsewhere in this Agreement or the other Loan Documents,
including the provisions of Section 8.5, shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Agent or Borrower may have against any Lender as a result of any default by such
Lender hereunder.


 


8.5                                 DISBURSEMENTS OF ADVANCES; PAYMENT; CASH
COLLATERAL.


 


(A)                                  ADVANCES; PAYMENTS.


 

(I)                                     REVOLVING LENDERS SHALL REFUND OR
PARTICIPATE IN THE SWING LINE LOAN IN ACCORDANCE WITH CLAUSES (III) AND (IV) OF
SECTION 1.1(C).  IF THE SWING LINE LENDER DECLINES TO MAKE A SWING LINE LOAN OR
IF SWING LINE AVAILABILITY IS ZERO, AGENT SHALL NOTIFY REVOLVING LENDERS,
PROMPTLY AFTER RECEIPT OF A NOTICE OF REVOLVING CREDIT ADVANCE AND IN ANY EVENT
PRIOR TO 1:00 P.M. (NEW YORK TIME) ON THE DATE SUCH NOTICE OF A REVOLVING CREDIT
ADVANCE IS RECEIVED, BY FAX, TELEPHONE OR OTHER SIMILAR FORM OF TRANSMISSION. 
EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
SUCH REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT IN SAME DAY FUNDS BY WIRE
TRANSFER TO AGENT’S ACCOUNT AS SET FORTH IN SECTION 1.1(E) NOT LATER THAN
3:00 P.M. (NEW YORK TIME) ON THE REQUESTED FUNDING DATE IN THE CASE OF AN INDEX
RATE LOANS AND NOT LATER THAN 11:00 A.M. (NEW YORK TIME) ON THE REQUESTED
FUNDING DATE IN THE CASE OF A LIBOR LOAN.  AFTER RECEIPT OF SUCH WIRE TRANSFERS
(OR, IN AGENT’S SOLE DISCRETION, BEFORE RECEIPT OF SUCH WIRE TRANSFERS), SUBJECT
TO THE TERMS HEREOF, AGENT SHALL MAKE THE REQUESTED REVOLVING CREDIT ADVANCE TO
BORROWER AS DESIGNATED BY BORROWER IN THE NOTICE OF REVOLVING CREDIT ADVANCE. 
ALL PAYMENTS BY EACH REVOLVING LENDER SHALL BE MADE WITHOUT SETOFF, COUNTERCLAIM
OR DEDUCTION OF ANY KIND.

 

(II)                                  AT LEAST ONCE EACH CALENDAR WEEK OR MORE
FREQUENTLY AT AGENT’S ELECTION (EACH, A “SETTLEMENT DATE”), IF THE AGENT HAS
RECEIVED ANY PAYMENTS BY BORROWER HEREUNDER, AGENT SHALL ADVISE EACH LENDER BY
TELEPHONE OR FAX OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF PRINCIPAL,
INTEREST AND FEES PAID FOR THE BENEFIT OF LENDERS WITH RESPECT TO EACH
APPLICABLE LOAN.  PROVIDED THAT EACH LENDER HAS FUNDED ALL PAYMENTS AND ADVANCES
REQUIRED TO BE MADE BY IT AND FUNDED ALL PURCHASES OF PARTICIPATIONS REQUIRED TO
BE FUNDED BY IT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF SUCH
SETTLEMENT DATE AND SUBJECT TO SECTION 9.20(A)(II), AGENT SHALL PAY TO EACH
LENDER SUCH LENDER’S PRO RATA SHARE OF PRINCIPAL, INTEREST AND FEES PAID BY
BORROWER SINCE THE PREVIOUS SETTLEMENT DATE FOR THE BENEFIT OF SUCH LENDER ON
THE LOANS HELD BY IT. SUCH PAYMENTS SHALL BE MADE BY WIRE TRANSFER TO SUCH
LENDER’S ACCOUNT (AS ON RECORD WITH THE AGENT) NOT LATER THAN 2:00 P.M. (NEW
YORK TIME) ON THE NEXT BUSINESS DAY FOLLOWING EACH SETTLEMENT DATE. TO THE
EXTENT THAT ANY LENDER BECOMES A DEFAULTING LENDER, AGENT SHALL BE ENTITLED TO
SET OFF ANY FUNDING OBLIGATION SHORT-FALL AGAINST SUCH DEFAULTING LENDER’S
PRO RATA SHARE OF ALL PAYMENTS RECEIVED FROM BORROWER.

 

72

--------------------------------------------------------------------------------


 


(B)                                 AVAILABILITY OF LENDER’S PRO RATA SHARE. 
AGENT MAY ASSUME THAT EACH REVOLVING LENDER WILL MAKE ITS PRO RATA SHARE OF EACH
REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT ON EACH FUNDING DATE.  IF SUCH PRO
RATA SHARE IS NOT, IN FACT, PAID TO AGENT BY SUCH REVOLVING LENDER WHEN DUE,
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.  IF ANY REVOLVING
LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE FORTHWITH UPON AGENT’S
DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER AND BORROWER SHALL IMMEDIATELY
REPAY SUCH AMOUNT TO AGENT.  NOTHING IN THIS SECTION 8.5(B) OR ELSEWHERE IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO REQUIRE AGENT TO
ADVANCE FUNDS ON BEHALF OF ANY REVOLVING LENDER OR TO RELIEVE ANY REVOLVING
LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE
ANY RIGHTS THAT BORROWER MAY HAVE AGAINST ANY REVOLVING LENDER AS A RESULT OF
ANY DEFAULT BY SUCH REVOLVING LENDER HEREUNDER.  TO THE EXTENT THAT AGENT
ADVANCES FUNDS TO BORROWER ON BEHALF OF ANY REVOLVING LENDER AND IS NOT
REIMBURSED THEREFOR ON THE SAME BUSINESS DAY AS SUCH ADVANCE IS MADE, AGENT
SHALL BE ENTITLED TO RETAIN FOR ITS ACCOUNT ALL INTEREST ACCRUED ON SUCH ADVANCE
UNTIL REIMBURSED BY THE APPLICABLE REVOLVING LENDER.


 


(C)                                  RETURN OF PAYMENTS.


 

(I)                                     IF AGENT PAYS AN AMOUNT TO A LENDER
UNDER THIS AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS
BEEN OR WILL BE RECEIVED BY AGENT FROM BORROWER AND SUCH RELATED PAYMENT IS NOT
RECEIVED BY AGENT, THEN AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH
LENDER ON DEMAND WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                                  IF AGENT DETERMINES AT ANY TIME THAT ANY
AMOUNT RECEIVED BY AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO ANY CREDIT
PARTY OR PAID TO ANY OTHER PERSON PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE,
THEN, NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, AGENT WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO
ANY LENDER.  IN ADDITION, EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION
OF SUCH AMOUNT THAT AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST
AT SUCH RATE, IF ANY, AS AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER
PERSON, WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(D)                                 DEFAULTING LENDERS.  THE FAILURE OF ANY
LENDER TO MAKE ANY REVOLVING CREDIT ADVANCE OR ANY PAYMENT REQUIRED BY IT
HEREUNDER, OR TO FUND ANY PURCHASE OF ANY PARTICIPATION IN ANY SWING LINE LOAN
TO BE MADE OR FUNDED BY IT ON THE DATE SPECIFIED THEREFOR SHALL NOT RELIEVE ANY
OTHER LENDER (EACH SUCH OTHER REVOLVING LENDER, AN “OTHER LENDER”) OF ITS
OBLIGATIONS TO MAKE SUCH ADVANCE OR FUND THE PURCHASE OF ANY SUCH PARTICIPATION
ON SUCH DATE, BUT NEITHER ANY OTHER LENDER NOR AGENT SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY DEFAULTING LENDER TO MAKE AN ADVANCE, FUND THE PURCHASE OF A
PARTICIPATION OR MAKE ANY OTHER PAYMENT REQUIRED HEREUNDER.  NOTWITHSTANDING
ANYTHING SET FORTH HEREIN TO THE CONTRARY, A DEFAULTING LENDER SHALL NOT HAVE
ANY VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT OR
CONSTITUTE A “LENDER” OR A “REVOLVING LENDER” (OR BE INCLUDED IN THE CALCULATION
OF “REQUISITE LENDERS” OR “REQUISITE REVOLVING LENDERS” HEREUNDER) FOR ANY
VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT.

 

73

--------------------------------------------------------------------------------


 


(E)                                  CASH COLLATERAL.  IF ANY LENDER BECOMES,
AND DURING THE PERIOD IT REMAINS, A DEFAULTING LENDER, AND IF ANY LETTER OF
CREDIT OR SWING LINE LOAN IS AT THE TIME OUTSTANDING, EACH L/C ISSUER AND THE
SWING LINE LENDER, AS THE CASE MAY BE, MAY, BY NOTICE TO BORROWER AND SUCH
DEFAULTING LENDER THROUGH AGENT, REQUIRE BORROWER TO CASH COLLATERALIZE (AS
DEFINED BELOW) THE OBLIGATIONS OF BORROWER TO SUCH L/C LENDER AND THE SWING LINE
LENDER IN RESPECT OF SUCH LETTER OF CREDIT OR SWING LINE LOAN IN AMOUNT AT LEAST
EQUAL TO THE AGGREGATE AMOUNT OF THE FUNDING OBLIGATIONS (CONTINGENT OR
OTHERWISE) OF SUCH DEFAULTING LENDER IN RESPECT THEREOF, OR TO MAKE OTHER
ARRANGEMENTS SATISFACTORY TO AGENT, AND TO THE L/C ISSUERS AND THE SWING LINE
LENDER, AS THE CASE MAY BE, IN THEIR SOLE DISCRETION TO PROTECT THEM AGAINST THE
RISK OF NON-PAYMENT BY SUCH DEFAULTING LENDER.   FOR PURPOSES HEREOF, “CASH
COLLATERALIZE” MEANS, IN RESPECT OF AN OBLIGATION, PROVIDE AND PLEDGE (AS A
FIRST PRIORITY PERFECTED LIEN) CASH COLLATERAL IN DOLLARS, AT A LOCATION AND
PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT.


 

8.6                                 Lender Credit Decision.  Each Lender and
each L/C Issuer acknowledges that it shall, independently and without reliance
upon Agent, any Lender or L/C Issuer or any of their officers, directors or
agents or upon any document (including any offering and disclosure materials in
connection with the syndication of the Loans) solely or in part because such
document was transmitted by Agent or any of its officers, directors or agents,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its officers, directors or agents.

 


SECTION 9.
MISCELLANEOUS

 

9.1                                 Indemnities.  Borrower agrees to indemnify,
pay, and hold each Co-Administrative Agent, each Lender, each L/C Issuer and
their respective Affiliates, officers, directors, employees, agents, and
attorneys (the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses (including all reasonable fees and expenses of counsel to
such Indemnitees) of any kind or nature whatsoever that may be imposed on,
incurred by, or asserted against the Indemnitees in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Transaction Document, the Acquisition, any Obligation (or the repayment
thereof), any Letter of Credit, the use or intended use of the proceeds of any
Loan or the use of any Letter of Credit or any securities filing of, or with
respect to, any Credit Party, (ii) any Contractual Obligation entered into in
connection with any E-Systems or other Electronic

 

74

--------------------------------------------------------------------------------


 

Transmissions, (iii) any actual or prospective investigation, litigation or
other proceeding, whether or not brought by any such Indemnitee or any of its
officers, directors or agents (and including reasonable attorneys’ fees in any
case), whether or not any such Indemnitee, officer, director or agent is a party
thereto, and whether or not based on any securities or commercial law or
regulation or any other requirement of law or theory thereof, including common
law, equity, contract, tort or otherwise or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, that Borrower shall have no
obligation to an Indemnitee hereunder with respect to any Indemnified Matter to
the extent resulting from the gross negligence, bad faith or willful misconduct
of that Indemnitee or its Affiliates, officers, directors, employees, agents or
attorneys as determined by a court of competent jurisdiction or with respect to
disputes among Indemnitees.  If and to the extent that the foregoing undertaking
may be unenforceable for any reason, Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.

 


9.2                                 AMENDMENTS AND WAIVERS.


 


(A)                                  EXCEPT FOR ACTIONS EXPRESSLY PERMITTED TO
BE TAKEN BY AGENT, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CONSENT TO ANY
DEPARTURE BY ANY CREDIT PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE IN WRITING AND SIGNED BY BORROWER, AND BY REQUISITE LENDERS,
REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE.  EXCEPT AS
SET FORTH IN CLAUSES (B) AND (C) BELOW, ALL SUCH AMENDMENTS, MODIFICATIONS,
TERMINATIONS OR WAIVERS REQUIRING THE CONSENT OF ANY LENDERS SHALL REQUIRE THE
WRITTEN CONSENT OF REQUISITE LENDERS.


 


(B)                                 NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER OF OR CONSENT WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT THAT WAIVES
COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN SECTION 7.2 TO THE MAKING
OF ANY LOAN OR THE INCURRENCE OF ANY LETTER OF CREDIT OBLIGATIONS SHALL BE
EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY AGENT, REQUISITE
REVOLVING LENDERS AND BORROWER.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, NO WAIVER OR CONSENT WITH RESPECT TO ANY DEFAULT OR
ANY EVENT OF DEFAULT SHALL BE EFFECTIVE FOR PURPOSES OF THE CONDITIONS PRECEDENT
TO THE MAKING OF LOANS OR THE INCURRENCE OF LETTER OF CREDIT OBLIGATIONS SET
FORTH IN SECTION 7.2 UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY AGENT,
REQUISITE REVOLVING LENDERS AND BORROWER.


 


(C)                                  NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER SHALL, UNLESS IN WRITING AND SIGNED BY AGENT AND EACH LENDER DIRECTLY
AFFECTED THEREBY:  (I) INCREASE THE PRINCIPAL AMOUNT OR POSTPONE OR EXTEND THE
SCHEDULED DATE OF EXPIRATION OF ANY LENDER’S COMMITMENT (WHICH ACTION SHALL BE
DEEMED ONLY TO AFFECT THOSE LENDERS WHOSE COMMITMENTS ARE INCREASED OR THE
SCHEDULED DATE OF EXPIRATION OF WHOSE COMMITMENTS ARE POSTPONED OR EXTENDED AND
MAY BE APPROVED BY REQUISITE LENDERS, INCLUDING THOSE LENDERS WHOSE COMMITMENTS
ARE INCREASED OR THE SCHEDULED DATE OF EXPIRATION OF WHOSE COMMITMENTS ARE
POSTPONED OR EXTENDED); (II) REDUCE THE PRINCIPAL OF, RATE OF INTEREST (OTHER
THAN ANY DETERMINATION OR WAIVER TO CHARGE OR NOT CHARGE INTEREST OR FEES AT THE
DEFAULT RATE) ON OR FEES PAYABLE WITH RESPECT TO ANY LOAN OR LETTER OF CREDIT
OBLIGATIONS OF ANY AFFECTED LENDER; (III) EXTEND ANY SCHEDULED PAYMENT DATE OR
FINAL

 

75

--------------------------------------------------------------------------------


 


MATURITY DATE OF THE PRINCIPAL AMOUNT OF ANY LOAN OF ANY AFFECTED LENDER OR
POSTPONE OR EXTEND THE SCHEDULED DATE OF EXPIRATION OF ANY LETTER OF CREDIT
BEYOND THE DATE SET FORTH IN CLAUSE (B) OF THE INITIAL SENTENCE OF
SECTION 1.1(D)(I)(B); (IV) WAIVE, FORGIVE, DEFER, EXTEND OR POSTPONE ANY PAYMENT
OF INTEREST OR FEES AS TO ANY AFFECTED LENDER (WHICH ACTION SHALL BE DEEMED ONLY
TO AFFECT THOSE LENDERS TO WHOM SUCH PAYMENTS ARE MADE); (V) RELEASE ANY
GUARANTY EXCEPT AS OTHERWISE PERMITTED IN SECTION 8.2(M) OR, RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL (WHICH ACTION SHALL BE DEEMED TO DIRECTLY
AFFECT ALL LENDERS); (VI) CHANGE THE PERCENTAGE OF THE COMMITMENTS OR OF THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS THAT SHALL BE REQUIRED FOR
LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER EXCEPT TO ADJUST SUCH
PERCENTAGES OR AMOUNTS TO INCORPORATE THE ADDITION OF ONE MORE ADDITIONAL
TRANCHES OF LOANS TO THE OBLIGATIONS ON TERMS CONSISTENT WITH THE EXISTING
TRANCHES; AND (VII) AMEND OR WAIVE THIS SECTION 9.2 OR THE DEFINITIONS OF THE
TERMS “REQUISITE LENDERS” OR “REQUISITE REVOLVING LENDERS” INSOFAR AS SUCH
DEFINITIONS AFFECT THE SUBSTANCE OF THIS SECTION 9.2 OR THE TERM “PRO RATA
SHARE” EXCEPT, IN EACH CASE, AS MAY BE NECESSARY TO ADD ONE OR MORE ADDITIONAL
TRANCHES THERETO ON TERMS CONSISTENT WITH THE EXISTING TRANCHES (WHICH ACTION
SHALL BE DEEMED TO DIRECTLY AFFECT ALL LENDERS).  FURTHERMORE, NO AMENDMENT,
MODIFICATION, TERMINATION OR WAIVER AFFECTING THE RIGHTS OR DUTIES OF AGENT,
SWING LINE LENDER OR L/C ISSUERS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY AGENT, SWING LINE LENDER OR
L/C ISSUERS, AS THE CASE MAY BE, IN ADDITION TO LENDERS REQUIRED HEREINABOVE TO
TAKE SUCH ACTION.  EACH AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
IT WAS GIVEN.  NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE
REQUIRED FOR AGENT TO TAKE ADDITIONAL COLLATERAL PURSUANT TO ANY LOAN DOCUMENT. 
NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF ANY NOTE
SHALL BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE HOLDER OF THAT NOTE. 
NO NOTICE TO OR DEMAND ON ANY CREDIT PARTY IN ANY CASE SHALL ENTITLE SUCH CREDIT
PARTY OR ANY OTHER CREDIT PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.  ANY AMENDMENT, MODIFICATION, TERMINATION,
WAIVER OR CONSENT EFFECTED IN ACCORDANCE WITH THIS SECTION 9.2 SHALL BE BINDING
UPON EACH HOLDER OF THE NOTES AT THE TIME OUTSTANDING AND EACH FUTURE HOLDER OF
THE NOTES.


 


9.3                                 NOTICES.


 


(A)                                  ALL NOTICES, DEMANDS, REQUESTS, DIRECTIONS
AND OTHER COMMUNICATIONS REQUIRED OR EXPRESSLY AUTHORIZED TO BE MADE BY THIS
AGREEMENT SHALL, WHETHER OR NOT SPECIFIED TO BE IN WRITING BUT UNLESS OTHERWISE
EXPRESSLY SPECIFIED TO BE GIVEN BY ANY OTHER MEANS, BE GIVEN IN WRITING AND
(I) ADDRESSED TO THE ADDRESS SET FORTH BELOW, (II) SENT BY FACSIMILE TO THE
FACSIMILE NUMBER SET FORTH BELOW, (III) IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS AMONG THE LENDERS, (A) POSTED TO SYNDTRAK ONLINE® (TO THE EXTENT
SUCH SYSTEM IS AVAILABLE AND SET UP BY OR AT THE DIRECTION OF AGENT PRIOR TO
POSTING) IN AN APPROPRIATE LOCATION BY UPLOADING SUCH NOTICE, DEMAND, REQUEST,
DIRECTION OR OTHER COMMUNICATION TO WWW.SYNDTRAK.COM OR USING SUCH OTHER MEANS
OF POSTING TO SYNDTRAK ONLINE® AS MAY BE AVAILABLE AND REASONABLY ACCEPTABLE TO
AGENT PRIOR TO SUCH POSTING, OR (B) POSTED TO ANY OTHER E-SYSTEM SET UP BY OR AT
THE DIRECTION OF AGENT OR (IV) ADDRESSED TO SUCH OTHER ADDRESS AS SHALL BE
NOTIFIED IN WRITING (A) IN THE CASE OF BORROWER, AGENT AND THE SWING LINE
LENDER, TO THE OTHER PARTIES HERETO AND (B) IN THE CASE OF ALL OTHER PARTIES, TO
BORROWER AND AGENT.  TRANSMISSION BY ELECTRONIC MAIL (NOT INCLUDING FACSIMILE
TRANSMISSIONS)

 

76

--------------------------------------------------------------------------------


 


(INCLUDING E-FAX, EVEN IF TRANSMITTED TO THE FAX NUMBERS SET FORTH ABOVE) SHALL
NOT BE SUFFICIENT OR EFFECTIVE TO TRANSMIT ANY SUCH NOTICE UNDER THIS CLAUSE
(A) UNLESS SUCH TRANSMISSION IS AN AVAILABLE MEANS TO POST TO ANY E-SYSTEM.

 

If to Borrower:

 

Transaction Network Services, Inc.

 

 

11480 Commerce Park Drive - Suite 600

 

 

Reston, Virginia 20191

 

 

ATTN: Chief Financial Officer

 

 

Fax: (703) 453-8599

 

 

 

With a copy to:

 

Transaction Network Services, Inc.

 

 

11480 Commerce Park Drive - Suite 600

 

 

Reston, Virginia 20191

 

 

ATTN: General Counsel

 

 

Fax: (703) 453-8397

 

 

 

 

 

and,

 

 

 

 

 

Kirkland & Ellis LLP

 

 

300 North LaSalle

 

 

Chicago, Illinois 60654

 

 

ATTN: Jocelyn A. Hirsch

 

 

Fax: (312) 862-2200

 

 

 

If to Agent, Co-Administrative

 

 

Agents or SunTrust:

 

SunTrust Bank

 

 

303 Peachtree Street, 24th Floor

 

 

Atlanta, GA 30308

 

 

ATTN: Timothy M. O’Leary

 

 

Fax: (404) 827-6514

 

 

 

With a copy to:

 

SunTrust Banks, Inc.

 

 

Mail Code:  GA-ATL-7662

 

 

303 Peachtree Street, 25th Floor

 

 

Atlanta, GA 30308

 

 

ATTN: Agency Services

 

 

Fax: 404-221-2001

 

 

 

If to Co-Administrative Agents

 

 

or GE Capital:

 

General Electric Capital Corporation

 

 

500 West Monroe

 

 

Chicago, Illinois 60661

 

 

ATTN: Transaction Network Services Account Officer

 

 

Fax: (312) 441-7920

 

77

--------------------------------------------------------------------------------


 

With a copy to:

 

General Electric Capital Corporation

 

 

201 Merritt 7

 

 

P.O. Box 5201

 

 

Norwalk, Connecticut 06856-5201

 

 

ATTN: General Counsel, Global Sponsor Finance

 

 

Fax: (203) 956-4216

 

 

 

 

 

and

 

 

 

 

 

General Electric Capital Corporation

 

 

500 West Monroe Street

 

 

Chicago, Illinois 60661

 

 

ATTN: Corporate Counsel, Global Sponsor Finance

 

 

Fax: (312) 441-6876

 

 

 

If to a Lender:

 

To the address set forth on the signature page hereto or in the applicable
Assignment Agreement

 


(B)                                 EFFECTIVENESS.  ALL COMMUNICATIONS DESCRIBED
IN CLAUSE (A) ABOVE AND ALL OTHER NOTICES, DEMANDS, REQUESTS AND OTHER
COMMUNICATIONS MADE IN CONNECTION WITH THIS AGREEMENT SHALL BE EFFECTIVE AND BE
DEEMED TO HAVE BEEN RECEIVED (I) IF DELIVERED BY HAND, UPON PERSONAL DELIVERY,
(II) IF DELIVERED BY OVERNIGHT COURIER SERVICE, 1 BUSINESS DAY AFTER DELIVERY TO
SUCH COURIER SERVICE PROPERLY ADDRESSED, (III) IF DELIVERED BY MAIL, 4 BUSINESS
DAYS AFTER DEPOSIT IN THE MAIL WITH PROPER POSTAGE, (IV) IF DELIVERED BY
FACSIMILE (OTHER THAN TO POST TO AN E-SYSTEM PURSUANT TO CLAUSE (A)(III) ABOVE),
UPON SENDER’S RECEIPT OF CONFIRMATION OF PROPER TRANSMISSION, AND (V) IF
DELIVERED BY POSTING TO ANY E-SYSTEM, ON THE LATER OF THE DATE OF SUCH POSTING
AND THE DATE ACCESS TO SUCH POSTING IS GIVEN TO THE RECIPIENT THEREOF IN
ACCORDANCE WITH THE STANDARD PROCEDURES APPLICABLE TO SUCH E-SYSTEM; PROVIDED,
HOWEVER, THAT NO COMMUNICATIONS TO AGENT PURSUANT TO ARTICLE I SHALL BE
EFFECTIVE UNTIL RECEIVED BY AGENT.


 


(C)                                  EACH LENDER SHALL NOTIFY AGENT IN WRITING
OF ANY CHANGES IN THE ADDRESS TO WHICH NOTICES TO SUCH LENDER SHOULD BE
DIRECTED, OF ADDRESSES OF ITS LENDING OFFICE, OF PAYMENT INSTRUCTIONS IN RESPECT
OF ALL PAYMENTS TO BE MADE TO IT HEREUNDER AND OF SUCH OTHER ADMINISTRATIVE
INFORMATION AS AGENT SHALL REASONABLY REQUEST.


 


9.4                                 ELECTRONIC TRANSMISSIONS.


 


(A)                                  AUTHORIZATION.  SUBJECT TO THE PROVISIONS
OF SECTION 9.3(A), EACH OF CO-ADMINISTRATIVE AGENTS, LENDERS, EACH CREDIT PARTY
AND EACH OF THEIR OFFICERS, DIRECTORS AND AGENTS, IS AUTHORIZED (BUT NOT
REQUIRED) TO TRANSMIT, POST OR OTHERWISE MAKE OR COMMUNICATE, IN ITS SOLE
DISCRETION, ELECTRONIC TRANSMISSIONS IN CONNECTION WITH ANY LOAN DOCUMENT AND
THE TRANSACTIONS CONTEMPLATED THEREIN.  EACH CREDIT PARTY AND EACH SECURED PARTY
HERETO ACKNOWLEDGES AND AGREES THAT THE USE OF ELECTRONIC TRANSMISSIONS IS NOT
NECESSARILY SECURE AND THAT THERE ARE RISKS ASSOCIATED WITH SUCH USE, INCLUDING
RISKS OF INTERCEPTION, DISCLOSURE AND ABUSE

 

78

--------------------------------------------------------------------------------



 


AND EACH INDICATES IT ASSUMES AND ACCEPTS SUCH RISKS BY HEREBY AUTHORIZING THE
TRANSMISSION OF ELECTRONIC TRANSMISSIONS.


 


(B)                                 SIGNATURES.  SUBJECT TO THE PROVISIONS OF
SECTION 9.3(A), (I)(A) NO POSTING TO ANY E-SYSTEM SHALL BE DENIED LEGAL EFFECT
MERELY BECAUSE IT IS MADE ELECTRONICALLY, (B) EACH E SIGNATURE ON ANY SUCH
POSTING SHALL BE DEEMED SUFFICIENT TO SATISFY ANY REQUIREMENT FOR A “SIGNATURE”
AND (C) EACH SUCH POSTING SHALL BE DEEMED SUFFICIENT TO SATISFY ANY REQUIREMENT
FOR A “WRITING”, IN EACH CASE INCLUDING PURSUANT TO ANY LOAN DOCUMENT, ANY
APPLICABLE PROVISION OF ANY UCC, THE FEDERAL UNIFORM ELECTRONIC TRANSACTIONS
ACT, THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT AND ANY
SUBSTANTIVE OR PROCEDURAL REQUIREMENT OF LAW GOVERNING SUCH SUBJECT MATTER,
(II) EACH SUCH POSTING THAT IS NOT READILY CAPABLE OF BEARING EITHER A SIGNATURE
OR A REPRODUCTION OF A SIGNATURE MAY BE SIGNED, AND SHALL BE DEEMED SIGNED, BY
ATTACHING TO, OR LOGICALLY ASSOCIATING WITH SUCH POSTING, AN E-SIGNATURE, UPON
WHICH EACH SECURED PARTY AND EACH CREDIT PARTY MAY RELY AND ASSUME THE
AUTHENTICITY THEREOF, (III) EACH SUCH POSTING CONTAINING A SIGNATURE, A
REPRODUCTION OF A SIGNATURE OR AN E-SIGNATURE SHALL, FOR ALL INTENTS AND
PURPOSES, HAVE THE SAME EFFECT AND WEIGHT AS A SIGNED PAPER ORIGINAL AND
(IV) EACH PARTY HERETO OR BENEFICIARY HERETO AGREES NOT TO CONTEST THE VALIDITY
OR ENFORCEABILITY OF ANY POSTING ON ANY E-SYSTEM OR E-SIGNATURE ON ANY SUCH
POSTING UNDER THE PROVISIONS OF ANY APPLICABLE REQUIREMENT OF LAW REQUIRING
CERTAIN DOCUMENTS TO BE IN WRITING OR SIGNED; PROVIDED, HOWEVER, THAT NOTHING
HEREIN SHALL LIMIT SUCH PARTY’S OR BENEFICIARY’S RIGHT TO CONTEST WHETHER ANY
POSTING TO ANY E-SYSTEM OR E-SIGNATURE HAS BEEN ALTERED AFTER TRANSMISSION.


 


(C)                                  SEPARATE AGREEMENTS.  ALL USES OF AN
E-SYSTEM SHALL BE GOVERNED BY AND SUBJECT TO, IN ADDITION TO SECTION 9.3 AND
THIS SECTION 9.4, SEPARATE TERMS AND CONDITIONS POSTED OR REFERENCED IN SUCH
E-SYSTEM AND RELATED CONTRACTUAL OBLIGATIONS EXECUTED BY AGENT AND CREDIT
PARTIES IN CONNECTION WITH THE USE OF SUCH E-SYSTEM.


 


(D)                                 LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND
ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
EITHER CO-ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR OFFICERS, DIRECTORS
OR AGENTS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR
ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
OFFICERS, DIRECTORS OR AGENTS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS.  EACH OF BORROWER, EACH OTHER CREDIT PARTY
EXECUTING THIS AGREEMENT AND EACH SECURED PARTY AGREES THAT AGENT HAS NO
RESPONSIBILITY FOR MAINTAINING OR PROVIDING ANY EQUIPMENT, SOFTWARE, SERVICES OR
ANY TESTING REQUIRED IN CONNECTION WITH ANY ELECTRONIC TRANSMISSION OR OTHERWISE
REQUIRED FOR ANY E-SYSTEM.

 

9.5                                 Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of either Co-Administrative Agent
or any Lender to exercise, nor any partial exercise of,

 

79

--------------------------------------------------------------------------------


 

any power, right or privilege hereunder or under any other Loan Documents shall
impair such power, right, or privilege or be construed to be a waiver of any
Default or Event of Default.  All rights and remedies existing hereunder or
under any other Loan Document are cumulative to and not exclusive of any rights
or remedies otherwise available.

 

9.6                                 Marshaling; Payments Set Aside.  No
Co-Administrative Agent nor any Lender shall be under any obligation to marshal
any assets in payment of any or all of the Obligations.  To the extent that
Borrower makes payment(s) or Agent enforces its Liens or Agent or any Lender
exercises its right of set-off, and such payment(s) or the proceeds of such
enforcement or set-off is subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid by anyone (whether as a result
of any demand, litigation, settlement or otherwise), then to the extent of such
recovery, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or set-off had not occurred.

 

9.7                                 Severability.  The invalidity, illegality,
or unenforceability in any jurisdiction of any provision under the Loan
Documents shall not affect or impair the legality or enforceability of remaining
provisions in the Loan Documents.

 

9.8                                 Lenders’ Obligations Several; Independent
Nature of Lenders’ Rights.  The obligation of each Lender hereunder is several
and not joint and no Lender shall be responsible for the obligation or
commitment of any other Lender hereunder.  In the event that any Lender at any
time should fail to make a Loan as herein provided, the Lenders, or any of them,
at their sole option, may make the Loan that was to have been made by the Lender
so failing to make such Loan.  Nothing contained in any Loan Document and no
action taken by Agent or any Lender pursuant hereto or thereto shall be deemed
to constitute Lenders to be a partnership, an association, a joint venture or
any other kind of entity.  The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt.

 

9.9                                 Headings.  Section and subsection headings
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes or be given substantive effect.

 

9.10                           Applicable Law.  THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).  NOTES ISSUED PRIOR TO THE RESTATEMENT DATE SHALL BE GOVERNED BY ILLINOIS
LAW UNLESS THE HOLDER OF SUCH NOTE RETURNS ITS NOTE FOR REISSUE ON OR AFTER THE
RESTATEMENT DATE.

 

80

--------------------------------------------------------------------------------


 

9.11                           Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, that any assignment by any Lender
shall be subject to the provisions of Section 8.1 hereof, and provided further
that Borrower may not assign its rights or obligations hereunder without the
written consent of all Lenders and any such purported assignment without such
consent shall be void ab initio.

 

9.12                           No Fiduciary Relationship; Limited Liability.  No
provision in the Loan Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty owing to any Credit Party by any
Co-Administrative Agent or any Lender.  Holdings and Borrower each agrees on
behalf of itself and each other Credit Party, that no Co-Administrative Agent
nor any Lender shall have liability to any Credit Party (whether sounding in
tort, contract or otherwise) for losses suffered by any Credit Party in
connection with, arising out of, or in any way related to the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless and to the extent
that it is determined that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought as determined by a
final non-appealable order by a court of competent jurisdiction.  No
Co-Administrative Agent nor any Lender shall have any liability with respect to,
and Holdings and Borrower each hereby on behalf of itself and each other Credit
Party, waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by any Credit Party in connection with, arising
out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.  This Agreement is made and entered into for the sole
protection and legal benefit of Borrower, the Lenders, the L/C Issuers,
Co-Administrative Agents and, subject to the provisions of Section 9.11 hereof,
each other Secured Party, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.  No Co-Administrative Agent nor any Lender
shall have any obligation to any Person not a party to this Agreement or the
other Loan Documents.

 

9.13                           Construction.  Co-Administrative Agents, each
Lender, Holdings and Borrower acknowledge that each of them and each other
Credit Party has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review the Loan Documents with its legal counsel and
that the Loan Documents shall be construed as if jointly drafted by
Co-Administrative Agents, each Lender, Holdings, Borrower and each other Credit
Party.  The parties hereto acknowledge that this Agreement and other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters, and that such limitations, tests and
measurements are cumulative and must each be performed, except as expressly
stated to the contrary in this Agreement.

 

9.14                           Confidentiality.  Each Co-Administrative Agent
and each Lender agree to keep confidential, using the same standard of care as
used in protecting their own confidential information (but no less than a
reasonable degree of care), any non-public information delivered pursuant to the
Loan Documents and not to disclose such information to Persons other
than  (A) to potential assignees or participants, (B)  to Persons employed by or
engaged by a

 

81

--------------------------------------------------------------------------------


 

Co-Administrative Agent, a Lender or a Lender’s assignees or participants
including attorneys, auditors  and  professional consultants,  and (C) to rating
agencies, insurance industry associations, lenders, investors or other financing
sources or potential  lenders, investors or other financing sources of such
Lender or Lender’s assignees or participants, and portfolio management services;
provided in the case of each of the foregoing clauses (A) through (C) such
Persons are subject to a duty of confidentiality with respect to the information
disclosed that is at least as restrictive as the confidentiality obligations
contained in this Section 9.14. The confidentiality provisions contained in this
Section 9.14 shall not apply to disclosures (i) required to be made by a
Co-Administrative Agent or any Lender to any regulatory or governmental agency
or pursuant to law, rule, regulations or legal process; provided that such
Co-Administrative Agent or such Lender shall endeavor (to the extent permitted
by any regulatory or governmental agency) to provide Borrower with prompt notice
of such requested disclosure so that Borrower may seek a protective order or
other appropriate remedy and, in any event, such Co-Administrative Agent or such
Lender will endeavor to provide only that portion of such information which, in
the reasonable judgment of such Co-Administrative Agent or such Lender, as the
case may be, is relevant or legally required to provide or (ii) consisting of
general portfolio information that does not specifically identify Borrower.
Holdings and Borrower each consent to the publication by either
Co-Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Such Co-Administrative Agent or such Lender shall provide a draft of any such
tombstone or similar advertising material to Holdings and Borrower for review
and comment prior to the publication thereof. Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements. The obligations of Co-Administrative
Agents and Lenders under this Section 9.14 shall supersede and replace the
obligations of Co-Administrative Agent and Lenders under any confidentiality
agreement in respect of this financing executed and delivered by
Co-Administrative Agent or any Lender prior to the Restatement Date. In no event
shall either Co-Administrative Agent or any Lender be obligated or required to
return any such information or other materials furnished by any Credit Party.

 

9.15                           CONSENT TO JURISDICTION.  EACH PARTY HERETO
HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY
THEREOF AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH PARTY HERETO EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS.  BORROWER AND CREDIT PARTIES HEREBY WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON BORROWER AND CREDIT PARTIES BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH
IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE
SAME HAS BEEN POSTED.  BORROWER AND CREDIT PARTIES IN

 

82

--------------------------------------------------------------------------------


 

ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH
DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT
OR ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER
FORM) OR OTHER THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE.

 

9.16                           WAIVER OF JURY TRIAL.  BORROWER, CREDIT PARTIES,
EACH CO-ADMINISTRATIVE AGENT  AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  BORROWER, CREDIT PARTIES, EACH
CO-ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. 
BORROWER, CREDIT PARTIES, EACH CO-ADMINISTRATIVE AGENT AND EACH LENDER WARRANT
AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER
WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.

 

9.17                           Survival of Warranties and Certain Agreements. 
All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement, the making of the Loans, issuances of
Letters of Credit and the execution and delivery of the Notes.  Notwithstanding
anything in this Agreement or implied by law to the contrary, the agreements of
Borrower set forth in Sections 1.3(e), 1.8, 1.9 and 9.1 shall survive the
repayment of the Obligations and the termination of this Agreement.

 

9.18                           ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
(OTHER THAN THE SUNTRUST FEE LETTER), AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH
APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE
EXTENT NECESSARY TO COMPLY THEREWITH).  ALL EXHIBITS, SCHEDULES AND ANNEXES
REFERRED TO HEREIN ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE AND
CONSTITUTE A PART OF THIS AGREEMENT.

 

83

--------------------------------------------------------------------------------


 

9.19         Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one in the same instrument. 
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart.  Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.  This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto.  Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, Holdings, Borrower, the other Credit Parties
hereto (in each case except for Article VIII), each Co-Administrative Agent,
each Lender and L/C Issuer party hereto and, to the extent provided in
Section 8.2, each other Secured Party and, in each case, their respective
successors and permitted assigns.  Except as expressly provided in any Loan
Document (including in Section 8.2), none of Holdings, Borrower, any other
Credit Party, any L/C Issuer or any Co-Administrative Agent shall have the right
to assign any rights or obligations hereunder or any interest herein.

 


9.20         REPLACEMENT OF LENDERS.


 


(A)           WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY BORROWER OF WRITTEN
NOTICE AND DEMAND FROM ANY LENDER FOR PAYMENT PURSUANT TO SECTION 1.8 OR 1.9 OR,
AS PROVIDED IN THIS SECTION 9.20(A), IN THE CASE OF CERTAIN REFUSALS BY ANY
LENDER TO CONSENT TO CERTAIN PROPOSED AMENDMENTS, MODIFICATIONS, TERMINATIONS OR
WAIVERS WITH RESPECT TO THIS AGREEMENT THAT HAVE BEEN APPROVED BY REQUISITE
LENDERS, REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE (ANY
SUCH LENDER DEMANDING SUCH PAYMENT OR REFUSING TO SO CONSENT BEING REFERRED TO
HEREIN AS AN “AFFECTED LENDER”), BORROWER MAY, AT ITS OPTION, NOTIFY AGENT AND
SUCH AFFECTED LENDER OF ITS INTENTION TO DO ONE OF THE FOLLOWING:


 

(I)            BORROWER MAY OBTAIN, AT BORROWER’S EXPENSE, A REPLACEMENT LENDER
(“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER, WHICH REPLACEMENT LENDER SHALL
BE REASONABLY SATISFACTORY TO AGENT.  IN THE EVENT BORROWER OBTAINS A
REPLACEMENT LENDER THAT WILL PURCHASE ALL OUTSTANDING OBLIGATIONS OWED TO SUCH
AFFECTED LENDER AND ASSUME ITS COMMITMENTS HEREUNDER WITHIN THIRTY (30) DAYS
FOLLOWING NOTICE OF BORROWER’S INTENTION TO DO SO, THE AFFECTED LENDER SHALL
SELL AND ASSIGN ALL OF ITS RIGHTS AND DELEGATE ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT TO SUCH REPLACEMENT LENDER IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.1, PROVIDED THAT BORROWER HAS REIMBURSED SUCH AFFECTED LENDER FOR ANY
ADMINISTRATIVE FEE PAYABLE PURSUANT TO SECTION 8.1 AND, IN ANY CASE WHERE SUCH
REPLACEMENT OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT PURSUANT TO SECTION 1.8
OR 1.9, PAID ALL AMOUNTS REQUIRED TO BE PAID TO SUCH AFFECTED LENDER PURSUANT TO
SECTION 1.8 OR 1.9 THROUGH THE DATE OF SUCH SALE AND ASSIGNMENT; OR

 

(II)           BORROWER MAY, WITH AGENT’S CONSENT, PREPAY IN FULL ALL
OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND TERMINATE SUCH AFFECTED
LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT AND PRO RATA SHARE OF
THE TERM COMMITMENT, IN WHICH CASE THE REVOLVING LOAN COMMITMENT AND TERM LOAN
COMMITMENT WILL BE REDUCED BY THE AMOUNT OF SUCH PRO RATA SHARE.  BORROWER
SHALL, WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF ITS INTENTION TO

 

84

--------------------------------------------------------------------------------


 

DO SO, PREPAY IN FULL ALL OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER
(INCLUDING, IN ANY CASE WHERE SUCH PREPAYMENT OCCURS AS THE RESULT OF A DEMAND
FOR PAYMENT FOR INCREASED COSTS, SUCH AFFECTED LENDER’S INCREASED COSTS FOR
WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE DATE OF
SUCH PREPAYMENT), AND TERMINATE SUCH AFFECTED LENDER’S OBLIGATIONS UNDER THE
REVOLVING LOAN COMMITMENT AND TERM LOAN COMMITMENT.

 


(B)           IN THE CASE OF A DEFAULTING LENDER PURSUANT TO SECTION 8.5(A), AT
BORROWER’S REQUEST, AGENT OR A PERSON ACCEPTABLE TO AGENT AND BORROWER SHALL
HAVE THE RIGHT WITH AGENT’S AND BORROWER’S CONSENT AND IN AGENT’S SOLE
DISCRETION (BUT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM ANY DEFAULTING
LENDER, AND EACH DEFAULTING LENDER AGREES THAT IT SHALL, AT AGENT’S REQUEST,
SELL AND ASSIGN TO AGENT OR SUCH PERSON, ALL OF THE LOANS AND COMMITMENTS OF
SUCH DEFAULTING LENDER FOR AN AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF ALL LOANS
HELD BY SUCH DEFAULTING LENDER AND ALL ACCRUED INTEREST AND FEES WITH RESPECT
THERETO THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED
PURSUANT TO AN EXECUTED ASSIGNMENT AGREEMENT.


 

9.21         Delivery of Termination Statements and Mortgage Releases.  On the
Termination Date, termination of the Commitments and a release of all claims, if
any, against Agent and Lenders, and so long as no suits, actions proceedings, or
claims are pending or threatened against any Indemnitee asserting any damages,
losses or liabilities that are indemnified liabilities hereunder, Agent shall
deliver to Borrower termination statements, mortgage releases and other
documents necessary or appropriate to evidence the termination of the Liens
securing payment of the Obligations.

 


9.22         SUBORDINATION OF INTERCOMPANY DEBT.


 

(a)   Each Credit Party hereby agrees that any intercompany Indebtedness or
other intercompany payables or receivables, or intercompany advances directly or
indirectly made by or owed to such Credit Party by any other Credit Party
(collectively, “Intercompany Debt”), of whatever nature at any time outstanding
shall be subordinate and subject in right of payment to the prior payment in
full in cash of the Obligations.  Each Credit Party hereby agrees that it will
not, while any Event of Default under Section 6.1(a), (f), or (g) is continuing,
accept any payment, including by offset, on any Intercompany Debt until the
Termination Date, in each case, except with the prior written consent of the
Co-Administrative Agents.

 

(b)   In the event that any payment on any Intercompany Debt shall be received
by a Credit Party other than as permitted by this Section 9.22 before the
Termination Date, such Credit Party shall receive such payments and hold the
same in trust for, segregate the same from its own assets and shall immediately
pay over to, Agent for the benefit of Co-Administrative Agents and Lenders all
such sums to the extent necessary so that Co-Administrative Agents and the
Lenders shall have been paid in full, in cash, all Obligations owed or which may
become owing.

 

(c)   Upon any payment or distribution of any assets of any Credit Party of any
kind or character, whether in cash, property or securities by set-off,
recoupment or otherwise, to

 

85

--------------------------------------------------------------------------------


 

creditors in any liquidation or other winding-up of such Credit Party or in the
event of any Proceeding, Co-Administrative Agents and Lenders shall first be
entitled to receive payment in full in cash, in accordance with the terms of the
Obligations, before any payment or distribution is made on, or in respect of,
any Intercompany Debt, in any such Proceeding, any distribution or payment, to
which either Co-Administrative Agent or any Lender would be entitled except for
the provisions hereof shall be paid by such Credit Party, or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other person making such
payment or distribution directly to Agent (for the benefit of Co-Administrative
Agents and the Lenders) to the extent necessary to pay all such Obligations in
full in cash, after giving effect to any concurrent payment or distribution to
Co-Administrative Agents and Lenders (or to Agent for the benefit of
Co-Administrative Agents and Lenders).

 

9.23         Patriot Act.  Each Lender that is subject to the Patriot Act hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.

 

9.24         Joint and Several.  The obligations of the Credit Parties hereunder
and under the other Loan Documents are joint and several.

 

9.25         Reserved.

 

9.26         NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT
SOLELY TO AMEND AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE
PARTIES HERETO DO NOT INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED
HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY BORROWER
OR ANY OTHER CREDIT PARTY UNDER OR IN CONNECTION WITH THE EXISTING CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

9.27         Amendment and Restatement.  The parties hereto agree that, on the
Restatement Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto:  (a) the Existing
Credit Agreement shall be deemed to be amended and restated in its entirety in
the form of this Agreement; (b) all Obligations under the Existing Credit
Agreement outstanding on the Restatement Date shall in all respects be
continuing and shall be deemed to be Obligations outstanding hereunder; (c) the
Guaranties and other Collateral Documents, including the Liens created
thereunder in favor of GE Capital (in its capacity as agent under the Existing
Credit Agreement) for the benefit of the Lenders as assigned to SunTrust
Administrative Agent and securing payment of the Obligations under this
Agreement, shall remain in full force and effect with respect to the Obligations
and are hereby reaffirmed; (d) all Existing Letters of Credit outstanding under
the Existing Credit Agreement on the Restatement Date shall be deemed to be
Letters of Credit outstanding on the Restatement Date under this Agreement; and
(e) all references in the other Loan Documents to the Existing Credit Agreement
shall be deemed to refer without further amendment to this Agreement.  The
parties

 

86

--------------------------------------------------------------------------------


 

hereto further acknowledge and agree that this Agreement constitutes an
amendment of the Existing Credit Agreement made under and in accordance with the
terms of Section 9.2 of the Existing Credit Agreement.

 

87

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

 

TRANSACTION NETWORK SERVICES, INC. as Borrower, and

 

 

TNS, INC., as a Credit Party

 

 

 

 

 

 

 

 

By:

/s/ Henry H. Graham, Jr.

 

 

Name:

Henry H. Graham, Jr.

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

SUNTRUST BANK,

 

 

as Agent, Co-Administrative Agent, an L/C Issuer and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Timothy M. O’Leary

 

 

Name:

Timothy M. O’Leary

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

 

as Co-Administrative Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Richard O’Neill

 

 

Name:

Richard O’Neill

 

 

Title:

Duly Authorized Signatory

 

[Signature Page to TNS Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

to

AMENDED AND RESTATED CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” means:  (a) changes in accounting principles required by
GAAP and implemented by Holdings or any of its Subsidiaries; (b) changes in
accounting principles recommended by Holdings’ certified public accountants and
implemented by Holdings; and (c) changes in carrying value of Holdings’ or any
of its Subsidiaries’ assets, liabilities or equity accounts resulting from
(i) the application of purchase accounting principles (A.P.B. 16 and/or 17, FASB
141 and EITF 88-16 and FASB 109) to the Related Transactions or (ii) as the
result of any other adjustments that, in each case, were applicable to, but not
included in, the Pro Forma.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary, and in any event,
including, (a) all accounts receivable, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by Chattel Paper
or Instruments), (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of Holdings’ or any Domestic
Subsidiary’s rights in, to and under all purchase orders or receipts for goods
or services rendered by Holdings or any Domestic Subsidiary, (c) all of
Holdings’ or any Domestic Subsidiary’s rights to any goods represented by any of
the foregoing, (d) all rights to payment due to Holdings or any Domestic
Subsidiary for property sold, leased, licensed, assigned or otherwise disposed
of, for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by
Holdings or any Domestic Subsidiary or in connection with any other transaction
(whether or not yet earned by performance on the part of Holdings or any
Domestic Subsidiary), (e) all healthcare insurance receivables, and (f) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or other Person with respect to any of the foregoing.

 

“Acquisition” means the acquisition of the Communications Services Group of the
Target pursuant to the terms of the Purchase Agreement.

 

A-1

--------------------------------------------------------------------------------


 

“Acquisition Term Lenders” means those Lenders having Acquisition Term Loan
Commitments.

 

“Acquisition Term Loan” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“Acquisition Term Loan Commitment” means (a) as to any Lender, the commitment of
such Lender to make its Pro Rata Share of the Acquisition Term Loan (as set
forth in the Register) in the maximum aggregate amount set forth in
Section 1.1(a)(ii) or in the most recent Assignment Agreement, if any, executed
by such Lender and (b) as to all Lenders, the aggregate commitment of all
Lenders to make the Acquisition Term Loan.  The Acquisition Term Loan Commitment
with respect to the Acquisition Term Loan shall reduce automatically by the
amount prepaid or repaid in respect of the Acquisition Term Loan (but solely by
the amount of such prepayment or repayment allocable to a Lender, for purposes
of clause (a) of this definition).

 

“Acquisition Term Loan Scheduled Installments” has the meaning ascribed to it in
Section 1.1(a)(ii).

 

“Acquisition Term Note” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“Advances” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

 

“Affected Lender” has the meaning ascribed to it in Section 9.20(a).

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person and (c) each of such
Person’s officers, directors, joint venturers and partners.  For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude each Co-Administrative Agent and each Lender.

 

“Agent” means the SunTrust Administrative Agent or a successor agent pursuant to
Section 8.2.

 

“Agreement” means this Amended and Restated Credit Agreement (including all
schedules, subschedules, annexes and exhibits hereto), as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin,
the Applicable Term Loan Index Margin, the Applicable Revolver LIBOR Margin and
the Applicable Term Loan LIBOR Margin.

 

A-2

--------------------------------------------------------------------------------


 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Term Loan Index Margin” means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate applicable to the
Term Loans, as determined by reference to Section 1.2(a).

 

“Applicable Term Loan LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Term Loans, as determined by reference to Section 1.2(a).

 

“Applicable Unused Line Fee” has the meaning ascribed to it in Section 1.3(b).

 

“Applicable Unused Line Fee Margin” means the per annum fee margin from time to
time in effect and payable with respect to the Applicable Unused Line Fee, as
determined by reference to Section 1.3(b).

 

“Asset Disposition” means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following:  (a) any of the Stock or other equity or ownership interest of any of
Borrower’s Subsidiaries that are Credit Parties or (b) any or all of the assets
of Borrower or any of its Subsidiaries that are Credit Parties; provided,
however, that (i) any sale or transfer of Inventory in the ordinary course of
business, (ii) any sale or other disposition of surplus, worn out or obsolete
assets which are no longer useful in the business of Borrower or any of its
Subsidiaries that are Credit Parties, (iii) any asset sale or series of related
asset sales described above having a fair market value not in excess of
$500,000, (iv) the liquidation of any Cash Equivalents in the ordinary course of
business, (v) the leasing or licensing of real or personal property (including
Intellectual Property) in the ordinary course of business, (vi) sales of
accounts receivable to the extent permitted by Section 3.7(f) and (vii) sales,
leases, licenses and transfers of Stock or assets of (A) Borrower or a Domestic
Subsidiary to Borrower or to another Domestic Subsidiary who is a Guarantor and
(B) a Foreign Subsidiary of Borrower to Borrower or another Subsidiary of
Borrower, in each case for valid business reasons, and for fair market value and
subject to the provisions of Section 2.7, shall, in each case, not be deemed an
“Asset Disposition” for purposes of this Agreement.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 8.1(a) (with the consent of any party whose consent is required by
Section 8.1(a)), accepted by Agent, in substantially the form of Exhibit 8.1 or
any other form approved by Agent.

 

A-3

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or any other applicable bankruptcy, insolvency or similar
laws as amended and in effect from time to time and the regulations issued from
time to time thereunder.

 

“Borrower” has the meaning ascribed to it in the preamble to the Agreement.

 

“Borrower Pledge Agreement” means the Pledge Agreement dated as of the Original
Closing Date executed by Borrower in favor of Agent (as successor to GE Capital
(in its capacity as agent under the Existing Credit Agreement)), on behalf of
itself and Lenders, pledging Stock of its Subsidiaries, if any, and shall
include any foreign pledges or charges in respect of pledges of Stock of any
Foreign Subsidiary.

 

“Borrowing Availability” means as of any date of determination the Maximum
Amount less the sum of (i) the Revolving Loan then outstanding (including,
without duplication, the outstanding balance of Letter of Credit Obligations),
and (ii) the Swing Line Loan then outstanding.

 

“Borrower Information” has the meaning ascribed to it in Section 1.10.

 

“Budget” means Holdings’ forecasted consolidated:  (a) balance sheets;
(b) profit and loss statements; and (c) cash flow statements, all prepared on a
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of Holdings, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or authorized to be closed in the State of New York, in the
State of Virginia or in the State of Georgia and in reference to LIBOR Loans
shall mean any such day that is also a LIBOR Business Day.

 

“Capex Limit” has the meaning ascribed to it in Section 4.1.

 

“Capital Expenditures” has the meaning ascribed to it in Section 4.1 of Schedule
1 to Annex D.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Carry Over Amount” has the meaning ascribed to it in Section 4.1.

 

A-4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means:  (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States or
British government or (B) issued by any agency of the United States or British
government the obligations of which are backed by the full faith and credit of
the United States or England, as applicable, in each case maturing within one
year after acquisition thereof; (ii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within one
year after acquisition thereof and having, at the time of acquisition, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than one year from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) Dollar, Canadian dollar, Euro or Sterling denominated (or other
foreign currency fully hedged) time deposits,  certificates of deposit or
bankers’ acceptances issued or accepted by (1) any Lender, (2) any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that is at least (A) “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (B) has Tier 1 capital (as defined in such regulations) of not
less than $250,000,000 or (3) a non-United States commercial banking institution
which is either currently ranked among the 100 largest banks in the world (by
assets by American Banker), has combined capital and surplus and undivided
profits of not less than $500,000,000 or whose commercial paper (or the
commercial paper of such bank’s holding company) has a rating of at least A-1
from S&P or at least P-1 from Moody’s, in each case maturing within one year
after issuance or acceptance thereof; and (v) shares of any money market mutual
or similar funds that (A) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iv) above, (B) has net assets of not less than $500,000,000 and (C) has the
highest rating obtainable from either S&P or Moody’s.

 

“Certificate of Exemption” has the meaning ascribed to it in Section 1.9(c).

 

“Change of Control” means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) (excluding
any employee benefit plan of such person or its Affiliates or any Person acting
as trustee or fiduciary of such plan) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under the Securities
Exchange Act of 1934) of more than 25% of the issued and outstanding shares of
Stock of Holdings having the right to vote for the election of directors of
Holdings under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Holdings (together with any new directors
whose election by the board of directors of Holdings or whose nomination for
election by the Stockholders of Holdings was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; (c) Holdings ceases to
own and control all of the economic and voting rights associated with all of the
outstanding Stock of Borrower free and clear of all Liens other than Liens in
favor of Agent and Permitted Encumbrances arising as a matter of law; or (d) the
occurrence of a “Change of Control” (or other similarly used defined term) under
and as defined in any

 

A-5

--------------------------------------------------------------------------------


 

instrument or agreement under which Indebtedness in excess of $5,000,000 of
Holdings or any of its Subsidiaries is created, issued and or otherwise incurred
from time to time.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental premiums and other amounts (including premiums and other
amounts owed to the PBGC at the time due and payable), levies, assessments,
charges, liens, claims or encumbrances upon or relating to (a) the Collateral,
(b) the Obligations, (c) the employees, payroll, income or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by Holdings
or any Domestic Subsidiary, wherever located.

 

“Co-Administrative Agents” means the Agent and the GE Capital Administrative
Agent or a successor Co-Administrative Agent pursuant to Section 8.2.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the property covered by any of the Security Agreement, the
Mortgages or the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Agent (either directly or as a successor to GE Capital (in its capacity as agent
under the Existing Credit Agreement)), on behalf of itself and Lenders, to
secure the Obligations or any portion thereof or delivered to the Lenders or
Agent (either directly or as a successor to GE Capital (in its capacity as agent
under the Existing Credit Agreement)) pursuant to or in connection with the
transactions contemplated hereby.

 

“Collateral Assignment of Purchase Documents” means a Collateral Assignment of
Purchase Documents dated as of the Restatement Date and entered into by Borrower
in favor of Agent.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements, the Master Amendment and
Reaffirmation, the Collateral Assignment of Purchase Documents and all similar
agreements entered into

 

A-6

--------------------------------------------------------------------------------


 

guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations or any portion thereof, and all financing statements
(or comparable documents now or hereafter filed in accordance with the UCC or
comparable law) against any such Person as debtor in favor of Agent (either
directly or as a successor to GE Capital (in its capacity as agent under the
Existing Credit Agreement)) for the benefit of Agent, the Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

 

“Commitment Termination Date” means the earliest of (a) March 28, 2013, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 6.3, and (c) the date of (i) prepayment in full in cash by Borrower of
the Loans, (ii) the cancellation and return of all Letters of Credit or the cash
collateralization or, with the consent of Agent in each instance, the backing
with standby letters of credit acceptable to Agent of all Letter of Credit
Obligations pursuant to and in the amount required by Section 1.5(f), and
(iii) the permanent reduction of the Commitments to zero dollars ($0).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment, Existing Term Loan Commitment and Acquisition Term
Loan Commitment as set forth in the Register and (b) as to all Lenders, the
aggregate of all Lenders’ Revolving Loan Commitments, Existing Term Loan
Commitments and Acquisition Term Loan Commitments, which aggregate commitment
shall be Four Hundred Twenty Three Million Five Hundred Thousand Dollars
($423,500,000) on the Restatement Date, as such Commitments may be reduced,
amortized or adjusted from time to time in accordance with the Agreement.

 

“Compliance, Pricing, and Excess Cash Flow Certificate” has the meaning ascribed
to it in Section 4.4(l).

 

“Consolidated Net Income” has the meaning ascribed to it in Schedule 1 to Annex
D.

 

“Contingent Obligation” means, as applied to any Person, means any direct or
indirect liability of that Person:  (i) with respect to Guaranteed Indebtedness
and with respect to any Indebtedness, lease, dividend or other obligation of
another Person if the purpose or intent of the Person incurring such liability,
or the effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any foreign exchange contract, currency swap agreement, interest rate swap
agreement (including Interest Rate Agreements) or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, (iv) any agreement, contract or
transaction involving commodity options or future contracts, (v) to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, or (vi) pursuant to any agreement to
purchase, repurchase or otherwise

 

A-7

--------------------------------------------------------------------------------


 

acquire any obligation or any property constituting security therefor, to
provide funds for the payment or discharge of such obligation or to maintain the
solvency, financial condition or any balance sheet item or level of income of
another.  The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed or supported.

 

“Contractual Obligations” means, as applied to any Person, any provision of any
security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject including the Related Transactions Documents.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
Holdings or any Domestic Subsidiary under any written agreement granting any
right to use any Copyright or Copyright registration.

 

“Copyright Security Agreements” means the Copyright Security Agreement dated as
of the Original Closing Date and each other copyright security agreement made in
favor of Agent (either directly or as a successor to GE Capital (in its capacity
as agent under the Existing Credit Agreement)), on behalf of itself and Lenders,
by Holdings or any Domestic Subsidiary, as applicable.

 

“Copyrights” means all of the following now owned or acquired by Holdings or any
Domestic Subsidiary: (a) all copyrights and General Intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory thereof,
or any other country or any political subdivision thereof; and (b) all reissues,
extensions or renewals thereof.

 

“Credit Parties” means Holdings, Borrower, each of their respective Domestic
Subsidiaries and each of their Foreign Subsidiaries which either (i) the
consolidated total assets of which were more than 5% of Holdings and its
Subsidiaries consolidated total assets as of the end of the most recently
completed Fiscal Year of Holdings for which audited financial statements are
available or (ii) the consolidated total revenues of which were more than 5% of
Holdings’ consolidated total revenues for such period; provided that, in the
event the aggregate of the total assets of all Foreign Subsidiaries that do not
constitute Credit Parties exceeds 15% of Holdings’ consolidated total assets as
of such date or the consolidated total revenues of such Foreign Subsidiaries
exceeds 15% of Holdings’ consolidated total revenues as of such date, Borrower
(or Agent, in the event Borrower has failed to do so promptly (and in any event
within thirty (30) Business Days) after request therefor by Agent) shall, to the
extent necessary, designate, on a reasonable basis, sufficient Foreign
Subsidiaries to be deemed to be “Credit Parties” to eliminate such excess, and
such designated Foreign Subsidiaries shall thereafter constitute Credit
Parties.  Assets of Foreign Subsidiaries shall be valued in Dollars at the rates

 

A-8

--------------------------------------------------------------------------------


 

used for purposes of preparing the consolidated balance sheet of Holdings
included in such audited financial statements.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived during such time, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.2(d).

 

“Defaulting Lender” means, at any time, a Lender as to which Agent has notified
Borrower that (i) such Lender has failed for two (2) or more Business Days to
comply with its obligations under this Agreement to make a Revolving Loan, make
a payment to an L/C Issuer of its funding obligations owing to such L/C Issuer
pursuant to Section 1.1(d)(ii) and/or make a payment to the Swing Line Lender in
respect of a Swing Line Advance pursuant to Section 1.1(c)(iii) (each a “funding
obligation”), (ii) such Lender has notified Agent, or has stated publicly, that
it will not comply with any such funding obligation hereunder, (iii) such Lender
has, for two (2) or more Business Days, failed to confirm in writing to Agent,
in response to a written request of Agent, that it will comply with its funding
obligations hereunder, or (iv) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender.  Any determination that a Lender is a
Defaulting Lender under clauses (i) through (iv) above will be made by Agent in
its sole discretion acting in good faith.  Agent will promptly send to all
parties hereto a copy of any notice to Borrower provided for in this definition.

 

“Disbursement Account” has the meaning ascribed to it in Section 1.1(e).

 

“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Schedules 3.1(c) through 5.17 in the index to the Agreement.

 

“Documents” means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Domestic Cash Availability” has the meaning ascribed to it in Schedule 2 to
Annex D.

 

“Domestic Subsidiary” means any Subsidiary of a Credit Party that is organized
under the laws of any State of the United States, the District of Columbia, or
any territory or possession of the United States.

 

“EBITDA” has the meaning ascribed to it in Schedule 1 to Annex D.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

A-9

--------------------------------------------------------------------------------


 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, arising under or related to
any Environmental Laws, Environmental Permits, or in connection with any Release
or threatened Release or presence of a Hazardous Material whether on, at, in,
under, from or about or in the vicinity of any real or personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located and, in any event, including all such Holdings’ or any Domestic
Subsidiary’s machinery and equipment, including processing equipment, conveyors,
machine tools, data processing and computer equipment, including embedded
software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with

 

A-10

--------------------------------------------------------------------------------


 

respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to Holdings or any Domestic Subsidiary,
any trade or business (whether or not incorporated) that, together with such
Person, are treated as a single employer within the meaning of Sections
414(b) or (c) of the IRC.

 

“ERISA Event” means, with respect to Holdings or any ERISA Affiliate, (a) any
event described in Section 4043(c) of ERISA with respect to a Title IV Plan;
(b) the withdrawal of Holdings or ERISA Affiliate from a Title IV Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of Holdings or any ERISA Affiliate from any Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) the failure by Holdings or ERISA Affiliate to make when
due required contributions to a Multiemployer Plan or Title IV Plan unless such
failure is cured within 30 days; (g) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA; or (i) the loss of a Qualified Plan’s
qualification or tax exempt status; or (j) the termination of a Plan described
in Section 4064 of ERISA.

 

“Event of Default” has the meaning ascribed to it in Section 6.1.

 

“Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Annex D.

 

“Existing Credit Agreement” has the meaning ascribed thereto in the recitals to
the Agreement.

 

“Existing Letter of Credit” has the meaning ascribed to it in
Section 1.1(d)(vi).

 

“Existing Term Lenders” means those Lenders having Existing Term Loan
Commitments.

 

“Existing Term Loan” has the meaning ascribed to it in Section 1.1(a)(i).

 

“Existing Term Loan Commitment” means (a) as to any Lender, the commitment of
such Lender with respect to the Existing Term Loan (as set forth in the
Register) and (b) as to all Lenders, the aggregate commitment of all Lenders
with respect to the Existing Term Loan.  The Existing Term Loan Commitment with
respect to the Existing Term Loan shall reduce

 

A-11

--------------------------------------------------------------------------------


 

automatically by the amount prepaid or repaid in respect of the Existing Term
Loan (but solely by the amount of such prepayment or repayment allocable to a
Lender, for purposes of clause (a) of this definition).

 

“Existing Term Loan Scheduled Installments” has the meaning ascribed to it in
Section 1.1(a)(i).

 

“Existing Term Note” has the meaning ascribed to it in Section 1.1(a)(i).

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system, including Syndtrak Online®, Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its officers,
directors or agents, or any other Person, providing for access to data protected
by passcodes or other security system.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that if no such rate is so published on such
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to Agent on such day, as determined by Agent in its sole discretion,
which determination shall be final, binding and conclusive (absent manifest
error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Field Review” has the meaning ascribed to it in Section 2.3.

 

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Holdings and its Subsidiaries delivered in
accordance with Section 4.4.

 

A-12

--------------------------------------------------------------------------------


 

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Stock (directly or through ownership of Stock
Equivalents) of which are held directly by Borrower or directly by one or more
Domestic Subsidiaries.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Holdings,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Holdings, Borrower
or any Subsidiaries of Borrower ending on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period less Capital Expenditures for such period less taxes paid in cash by
Holdings and its Subsidiaries for such period to (b) Fixed Charges.

 

“Fixed Charges” has the meaning ascribed to it in Schedule 1 to Annex D.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary.

 

“Foreign Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Annex
D.

 

“Foreign Excess Cash Offset” has the meaning ascribed to it in Schedule 2 to
Annex D.

 

“Foreign Investment Basket” means an amount per Fiscal Year equal to
$15,000,000.

 

“Foreign Lender” has the meaning ascribed to it in Section 1.9(c).

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by any Credit Party or any Subsidiary of any
Credit Party primarily for the benefit of employees of such Credit Party or
Subsidiary residing outside the United States of America, which plan, fund, or
similar program provides or results in retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the IRC.

 

“Foreign Subsidiary” means any Subsidiary of a Credit Party which is not a
Domestic Subsidiary.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the

 

A-13

--------------------------------------------------------------------------------


 

date of creation thereof, and specifically including Capital Lease Obligations,
current maturities of long-term debt, revolving credit and short-term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrower, the Obligations (including Letter of Credit Obligations)
and, without duplication, Guaranteed Indebtedness consisting of guaranties of
Funded Debt of other Persons.

 

“Funding Date” has the meaning ascribed to it in Section 7.2.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.

 

“GE Capital” has the meaning ascribed to it in the Preamble.

 

“GE Capital Administrative Agent” means GE Capital in its capacity as agent for
Lenders.

 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by Holdings or any Domestic
Subsidiary, and, in any event, including all right, title and interest that such
Person may now or hereafter have in or under any Contractual Obligation, all
payment intangibles, Software, customer lists, Licenses, Intellectual Property
and (without duplication) all reissues, extensions and renewals thereof,
interests in partnerships, joint ventures and other business associations,
licenses, permits, trade secrets, proprietary or confidential information,
inventions (whether or not patented or patentable), technical information,
procedures, designs, knowledge, know-how, software, data bases, data, skill,
expertise, experience, processes, models, drawings, materials and records,
goodwill (including the goodwill associated with any Trademark or Trademark
License), all rights and claims in or under insurance policies (including
insurance for fire, damage, loss and casualty, whether covering personal
property, real property, tangible rights or intangible rights, all liability,
life, key man and business interruption insurance, and all unearned premiums),
uncertificated securities, chooses in action, deposit, checking and other bank
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Person or any computer
bureau or service company from time to time acting for such Person.

 

“Goods” means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by Holdings or any Domestic Subsidiary, wherever located,
and, in any event, including Inventory, Equipment, Fixtures, embedded software
to the extent included in “goods”

 

A-14

--------------------------------------------------------------------------------


 

as defined in the Code, manufactured homes, standing timber that is cut and
removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise by any of the
foregoing.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Guaranties” means, collectively, the Holdings Guaranty, each Subsidiary
Guaranty and any other guaranty executed by any Guarantor in favor of Agent
(either directly or as a successor to GE Capital (in its capacity as agent under
the Existing Credit Agreement)) and Lenders in respect of the Obligations.

 

“Guarantors” means Holdings, each Domestic Subsidiary (other than Borrower) and
each other Person, if any, that executes a guaranty or other similar agreement
in favor of Agent, for itself and the ratable benefit of Lenders, in connection
with the transactions contemplated by the Agreement and the other Loan
Documents.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous goods,” “extremely hazardous waste,”  “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or
(b) petroleum or

 

A-15

--------------------------------------------------------------------------------


 

any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Holdings” has the meaning ascribed thereto in the recitals to the Agreement.

 

“Holdings Common Stock” means the common stock of Holdings, par value $0.001 per
share.

 

“Holdings Guaranty” means the Holdings Guaranty dated as of the Original Closing
Date executed by Holdings in favor of Agent (as successor to GE Capital (in its
capacity as agent under the Existing Credit Agreement)), on behalf of itself and
Lenders.

 

“Holdings Pledge Agreement” means the Pledge Agreement dated as of the Original
Closing Date executed by Holdings in favor of Agent (as successor to GE Capital
(in its capacity as agent under the Existing Credit Agreement)), on behalf of
itself and Lenders, pledging all Stock of Borrower.

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Restatement Date) of
future rental payments under all synthetic leases, (f) all obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (g) all net
payment obligations of such Person under any foreign exchange contract, currency
swap agreement, interest rate swap (including Interest Rate Agreements), cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all obligations, whether
or not contingent, to purchase, redeem, retire, defease or otherwise acquire for
value any of its own Stock or Stock Equivalents (or any Stock or Stock
Equivalent of a direct or indirect parent entity thereof) on a date certain
prior to the date that is 180 days after the final scheduled installment payment
date for a Term Loan, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends; (i) all Indebtedness
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property or other assets (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, (j) “earnouts” and

 

A-16

--------------------------------------------------------------------------------


 

similar payment obligations valued at such amount as is required by GAAP, and
(k) the Obligations.

 

“Indemnitees” has the meaning ascribed to it in Section 9.1.

 

“Index Rate” means, for any date of determination, a floating rate equal to the
higher of (i) the per annum rate which SunTrust Bank announces from time to time
as its prime lending rate, as in effect from time to time (the “SunTrust Prime
Lending Rate”), (ii) the Federal Funds Rate, as in effect from time to time,
plus one-half of one percent and (iii) the one month LIBOR Rate (taking into
consideration the last sentence set forth in the definition of “LIBOR Rate” and
calculated as of such date of determination in accordance with the definition of
“LIBOR Rate”) determined on a daily basis, plus one percent.  The SunTrust Prime
Lending Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  SunTrust Bank may make
commercial loans or other loans at rates of interest at, above or below the
SunTrust Prime Lending Rate.  Each change in any interest rate provided for in
the Agreement based upon the Index Rate shall take effect at the time of such
change in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

 

“Inside Director” means a member of the Board of Directors of Holdings that is
also an employee of or a member of management of any Credit Party.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks (including the goodwill associated with such Trademarks) and all
domain names, databases, computer programs and software of Holdings or any of
its Subsidiaries.

 

“Intercompany Debt” has the meaning ascribed to it in Section 9.22.

 

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each calendar quarter to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided, that
in the case of any LIBOR Period greater than three months in duration, interest
shall be payable at three month intervals and on the last day of such LIBOR
Period; and provided further that, in addition to the foregoing, each of (x) the
date upon which all of the Commitments have been terminated and the Loans have
been paid in full, (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued with
respect to Revolving Loans or Swing Line Loans under the Agreement and (z) the
Term Loan Maturity Date shall be

 

A-17

--------------------------------------------------------------------------------


 

deemed to be an “Interest Payment Date” with respect to any interest that has
then accrued with respect to the Term Loans under the Agreement.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect Borrower against fluctuations in interest rates.

 

“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located, and, in any event, including inventory, merchandise, goods and other
personal property that are held by or on behalf of Holdings or any Domestic
Subsidiary for sale or lease or are furnished or are to be furnished under a
contract of service, or that constitute raw materials, work in process, finished
goods, returned goods, supplies or materials of any kind, nature or description
used or consumed or to be used or consumed in such Person’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrower or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable due from that other Person
that are not current assets and did not arise from sales to that other Person in
the ordinary course of business.  The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write ups, write downs
or write offs with respect to such Investment.

 

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by Holdings or any Domestic
Subsidiary, wherever located, including: (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of Holdings or any
Domestic Subsidiary, including the rights of such Person to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of Holdings or any Domestic Subsidiary; (iv) all commodity contracts of
Holdings or any Domestic Subsidiary; and (v) all commodity accounts held by
Holdings or any Domestic Subsidiary.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled

 

A-18

--------------------------------------------------------------------------------


 

decrease in the face amount of, such Letter of Credit, or to cause any Person to
do any of the foregoing.  The terms “Issued” and “Issuance” have correlative
meanings.

 

“L/C Issuer” means SunTrust or other legally authorized Person selected by or
acceptable to Agent in its sole discretion, in such Person’s capacity as an
issuer of Letters of Credit hereunder and, in any event, shall be deemed to
include any Person who issued an Existing Letter of Credit so long as such
Letter of Credit remains outstanding.

 

“L/C Sublimit” has the meaning ascribed to it in Section 1.1(d).

 

“Lacey Property” means that certain Real Estate located at 4501 Intelco Loop SE,
Lacey, Washington 98503.

 

“Lender Group Assignment” means an assignment by a Lender to (i) a Person that
is a Lender prior to the date of such assignment, (ii) an Affiliate of the
assigning Lender, (iii) an investment fund that invests primarily in commercial
loans (an “investment fund”) managed by the same investment advisor as the
assigning Lender or (iv) an investment fund managed by an investment advisor
that acts in such capacity for another Person that is a Lender prior to the date
of such assignment.

 

“Lender Insolvency Event” means that (i) a Lender is insolvent, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, or (ii) such Lender is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender, or such Lender has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

 

“Lenders” means SunTrust, GE Capital, the other Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any assignee of such
Lender.

 

“Letter of Credit Fee” has the meaning ascribed to it in Section 1.3(c).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 1.1(d) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

 

“Letters of Credit” means standby letters of credit issued for the account of
Borrower (or, as long as Borrower remains responsible for the payment in full of
all amounts drawn thereunder and related fees, costs and expenses, for the
account of any Subsidiary of Borrower) by L/C Issuers, and bankers’ acceptances
issued by Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

A-19

--------------------------------------------------------------------------------


 

“Leverage Ratio” has the meaning ascribed to it in Section 4.2 of Schedule 1 to
Annex D.

 

“LIBOR Breakage Fee” means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost (consisting of the present value of the
difference between the LIBOR Rate in effect for the Interest Period and any
lower LIBOR Rate in effect at the time of prepayment for the remainder of the
Interest Period) in connection with the re-employment of such funds) that any
Lender may sustain as a result of (i) any failure by Borrower to make any
borrowing of, or to convert or continue any LIBOR Loan following Borrower’s
delivery to Agent of any LIBOR Loan request in respect thereof or (ii) any
payment of a LIBOR Loan on any day that is not the last day of the LIBOR Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise).  For purposes of calculating amounts
payable to a Lender under Section 1.3(d), each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at LIBOR in an amount equal to the amount of that LIBOR Loan
and having a maturity and repricing characteristics comparable to the relevant
LIBOR Period; provided, however, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under Section 1.3(d).

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loans” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to this Agreement and ending
one, two, three, six, or if acceptable to all Lenders for the relevant Loan,
nine or twelve, months thereafter, as selected by Borrower’s irrevocable notice
to Agent as set forth in Section 1.2(e); provided, that the foregoing provision
relating to LIBOR Periods is subject to the following:

 

(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

 

(b)           (i) any LIBOR Period for a Revolving Loan that would otherwise
extend beyond the date set forth in clause (a) of the definition of “Commitment
Termination Date” shall end two (2) LIBOR Business Days prior to such date and
(ii) any LIBOR Period for a Term Loan that would otherwise extend beyond the
Term Loan Maturity Date shall end two (2) LIBOR Business Days prior to such
date;

 

A-20

--------------------------------------------------------------------------------


 

(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

 

(d)           Borrower shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan;

 

(e)           Borrower shall select LIBOR Periods so that there shall be no more
than seven (7) separate LIBOR Loans in existence at any one time; and

 

(f)            no LIBOR Period may be selected for any portion of a Term Loan if
a Scheduled Installment for such Term Loan is payable during such LIBOR Period
and the portion of such Term Loan which constitutes an Index Rate Loan does not
equal or exceed the amount of such Scheduled Installment.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London, England time) two LIBOR Business Days prior to the first day
of such LIBOR Period for a term comparable to such LIBOR Period.  If for any
reason such rate is not available, LIBOR Rate shall be, for any LIBOR Period,
the rate per annum reasonably determined by Agent as the rate of interest at
which Dollar deposits in the approximate amount of the LIBOR Loan to be
borrowed, converted or continued as a LIBOR Loan would be offered by Agent to
major banks in the London interbank Eurodollar market at their request at or
about 11:00 a.m. (London, England time) two LIBOR Business Days prior to the
first day of such LIBOR Period for a term comparable to such LIBOR Period. 
Notwithstanding the foregoing, the LIBOR Rate (including for purposes of
calculating the Index Rate in accordance with the definition thereof) shall in
no event be less than 3.50% at any time.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Holdings
or any Domestic Subsidiary.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).  For the avoidance of doubt, “Lien” shall not be
deemed to include any license (including any License).

 

“Litigation” has the meaning ascribed to it in Section 4.4(h).

 

“Loan Account” has the meaning ascribed to it in Section 1.7.

 

A-21

--------------------------------------------------------------------------------


 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
SunTrust Fee Letter, the subordination provisions applicable to any Subordinated
Debt and intercreditor provisions applicable to any Indebtedness that is pari
passu in right of payment to the Obligations, and all other agreements,
instruments, documents and certificates identified on Annex B executed and
delivered by a Credit Party to, or in favor of, Agent (either directly or as a
successor to GE Capital (in its capacity as agent under the Existing Credit
Agreement)) or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other documents and
instruments whether heretofore, now or hereafter executed by or on behalf of any
Credit Party, and delivered to Agent (either directly or as a successor to GE
Capital (in its capacity as agent under the Existing Credit Agreement)) or any
Lender in connection with the Agreement or the transactions contemplated
thereby.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

 

“Loans” means the Revolving Loan, the Swing Line Loan and the Term Loans.

 

“Master Amendment and Reaffirmation” has the meaning ascribed to it in clause D
of Annex D.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, collateral, operations, industry or business of Borrower, or Borrower
and all of its Subsidiaries taken as a whole, (b) Borrower’s ability to pay any
of the Loans or any of the other Obligations in accordance with the terms of the
Agreement or any other Credit Party’s ability to pay any of its Obligations,
(c) the Collateral or Agent’s Liens, on behalf of itself and Lenders, on the
Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s rights
and remedies under the Agreement and the other Loan Documents.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

 

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.2(g).

 

“Moody’s” means Moody’s Investor’s Services, Inc.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by Holdings, Borrower or any Domestic Subsidiary to
Agent (either directly or as a successor to GE Capital (in its capacity as agent
under the Existing Credit Agreement)) on behalf of itself and Lenders with
respect to the Real Estate.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which Holdings, any Domestic Subsidiary or
any ERISA Affiliate is making, is obligated to make or has made or been
obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

 

A-22

--------------------------------------------------------------------------------


 

“Net Proceeds” means cash proceeds received by Borrower or any other Credit
Party from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition) or sale-leaseback transaction, net of
(i) the costs of such Asset Disposition or sale-leaseback transaction (including
taxes attributable to such sale, lease or transfer) and any commissions and
other customary transaction fees, costs and expenses, other than any costs
payable to any Affiliate of a Credit Party except to the extent such costs are
permitted to be paid pursuant to Section 3.8, (ii) amounts applied to repayment
of Indebtedness (other than the Obligations) secured by a Lien permitted under
this Agreement on the asset or property disposed and (iii) any portion of any
such proceeds which Borrower determines in good faith should be reserved for
post-closing adjustments and indemnities (to the extent Borrower delivers to
Agent a certificate signed by the Chief Financial Officer of Borrower as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective Asset Disposition or sale-leaseback
transaction), the amount (if any) by which the reserved amount in respect of
such sale or disposition exceeds the actual post-closing adjustments payable by
Borrower or any other Credit Party shall constitute Net Proceeds on such date
received by Borrower or any of its Subsidiaries.  Any proceeds received in a
currency other than Dollars shall, for purposes of the calculation of the amount
of Net Proceeds, be in an amount equal to the Dollar equivalent thereof as of
the date of receipt thereof by such Person.

 

“Notes” means, collectively, the Revolving Notes, the Swing Line Note and the
Term Notes.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.2(e).

 

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(b).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including obligations pursuant to Interest Rate
Agreements, Other Hedging Agreements and Letter of Credit Obligations, owing by
any Credit Party to either Co-Administrative Agent, any Lender or any Secured
Swap Provider, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under the Agreement or any of the other Loan
Documents.  This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, Charges, reasonable expenses, reasonable attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.

 

“OFAC” has the meaning ascribed to it in Section 3.19.

 

A-23

--------------------------------------------------------------------------------


 

“Original Closing Date” means March 28, 2007.

 

“Other Hedging Agreements” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement entered into by Borrower.

 

“Other Lender” has the meaning ascribed to it in Section 8.5(d).

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by Holdings or any Domestic Subsidiary granting any right with respect
to any invention on which a Patent is in existence.

 

“Patent Security Agreements” means the Patent Security Agreement dated as of the
Original Closing Date and each other patent security agreement made in favor of
Agent (either directly or as a successor to GE Capital (in its capacity as agent
under the Existing Credit Agreement)), on behalf of itself and Lenders, by
Holdings or any Domestic Subsidiary, as applicable.

 

“Patents” means all of the following in which Holdings or any Domestic
Subsidiary now holds or hereafter acquires any interest: (a) all letters patent
of the United States or any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or of any
other country, including registrations, recordings, issuances and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State or any other country, and (b) all
reissues, continuations, continuations-in-part or extensions thereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

 

“Pension Plan” means an employee pension benefit plan described in
Section 3(2) of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 3.6.

 

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Holdings with respect to any securities of
Holdings which are junior to the Permitted Holdings Preferred Stock, (iii) any
covenant the default of which can only result in an increase in the amount of
any redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant providing board observance rights with respect to Holdings’ board of
directors and (v) any other covenant that does not adversely affect the
interests of the Lenders (as reasonably determined by Agent).

 

A-24

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in good faith by appropriate proceedings diligently pursued,
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of all such taxes known to such Person has
been made on the books of such Person to the extent required by GAAP;
(b) pledges or deposits of money securing statutory obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens in favor of the PBGC under ERISA);
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of such Liens has been made on the books of
such Person to the extent required by GAAP; (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party or any of its Subsidiaries is a party
as lessee in each case, made in the ordinary course of business; (d) inchoate
and unperfected workers’, mechanics’  or similar liens arising in the ordinary
course of business, so long as such Liens attach only to Equipment, Fixtures
and/or Real Estate; provided that (i) any proceedings commenced for the
enforcement of such Liens shall have been stayed or suspended within 30 days of
the commencement thereof and (ii) provision for the payment of such Liens has
been made on the books of such Person to the extent required by GAAP;
(e) carriers’, warehousemen’s, suppliers’ or other similar possessory liens
arising in the ordinary course of business, so long as such Liens attach only to
Inventory provided that (i) any proceedings commenced for the enforcement of
such Liens shall have been stayed or suspended within 30 days of the
commencement thereof and (ii) provision for the payment of such Liens has been
made on the books of such Person to the extent required by GAAP; (f) deposits
securing, or in lieu of, surety, appeal or customs bonds in proceedings to which
any Credit Party or any of its Subsidiaries is a party the aggregate amount of
which does not exceed $1,000,000 at any time outstanding; (g) any attachment or
judgment lien not constituting an Event of Default under Section 6.1;
(h) Permitted Real Property Encumbrances; (i) presently existing or hereafter
created Liens in favor of Agent, on behalf of Lenders; (j) Liens existing on the
Restatement Date and renewal, refinancing and extensions thereof which Liens are
set forth on Schedule 3.2; (k) [reserved]; (l) leases, subleases, licenses or
sublicenses granted to others not interfering in any material respect with the
business of any Credit Party or any of their Subsidiaries and any interest or
title of a lessor under any lease (whether a Capital Lease or an operating
lease) permitted by this Agreement or the Security Agreement; (m) customary
rights of set off, revocation, refund or chargeback under deposit agreements or
under the UCC of banks or other financial institutions where Borrower maintains
deposits in the ordinary course of business permitted by this Agreement;
(n) Liens upon real and/or tangible personal property, acquired by purchase,
construction or otherwise by a Person, each of which Liens was created solely
for the purpose of securing Indebtedness (including Capital Lease Obligations)
representing, or incurred to finance, the cost (including the cost of
construction) of the property (hereinafter referred to as “Purchase Money
Liens”); provided that (i) no such Purchase Money Lien shall extend to or cover
any property of such Person other than the respective property so acquired and
improvements thereon; and (ii) the aggregate principal amount of the
Indebtedness secured by all Purchase Money Liens, taken together with the
aggregate principal amount of Indebtedness consisting of Capital Lease
Obligations, shall not

 

A-25

--------------------------------------------------------------------------------


 

exceed the aggregate amount of Purchase Money Indebtedness permitted from time
to time under Section 3.1; (o) Liens on accounts receivables for which attempts
at collection have been undertaken by a third party authorized by the Person
owning such accounts receivable; (p) Liens arising from precautionary UCC
financing statements regarding operating leases; (q) Liens arising from the
granting of a license to any Person in the ordinary course of business of any
Credit Party and their Subsidiaries; (r) Liens arising by operation of law on
insurance policies and proceeds thereof to secure premiums thereunder; and
(s) Liens deemed to exist in connection with repurchase agreements and other
similar investments to the extent such Investments are permitted under
Section 3.3.

 

“Permitted Holdings Preferred Stock” means any preferred stock of Holdings (or
any equity security of Holdings that is convertible or exchangeable into any
preferred stock of Holdings), so long as the terms of any such preferred stock
or equity security of Holdings (i) do not provide any collateral security,
(ii) do not provide any guaranty or other support by Borrower or any
Subsidiaries of Borrower, (iii) do not contain any put, redemption, repayment,
sinking fund or other similar provision occurring before the seventh anniversary
of the Original Closing Date, (iv) do not require the cash payment of dividends
or interest, (v) do not contain any covenants other than any Permitted Covenant,
(vi) do not grant the holders thereof any voting rights except for (x) voting
rights required to be granted to such holders under applicable law, (y) limited
customary voting rights on fundamental matters such as mergers, consolidations,
sales of substantial assets, or liquidations involving Holdings and (z) other
voting rights to the extent not greater than or superior to those allocated to
Holdings Common Stock on a per share basis, and (vii) to the extent any such
preferred stock or equity security does not otherwise comply with clauses
(i) through (vi) hereof, such preferred stock or equity security is otherwise
reasonably satisfactory to Agent.

 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any mortgaged property listed in the mortgage
policies in respect thereof and found, on the date of delivery of such mortgage
policies to Agent (either directly or as a successor to GE Capital (in its
capacity as agent under the Existing Credit Agreement)) in accordance with the
terms hereof, reasonably acceptable by Agent (or GE Capital (in its capacity as
agent under the Existing Credit Agreement) if delivered prior to the Restatement
Date), (ii) as to any particular parcel of real property at any time, such
easements, encroachments, covenants, rights of way, minor defects,
irregularities or encumbrances on title which do not, in the reasonable opinion
of Agent, materially impair such parcel of real property for the purpose for
which it is held by the user thereof, or the Lien held by Agent, (iii) municipal
and zoning ordinances and environmental regulations, which are not violated in
any material respect by the existing improvements and the present use made by
the mortgagor thereof of the Real Estate, (iv) general real estate taxes and
assessments not yet delinquent, and (v) such other items as to which Agent may
consent.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county,

 

A-26

--------------------------------------------------------------------------------


 

city, municipal, local, foreign, or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that Holdings, any Domestic Subsidiary or any of their
ERISA Affiliates maintains, contributes to or has an obligation to contribute to
on behalf of participants who are or were employed by Holdings or any Domestic
Subsidiary.

 

“Pledge Agreements” means the Borrower Pledge Agreement, the Holdings Pledge
Agreement, the Subsidiary Pledge Agreement, and any other pledge agreement
entered into on or after the Original Closing Date by any Credit Party.

 

“Prepayment Premium” has the meaning ascribed to it in Section 1.5(a).

 

“Proceeding” means a proceeding under the United States Bankruptcy Code,
Insolvency Laws or any similar law in any jurisdiction, in which any Credit
Party or Subsidiary thereof is a debtor.

 

“Pro Forma” means the unaudited consolidated balance sheets of Holdings and its
Subsidiaries prepared in accordance with GAAP as of December 31, 2008 after
giving effect to the Related Transactions and the Acquisition.  The Pro Forma is
annexed hereto as Annex C.

 

“Pro Forma Basis” means, when calculating financial covenants for purposes of
determining whether any Investment, Restricted Payment or Permitted Acquisition
may be made in compliance with this Agreement, on a basis that gives effect to
such Investment, Restricted Payment or Permitted Acquisition (and any
Indebtedness incurred or assumed in connection with any of the foregoing) as if
such Investment, Restricted Payment or Investment and incurrence or assumption
of related Indebtedness had occurred on the first day of the most recently
completed four Fiscal Quarter period for which a Compliance, Pricing and Excess
Cash Flow Certificate has been delivered pursuant to Section 4.4 (or was
required to be so delivered), as demonstrated by delivery to Agent or
Co-Administrative Agents, as applicable, of a Compliance, Pricing and Excess
Cash Flow Certificate for such period (prepared in good faith and in a manner
and using such methodology which is consistent with the most recent financial
statements delivered pursuant to Section 4.4) completed on such pro forma basis.

 

“Pro Rata Share” means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, (b) with respect to the Existing Term Loan, the
percentage obtained by dividing (i) the Existing Term Loan Commitment of that
Lender by (ii) the aggregate Existing Term Loan Commitments of all Lenders,
(c) with respect to the Acquisition Term Loan, the percentage obtained by
dividing (i) the Acquisition Term Loan Commitment of that Lender by (ii) the
aggregate Acquisition Term Loan Commitments of all Lenders, and (d) with respect
to all Loans, the percentage obtained by dividing (i) the aggregate Commitments
of that Lender by (ii) the aggregate Commitments of all Lenders, and (d) with
respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate

 

A-27

--------------------------------------------------------------------------------


 

outstanding principal balance of the Loans held by that Lender, by (ii) the
outstanding principal balance of the Loans held by all Lenders, as any such
percentages may be adjusted by assignments pursuant to Section 8.1.

 

“Purchase Agreement” means that certain Asset Purchase Agreement dated as of
March 2, 2009, by and between the Target and Borrower (including all exhibits,
annexes and schedules thereto).

 

“Purchase Documents” mean the Purchase Agreement and all other documents and
agreements required to be entered into and/or delivered pursuant thereto in
connection with the Acquisition (including, in each case, all exhibits, annexes
and schedules thereto).

 

“Purchase Money Basket” has the meaning ascribed to it in Section 3.1(e).

 

“Purchase Money Indebtedness” has the meaning ascribed to it in Section 3.1(e).

 

“Qualified Plan” means a Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Real Estate” has the meaning ascribed to it in Section 5.12.

 

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

 

“Register” has the meaning ascribed to it in Section 1.7(b).

 

“Related Transactions” means the borrowing under the Revolving Loan on the
Restatement Date, if any, the incurrence of the Acquisition Term Loan on the
Restatement Date, payment of all Fees, costs and expenses associated with all of
the foregoing and the execution and delivery of all of the Related Transactions
Documents.

 

“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Replacement Lender” has the meaning ascribed to it in Section 9.20(a).

 

“Required Availability” means as of any date of determination, the Borrowing
Availability plus all cash and Cash Equivalents for which deposit account
control agreements have been received by Agent.

 

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of

 

A-28

--------------------------------------------------------------------------------


 

the aggregate outstanding amount of the Loans; provided that so long as there is
more than one Lender and any one Lender (and its affiliates) holds 50% or more
of the Commitments or the aggregate outstanding amount of the Loans, “Requisite
Lenders” shall include at least two Lenders.

 

“Requisite Revolving Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan).

 

“Responsible Officer” of a Person means any one of its chairman, chief executive
officer, chief operating officer, chief financial officer, president, any
executive vice president, general counsel or any person performing similar
functions.

 

“Restatement Date” means May 1, 2009.

 

“Restricted Payment” means, with respect to Holdings or any of its Subsidiaries
(a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Person’s Stock
or any other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Person
now or hereafter outstanding; (e) any payment of a claim for the rescission of
the purchase or sale of, or for material damages arising from the purchase or
sale of, any shares of such Person’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Person other than payment of
compensation in the ordinary course of business to Stockholders who are
employees of such Person; and (g) any payment of management fees (or other fees
of a similar nature) or out-of-pocket expenses in connection therewith and
indemnities payable in connection with any management services, consulting or
like agreement by such Person to any Stockholder of such Person or its
Affiliates.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(b).

 

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

 

“Revolving Loan(s)” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower (including Swing Line
Advances) plus (ii) the aggregate Letter of Credit Obligations incurred on
behalf of Borrower.  Unless the context otherwise requires, references to the
outstanding principal balance of the Revolving Loan shall include the
outstanding balance of Letter of Credit Obligations.

 

A-29

--------------------------------------------------------------------------------


 

“Revolving Loan Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances or incur its Pro
Rata Share of Letter of Credit Obligations (including, in the case of the Swing
Line Lender, its commitment to make Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth in the Register and (b) as to all
Lenders, the aggregate commitment of all Lenders to make the Revolving Credit
Advances (including, in the case of the Swing Line Lender, Swing Line Advances)
or incur Letter of Credit Obligations, which aggregate commitment shall be
Fifteen Million Dollars ($15,000,000) on the Restatement Date, as such amount
may be adjusted, if at all, from time to time in accordance with the Agreement.

 

“Revolving Notes” has the meaning ascribed to it in Section 1.1(b).

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Sanctions Program” has the meaning ascribed to it in Section 3.19.

 

“Scheduled Installments” means, together, the Acquisition Term Loan Scheduled
Installments and the Existing Term Loan Scheduled Installments.

 

“SDN” has the meaning ascribed to it in Section 3.19.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Security Agreement” means the Security Agreement dated as of the Original
Closing Date entered into by and among Agent (as successor to GE Capital (in its
capacity as agent under the Existing Credit Agreement)), on behalf of itself and
Lenders, and Holdings or any Domestic Subsidiary that is a signatory thereto
from time to time.

 

“Secured Party” means Co-Administrative Agents, each Lender, each L/C Issuer and
each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

 

“Secured Rate Contract” means any Interest Rate Agreement or Other Hedging
Agreement between Borrower and a Secured Swap Provider, which Agent (or, if
prior to the Restatement Date, GE Capital (in its capacity as agent under the
Existing Credit Agreement)) has acknowledged in writing constitutes a “Secured
Rate Contract” hereunder.

 

“Secured Swap Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of an Interest Rate Agreement or Other Hedging Agreement) who has
entered into a Secured Rate Contract with Borrower, provided that such Lender or
Affiliate of a Lender has, pursuant to documentation acceptable to Agent,
appointed Agent as its representative.

 

“Settlement Date” has the meaning ascribed to it in Section 8.5(a)(ii).

 

A-30

--------------------------------------------------------------------------------


 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary, other than
software embedded in any category of Goods, and, in any event, including all
computer programs and all supporting information provided in connection with a
transaction related to any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

 

“Statement” has the meaning ascribed to it in Section 4.4(b).

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, joint venture interests, participations or
other ownership or profit interests (regardless of how designated) of or in a
corporation, partnership, limited liability company or other Person that is not
an individual whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the SEC under the Securities
Exchange Act of 1934).

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means Indebtedness of Holdings or any of its Subsidiaries
subordinated to the Obligations in a manner and form reasonably satisfactory to
Agent, as to right and time of payment and as to any other rights and remedies
thereunder.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a

 

A-31

--------------------------------------------------------------------------------


 

majority of the board of directors of such corporation (irrespective of whether,
at the time, Stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of 50% or more of such Stock
whether by proxy, agreement, operation of law or otherwise, and (b) any
partnership or limited liability company in which such Person and/or one or more
Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50% or
of which any such Person is a general partner or may exercise the powers of a
general partner.  Unless the context otherwise requires, each reference to a
Subsidiary shall be a reference to a Subsidiary of Borrower.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the Original
Closing Date executed by one or more Domestic Subsidiaries of Borrower from time
to time in favor of Agent (as successor to GE Capital (in its capacity as agent
under the Existing Credit Agreement)), on behalf of itself and Lenders.

 

“Subsidiary Pledge Agreement” means the Pledge Agreement dated as of the
Original Closing Date executed by certain Domestic Subsidiaries of Borrower
party thereto in favor of Agent (as successor to GE Capital (in its capacity as
agent under the Existing Credit Agreement)), on behalf of itself and Lenders.

 

“SunTrust” has the meaning ascribed to it in the Preamble.

 

“SunTrust Administrative Agent” means SunTrust in its capacity as agent for
Lenders.

 

“SunTrust Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances as set forth in the Register, which commitment constitutes a
subfacility of the Revolving Loan Commitment of the Swing Line Lender.

 

“Swing Line Lender” means SunTrust.

 

“Swing Line Loan” means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrower.

 

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c).

 

“Target” means VeriSign, Inc.

 

A-32

--------------------------------------------------------------------------------


 

“Tax Returns” means all reports, returns, information returns, claims for
refund, elections, estimated Tax filings or payments, requests for extension,
documents, statements, declarations and certifications and other information
required to be filed with respect to Taxes, including attachments thereto and
amendments thereof.

 

“Term Lenders” means, together, the Existing Term Lenders and the Acquisition
Term Lenders.

 

“Term Loans” means, together, the Existing Term Loan and the Acquisition Term
Loan.

 

“Term Loan Commitments” means, together, the Existing Term Loan Commitment and
the Acquisition Term Loans Commitment.

 

“Term Loan Maturity Date” means March 28, 2014.

 

“Term Notes” means, together, the Existing Term Notes and the Acquisition Term
Notes.

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged (other than contingent indemnification
obligations as to which no unsatisfied claim has been asserted), (c) all Letter
of Credit Obligations have been cancelled, or, with the consent of Agent in each
instance, backstopped by standby letters of credit acceptable to Agent or cash
collateralized in the amount set forth in Section 1.5(f) and (d) all Commitments
have been terminated.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that Holdings or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademark Security Agreements” means the Trademark Security Agreements dated as
of the Original Closing Date and each other trademark security agreement made in
favor of Agent (either directly or as a successor to GE Capital (in its capacity
as agent under the Existing Credit Agreement)), on behalf of itself and Lenders,
by each applicable Credit Party.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, Internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and

 

A-33

--------------------------------------------------------------------------------


 

applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of  the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control.  Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that a Responsible Officer of such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence (including, without limitation, the
exercise of reasonable inquiry of Responsible Officers of its Subsidiaries),
would have known or been aware of such fact or circumstance.  Definitions of
agreements and instruments in Annex A shall, unless otherwise specified herein,
mean and refer to such agreements and instruments as amended, modified,
supplemented, restated, substituted or replaced from time to time in accordance
with their respective terms and the terms of this Agreement and the other Loan
Documents.

 

A-34

--------------------------------------------------------------------------------